Exhibit 10.2

AMENDED AND RESTATED
GROUND LEASE

Between

SKRMETTA MS, LLC

as Landlord

and

BTN, INC.,
as Tenant


--------------------------------------------------------------------------------


AMENDED AND RESTATED GROUND LEASE
Between SKRMETTA MS, LLC,
as Landlord,
and BTN, INC., as Tenant

TABLE OF CONTENTS

 

 

 

Page

 

ARTICLE 1 DEFINITIONS

 

1

 

1.1

 

Adjusted Gaming Win

 

1

 

1.2

 

After Acquired Property

 

2

 

1.3

 

Affiliate of Tenant

 

2

 

1.4

 

Barge

 

2

 

1.5

 

Building Service Equipment

 

2

 

1.6

 

Commencement Date

 

2

 

1.7

 

Effective Date

 

2

 

1.8

 

Existing Lease

 

2

 

1.9

 

Force Majeure Event

 

2

 

1.10

 

Gaming Operations

 

2

 

1.11

 

Gaming Site

 

3

 

1.12

 

Gross Gaming Win

 

3

 

1.13

 

Improvements

 

3

 

1.14

 

Initial Acquisition Property

 

3

 

1.15

 

Landlord’s Estate

 

3

 

1.16

 

Lease Term

 

3

 

1.17

 

Lease Year

 

3

 

1.18

 

Leased Property

 

3

 

1.19

 

New Lease

 

3

 

1.20

 

Premises

 

4

 

1.21

 

Prime Rate

 

4

 

1.22

 

Property

 

4

 

1.23

 

Tenant’s Estate

 

4

 

1.24

 

Tidelands Property

 

4

 

1.25

 

Trade Fixtures

 

4

 

1.26

 

Waterfront Area

 

4

 

ARTICLE 2 DEMISE, POSSESSION, TERM, OPTIONS TO EXTEND

 

5

 

2.1

 

Demise of Premises

 

5

 

2.2

 

Acquisition of the Initial Acquisition Property by Landlord

 

5

 

2.3

 

Term

 

7

 

2.4

 

Possession

 

7

 

2.5

 

Additions to the Premises:

 

7

 

2.6

 

Termination Right on One Year’s Notice:

 

9

 

2.7

 

Gaming Law Invalid

 

10

 

2.8

 

Tidelands Lease:

 

10

 

2.9

 

Prohibition on Acquiring After Acquired Property

 

11

 

 

i


--------------------------------------------------------------------------------


 

2.10

 

Leased Property

 

11

 

ARTICLE 3 RENT

 

12

 

3.1

 

Rent

 

12

 

3.2

 

Payment of Rent

 

12

 

3.3

 

Audits

 

12

 

3.4

 

Last Year’s Rent

 

12

 

3.5

 

Lump Sum Payment

 

12

 

3.6

 

Supplemental Rent Payment

 

13

 

ARTICLE 4 PAYMENT OF IMPOSITIONS AND UTILITY CHARGES

 

13

 

4.1

 

Impositions

 

13

 

4.2

 

Apportionment

 

13

 

4.3

 

Right to Contest

 

13

 

4.4

 

Utility Charges

 

14

 

ARTICLE 5 USE

 

14

 

5.1

 

Permitted Use

 

14

 

5.2

 

Compliance with Law

 

14

 

5.3

 

Waste

 

14

 

5.4

 

Required Gaming Operations

 

14

 

ARTICLE 6 IMPROVEMENTS

 

15

 

6.1

 

Construction of Improvements

 

15

 

6.2

 

Demolition of Improvements and Construction of New Improvements

 

15

 

6.3

 

Permits and Easements

 

15

 

6.4

 

Ownership of Improvements

 

16

 

6.5

 

Removal of Trade Fixtures

 

16

 

ARTICLE 7 MECHANICS’ LIENS

 

17

 

7.1

 

Mechanics’ Liens

 

17

 

7.2

 

Contests

 

17

 

ARTICLE 8 INSURANCE AND INDEMNITY

 

17

 

8.1

 

Required Insurance

 

17

 

8.2

 

Required Terms

 

18

 

8.3

 

Partial Release of Liability and Waiver of Subrogation

 

18

 

8.4

 

Indemnity

 

18

 

8.5

 

Business Interruption Insurance

 

18

 

ARTICLE 9 MAINTENANCE, REPAIR, AND RESTORATION OF DAMAGE

 

18

 

9.1

 

Tenant’s Duty to Maintain and Repair

 

18

 

9.2

 

Tenant’s Duty to Restore Insured Damage to Improvements

 

19

 

9.3

 

Tenant’s Option Following Damage to the Improvements Near the End of the Lease
Term and/or Following Uninsured Damage to the Improvements

 

19

 

9.4

 

Insurance Proceeds

 

20

 

9.5

 

Interruption of Gaming Operations

 

20

 

ARTICLE 10 CONDEMNATION

 

21

 

10.1

 

Definitions

 

21

 

10.2

 

Total Taking

 

22

 

10.3

 

Partial Taking

 

22

 

10.4

 

Temporary Taking

 

22

 

10.5

 

Apportionment of Award

 

22

 

 

ii


--------------------------------------------------------------------------------


 

10.6

 

General

 

23

 

ARTICLE 11 DEFAULT AND REMEDIES

 

23

 

11.1

 

Events of Tenant’s Default

 

23

 

11.2

 

Landlord’s Remedies

 

24

 

11.3

 

Landlord’s Default and Tenant’s Remedies

 

24

 

ARTICLE 12 TERMINATION

 

25

 

12.1

 

Surrender on Termination

 

25

 

12.2

 

Recognition of Tenant’s Subtenants

 

26

 

12.3

 

Removal of Trade Fixtures

 

26

 

12.4

 

Tenant’s Quitclaim

 

26

 

ARTICLE 13 ASSIGNMENT AND SUBLETTING

 

26

 

13.1

 

Assignment by Tenant

 

26

 

13.2

 

Permitted Assignee Defined

 

27

 

13.3

 

Subletting

 

27

 

ARTICLE 14 TRANSFER OF PREMISES BY LANDLORD

 

27

 

14.1

 

Transfer by Landlord

 

27

 

14.2

 

Tenant’s Right of First Refusal:

 

28

 

ARTICLE 15 LEASEHOLD MORTGAGES

 

29

 

15.1

 

Right to Encumber Tenant’s Estate:

 

29

 

15.2

 

Notice

 

30

 

15.3

 

Leasehold Mortgagee’s Rights and Obligations Prior to Foreclosure

 

30

 

15.4

 

Termination

 

30

 

15.5

 

Leasehold Mortgagee’s Rights and Obligations following a Foreclosure

 

31

 

15.6

 

Non-Liability of Leasehold Mortgagee

 

32

 

15.7

 

No Restriction on Assignment

 

32

 

15.8

 

New Lease

 

32

 

15.9

 

Covenant of Cooperation

 

33

 

15.10

 

No Amendment

 

33

 

15.11

 

No Merger

 

33

 

15.12

 

Certain Obligations of Leasehold Mortgagee in Possession

 

33

 

15.13

 

Designees and Nominees

 

33

 

15.14

 

Tenant’s Rejection of Lease in Bankruptcy

 

34

 

ARTICLE 16 ENVIRONMENTAL

 

35

 

16.1

 

Landlord’s Representations

 

35

 

16.2

 

Covenant to Comply with Environmental Laws

 

35

 

16.3

 

Tenant Indemnity

 

35

 

16.4

 

Landlord Obligations:

 

36

 

16.5

 

Definition of Environmental Laws

 

37

 

16.6

 

Definition of Hazardous Material

 

37

 

16.7

 

Exclusive Provisions

 

38

 

ARTICLE 17 GENERAL PROVISIONS

 

38

 

17.1

 

Estoppel Certificates

 

38

 

17.2

 

Holding Over

 

38

 

17.3

 

Notices

 

38

 

17.4

 

Attorney’s Fees

 

39

 

17.5

 

No Merger

 

39

 

 

iii


--------------------------------------------------------------------------------


 

17.6

 

Arbitration

 

39

 

17.7

 

Quiet Enjoyment

 

40

 

17.8

 

No Partnership

 

40

 

17.9

 

Captions

 

40

 

17.10

 

Duplicate Originals; Counterparts

 

40

 

17.11

 

Time of the Essence

 

40

 

17.12

 

Severability

 

40

 

17.13

 

Interpretation

 

41

 

17.14

 

Successors Bound

 

41

 

17.15

 

No Waiver

 

41

 

17.16

 

Covenant of Fair Dealing

 

41

 

17.17

 

Delays

 

41

 

17.18

 

Integration

 

41

 

17.19

 

Memorandum of Lease

 

42

 

17.20

 

Limit on Tenant’s Liability

 

42

 

17.21

 

Limit on Landlord’s Liability

 

42

 

 

Exhibit “A” - Legal Description of Demised Premises

 

Exhibit “A-1” - Plan of the Waterfront Area

 

Exhibit “B” - Initial Acquisition Property

 

Exhibit “C” - Permitted Exceptions

 

Exhibit “D” - Existing Leases

 

Exhibit “E” - Memorandum of Lease

 

 

iv


--------------------------------------------------------------------------------


AMENDED AND RESTATED
GROUND LEASE

THIS GROUND LEASE is made as of the last date executed by any party hereto (the
“Execution Date”) but intended to be effective as of the Effective Date (as
defined below), by and among SKRMETTA MS, LLC, an Mississippi limited liability
company (“Landlord”), and BTN, INC., a Mississippi corporation (“Tenant”).

BACKGROUND

Raphael Skrmetta, an individual (“Skrmetta”) and Mississippi-I Gaming, L.P., a
Mississippi limited partnership (“Former Tenant”) entered into a certain Ground
Lease dated October 19, 1993, as amended on October 19, 1993, November 2, 1993
and June 12, 2000 (collectively, the “Prior Lease”), by and through which
Skrmetta leased to Former Tenant all that certain real property described below
as Premises.

On or about August, 2000 (the “Assignment Date”), Former Tenant assigned all of
its right, title and interest in and to the Premises and any and all
Improvements (as defined below) located on the Premises to Tenant and Tenant
assumed all of Former Tenant’s obligations under the Prior Lease accruing after
and relating to the period from and after the Assignment Date.

Prior to the Execution Date, Skrmetta transferred one-half of his right, title
and interest in and to the Premises to Alfreda D. Skrmetta, and then, for
himself and as curator for Alfreda D. Skrmetta, immediately conveyed all of the
right, title and interest in and to the Premises to Landlord, Landlord having
been determined by the Mississippi Gaming Commission to be suitable.

Landlord and Tenant desire to amend and restate the Prior Lease in its entirety
to incorporate certain amendments and additions thereto as agreed by Landlord
and Tenant.

NOW, THEREFORE, Landlord and Tenant, for and in consideration of the Premises
and the covenants and conditions set forth herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, and
intending to be legally bound hereby, agree to amend and restate the Prior Lease
in its entirety (such amended and restated Prior Lease hereinafter referred to
as the “Lease”).


ARTICLE 1

DEFINITIONS


1.1           ADJUSTED GAMING WIN:  AS USED HEREIN, THE TERM “ADJUSTED GAMING
WIN” SHALL MEAN, FOR THE APPLICABLE PERIOD, THE POSITIVE DIFFERENCE, IF ANY,
DERIVED BY SUBTRACTING FROM THE GROSS GAMING WIN ALL FEDERAL, STATE AND LOCAL
GAMING TAXES AND FEES PAID BY TENANT DURING THE APPLICABLE PERIOD RELATED TO
TENANT’S GAMING OPERATIONS WITHIN THE GAMING SITE DURING SUCH PERIOD.


--------------------------------------------------------------------------------



1.2           AFTER ACQUIRED PROPERTY:  AS USED HEREIN, THE TERM “AFTER ACQUIRED
PROPERTY” SHALL MEAN ANY PROPERTY ACQUIRED OR LEASED BY LANDLORD WITHIN THE
WATERFRONT AREA, INCLUDING, BUT NOT LIMITED TO THE INITIAL ACQUISITION PROPERTY,
PROPERTY ACQUIRED BY LANDLORD PURSUANT TO SECTION 2.5 OF THIS LEASE AND PROPERTY
ACQUIRED OR LEASED BY LANDLORD PURSUANT TO SECTION 2.9 OF THIS LEASE.


1.3           AFFILIATE OF TENANT:  AS USED HEREIN, THE TERM “AFFILIATE OF
TENANT” SHALL MEAN (I) ANY PERSON OR ENTITY WHO DIRECTLY OR INDIRECTLY OWNS FIVE
PERCENT (5%) OR MORE OF THE STOCK, PARTNERSHIP OR OTHER BENEFICIAL INTEREST IN
TENANT, IF TENANT IS A CORPORATION, PARTNERSHIP OR OTHER ENTITY, (II) ANY
CORPORATION, PARTNERSHIP OR OTHER ENTITY OF WHICH FIVE PERCENT (5%) OR MORE OF
THE STOCK, PARTNERSHIP OR OTHER BENEFICIAL INTEREST OR WHICH IS OWNED DIRECTLY
OR INDIRECTLY BY TENANT, AND (III) ANY CORPORATION, PARTNERSHIP OR ENTITY OF
WHICH FIVE PERCENT (5%) OR MORE OF THE STOCK, PARTNERSHIP OR OTHER BENEFICIAL
INTEREST IS OWNED DIRECTLY OR INDIRECTLY BY ANY PERSON OR ENTITY THAT OWNS FIVE
PERCENT (5%) OR MORE OF THE STOCK, PARTNERSHIP OR OTHER BENEFICIAL INTEREST OF
TENANT, IF TENANT IS A CORPORATION, PARTNERSHIP OR OTHER ENTITY.


1.4           BARGE:  AS USED HEREIN, THE TERM “BARGE” SHALL MEAN ANY GAMING
VESSEL, STRUCTURE OR FLOATING PLATFORM THAT IS TEMPORARILY OR PERMANENTLY MOORED
IN THE TIDELANDS PROPERTY, INCLUDING ANY INGRESS OR EGRESS PLATFORMS, GANG
PLANKS OR OTHER SYSTEMS THAT ARE ATTACHED TO SUCH VESSEL, STRUCTURE OR PLATFORM
AND PROVIDE PERMANENT EGRESS FROM SUCH VESSEL, STRUCTURE OR PLATFORM TO LAND. 
BARGE SHALL NOT INCLUDE ANY DOCK OR PIER THAT WAS CONSTRUCTED BY SKRMETTA ON OR
ADJACENT TO THE PREMISES.


1.5           BUILDING SERVICE EQUIPMENT:  AS USED HEREIN THE TERM “BUILDING
SERVICE EQUIPMENT” SHALL MEAN ALL FIXTURES, MACHINERY, EQUIPMENT AND PERSONAL
PROPERTY (EXCLUDING TRADE FIXTURES) USED IN THE OPERATION AND MAINTENANCE OF THE
IMPROVEMENTS.


1.6           COMMENCEMENT DATE: AS USED HEREIN, THE TERM “COMMENCEMENT DATE”
SHALL MEAN THE EFFECTIVE DATE.


1.7           EFFECTIVE DATE:  AS USED HEREIN, THE TERM “EFFECTIVE DATE” SHALL
MEAN JANUARY 1, 2007.


1.8           EXISTING LEASE:  AS USED HEREIN, THE TERM “EXISTING LEASE” SHALL
MEAN ONE OR MORE OF THE LEASES DESCRIBED ON EXHIBIT “D” ATTACHED HERETO AND
INCORPORATED HEREIN.


1.9           FORCE MAJEURE EVENT:  AS USED HEREIN, THE TERM “FORCE MAJEURE
EVENT” SHALL MEAN AN ACT OF GOD, LABOR STOPPAGE, JOB ACTION OR STRIKE, MATERIAL
SHORTAGE, ADVERSE WEATHER CONDITIONS, INCLUDING, BUT NOT LIMITED TO HURRICANE OR
TROPICAL STORM.


1.10         GAMING OPERATIONS:  AS USED HEREIN, THE TERM “GAMING OPERATIONS”
SHALL MEAN GAMING MACHINES, GAMING TABLES, POKER TABLES, OR ANY OTHER TYPE OF
GAMING GAME FORMAT, IN ANY COMBINATION, AS DEFINED, APPROVED AND REGULATED BY
THE MISSISSIPPI GAMING COMMISSION.

2


--------------------------------------------------------------------------------



1.11         GAMING SITE:  AS USED HEREIN, THE TERM “GAMING SITE” SHALL MEAN,
COLLECTIVELY, THE PREMISES, TIDELANDS PROPERTY AND ALL LEASED PROPERTY LOCATED
WITHIN THE WATERFRONT AREA.


1.12         GROSS GAMING WIN:  AS USED HEREIN, THE TERM “GROSS GAMING WIN”
SHALL MEAN, FOR THE PERIOD IN QUESTION, ADJUSTED GROSS REVENUE GENERATED FROM
GAMING OPERATIONS WITHIN THE GAMING SITE, AS REPORTED ON THE MONTHLY GAMING
REVENUE RECONCILIATION RETURNS FILED WITH THE MISSISSIPPI STATE TAX COMMISSION.


1.13         IMPROVEMENTS:  AS USED HEREIN, THE TERM “IMPROVEMENTS” SHALL MEAN
ALL IMPROVEMENTS (INCLUDING, WITHOUT LIMITATION, THE IMPROVEMENTS DESCRIBED IN
SECTION 6.1), STRUCTURES, BUILDINGS, INTERIOR IMPROVEMENTS, LANDSCAPING, PAVING,
PIPES, CONDUITS, ROADS, WALKWAYS, FIXTURES, FENCING, ON-SITE UTILITY LINES, AND
ALL APPARATUS, MACHINERY, DEVICES, FIXTURES, APPURTENANCES, AND EQUIPMENT
(EXCLUDING TRADE FIXTURES, AS DEFINED IN SECTION 1.27), AND ALL ALTERATIONS AND
ADDITIONS THERETO AND REPLACEMENTS THEREOF WHICH HAVE BEEN ERECTED BY SKRMETTA
OR PRIOR TENANT OR WHICH HAVE BEEN OR MAY BE ERECTED OR INSTALLED ON THE
PREMISES BY THE BY TENANT WHETHER BEFORE OR AFTER THE EFFECTIVE DATE, REGARDLESS
OF HOW SUCH IMPROVEMENTS ARE AFFIXED TO THE PREMISES.  THE TERM “IMPROVEMENTS”
SHALL NOT INCLUDE ANY BARGE OR ANY GAMING EQUIPMENT OR OTHER PERSONAL PROPERTY
OF TENANT, WHICH SHALL BE AND REMAIN AT ALL TIMES THE SOLE PERSONAL PROPERTY OF
TENANT.


1.14         INITIAL ACQUISITION PROPERTY:  AS USED HEREIN, THE TERM “INITIAL
ACQUISITION PROPERTY” SHALL MEAN THAT CERTAIN REAL PROPERTY DESCRIBED IN EXHIBIT
“B” ATTACHED HERETO AND MADE A PART HEREOF.


1.15         LANDLORD’S ESTATE:  AS USED HEREIN, THE TERM “LANDLORD’S ESTATE”
SHALL MEAN ALL OF LANDLORD’S RIGHT, TITLE AND INTEREST IN, UNDER AND TO THIS
LEASE AND THE PROPERTY.


1.16         LEASE TERM:  AS USED HEREIN, THE TERM “LEASE TERM” SHALL MEAN THE
TERM OF THIS LEASE AS DESCRIBED IN SECTION 2.3.


1.17         LEASE YEAR:  AS USED HEREIN, THE TERM “LEASE YEAR” SHALL MEAN (I)
THE PERIOD FROM THE COMMENCEMENT DATE THROUGH AND INCLUDING DECEMBER 31 OF THE
THEN CURRENT YEAR, (II) EACH COMPLETE, SUCCESSIVE TWELVE (12) MONTH PERIOD
THEREAFTER DURING THE LEASE TERM, AND (III) THE PERIOD COMMENCING JANUARY 1
IMMEDIATELY FOLLOWING EXPIRATION OF THE FINAL COMPLETE TWELVE (12 ) MONTH LEASE
YEAR DURING THE LEASE TERM AND CONTINUING THROUGH AND INCLUDING THE FINAL DAY OF
THE LEASE TERM.


1.18         LEASED PROPERTY:  AS USED HEREIN, THE TERM “LEASED PROPERTY” SHALL
MEAN THE PROPERTY LEASED BY TENANT PURSUANT TO THE EXISTING LEASES OR PURSUANT
TO ANY NEW LEASE.


1.19         NEW LEASE:  AS USED HEREIN, THE TERM “NEW LEASE” SHALL MEAN ANY
LEASE ENTERED INTO BETWEEN TENANT AND THE OWNER, OTHER THAN LANDLORD, OF ANY
UPLAND PROPERTY WITHIN THE WATERFRONT AREA.

3


--------------------------------------------------------------------------------



1.20         PREMISES:  AS USED HEREIN, THE TERM “PREMISES” SHALL MEAN THAT
CERTAIN REAL PROPERTY, THE SOUTHERLY PARCEL OF WHICH IS COMMONLY KNOWN AS 676
BAYVIEW AVENUE, BILOXI, HARRISON COUNTY, MISSISSIPPI, AS MORE PARTICULARLY
DESCRIBED ON EXHIBIT “A” ATTACHED HERETO AND MADE A PART HEREOF, TOGETHER WITH
(I) ALL BUILDINGS, STRUCTURES AND IMPROVEMENT EXISTING ON SUCH REAL PROPERTY AS
OF OCTOBER 31, 1993, (II) ALL EASEMENTS, LICENSES, RIGHTS AND PRIVILEGES
APPURTENANT THERETO (INCLUDING, WITHOUT LIMITATION, ALL RIGHT, TITLE AND
INTEREST OF LANDLORD IN, UNDER AND TO THE LAND LYING IN THE STREETS AND ROADS
ABUTTING SUCH REAL PROPERTY TO THE CENTRAL LINES THEREOF), (III) ANY DOCK OR
PIER THAT WAS CONSTRUCTED BY LANDLORD ON OR ADJACENT TO THE PREMISES AS OF
OCTOBER 19, 1993, (IV) THE AND (IV) ANY AFTER ACQUIRED PROPERTY ADDED TO THE
PREMISES.  THE TERM “PREMISES” SHALL NOT INCLUDE THE IMPROVEMENTS OR ANY BARGE
(WHICH ARE THE EXCLUSIVE PROPERTY OF TENANT) OR ANY RIGHTS TO MINERALS LYING
BENEATH THE SURFACE OF SUCH REAL PROPERTY (BUT LANDLORD SHALL HAVE NO RIGHT TO
EXTRACT ANY MINERALS FROM THE SURFACE OF THE PREMISES WITHOUT TENANT’S PRIOR
WRITTEN CONSENT IN TENANT’S SOLE AND ABSOLUTE DISCRETION).  FOR PURPOSES OF THIS
LEASE, WHENEVER THE TERM “PREMISES” IS USED HEREIN IT SHALL MEAN AND INCLUDE THE
INITIAL ACQUISITION PROPERTY FROM AND AFTER THE DATE SUCH PROPERTY IS ACQUIRED
BY LANDLORD PURSUANT TO SECTION 2.2 BELOW AND ALL AFTER ACQUIRED PROPERTY FROM
AND AFTER THE DATE SUCH PROPERTY IS ACQUIRED OR LEASED BY LANDLORD OR ANY
LANDLORD PARTY PURSUANT TO SECTIONS 2.5 OR 2.9 BELOW.


1.21         PRIME RATE:  AS USED HEREIN, THE TERM “PRIME RATE” SHALL MEAN THE
PRIME RATE AS PUBLISHED IN THE WALL STREET JOURNAL ON THE RELEVANT FINANCING
CLOSING DATE.


1.22         PROPERTY:  AS USED HEREIN, THE TERM “PROPERTY” SHALL MEAN THE
PREMISES AND THE IMPROVEMENTS.


1.23         TENANT’S ESTATE:  AS USED HEREIN, THE TERM “TENANT’S ESTATE” SHALL
MEAN ALL OF TENANT’S RIGHT, TITLE AND INTEREST IN, UNDER AND TO THIS LEASE AND
THE PROPERTY.


1.24         TIDELANDS PROPERTY:  AS USED HEREIN, THE TERM “TIDELANDS PROPERTY”
SHALL MEAN THE TOTAL AREA OF TIDELANDS AREA (AS DEFINED IN SECTION 2.8 BELOW)
AND NEW TIDELANDS AREA (AS DEFINED IN SECTION 2.8 BELOW) LEASED BY TENANT
PURSUANT TO A TIDELANDS LEASE OR A NEW TIDELANDS LEASE.


1.25         TRADE FIXTURES:  AS USED HEREIN, THE TERM “TRADE FIXTURES” SHALL
MEAN ANYTHING AFFIXED TO THE PROPERTY BY TENANT OR ANY SUBTENANT, LICENSEE OR
INVITEE THEREOF FOR PURPOSES OF TRADE, MANUFACTURE, ORNAMENT OR COMMERCIAL USE,
IF THE REMOVAL THEREOF CAN BE EFFECTED WITHOUT IRREPARABLE INJURY TO THE
PROPERTY.


1.26         WATERFRONT AREA:  AS USED HEREIN, THE TERM “WATERFRONT AREA” SHALL
MEAN AND REFER TO THE LAND SHADED IN BLUE AND LIGHT BLUE ON EXHIBIT “A-1”
ATTACHED HERETO AND INCORPORATED HEREIN.

4


--------------------------------------------------------------------------------



ARTICLE 2


DEMISE, POSSESSION, TERM, OPTIONS TO EXTEND


2.1           DEMISE OF PREMISES:  LANDLORD HEREBY LEASES TO TENANT, AND TENANT
HEREBY LEASES FROM LANDLORD, THE PREMISES FOR THE LEASE TERM UPON THE TERMS AND
CONDITIONS CONTAINED IN THIS LEASE.  TENANT’S LEASE OF THE PREMISES SHALL BE
SUBJECT ONLY TO THOSE EXCEPTIONS TO LANDLORD’S FEE TITLE DESCRIBED ON EXHIBIT
“C” ATTACHED HERETO AND MADE A PART HEREOF (THE “PERMITTED EXCEPTIONS”). 
LANDLORD WARRANTS AND REPRESENTS TO TENANT THAT LANDLORD IS THE OWNER IN FEE
SIMPLE ABSOLUTE OF THE PREMISES FREE AND CLEAR OF ANY LIENS, ENCUMBRANCES,
LEASES, RIGHTS OF USE OR OCCUPANCY OR ANY OTHER RIGHTS OR PRIVILEGES, OTHER THAN
THE PERMITTED EXCEPTIONS.


2.2           ACQUISITION OF THE INITIAL ACQUISITION PROPERTY BY LANDLORD: 
WITHIN SIXTY (60) DAYS FROM THE EXECUTION DATE, LANDLORD SHALL ACQUIRE THE
INITIAL ACQUISITION PROPERTY ON THE FOLLOWING TERMS:

A.            THE PURCHASE PRICE SHALL BE $12,800,000.

B.            TITLE TO THE INITIAL ACQUISITION PROPERTY SHALL BE GOOD AND
MARKETABLE, SUBJECT ONLY TO THE TERMS, COVENANTS AND CONDITIONS OF ANY
APPLICABLE TIDELANDS LEASE AND THOSE EASEMENTS, COVENANTS AND RESTRICTIONS
REASONABLY ACCEPTABLE TO LANDLORD.  IF THERE ARE ANY MORTGAGES RECORDED AGAINST
THE INITIAL ACQUISITION PROPERTY THAT TENANT DOES NOT INTEND TO CAUSE SUCH
MORTGAGES TO BE RELEASED OR DISCHARGED UPON THE SALE OF THE INITIAL ACQUISITION
PROPERTY, TENANT SHALL CAUSE SUCH MORTGAGES TO BE CONVERTED TO LEASEHOLD
MORTGAGES, SUCH MORTGAGES TO BE SUBORDINATED TO ANY PURCHASE MONEY MORTGAGE
GIVEN BY LANDLORD TO EITHER A THIRD PARTY LENDER OR TENANT PURSUANT TO SECTION
2.2C(I) OR SECTION 2.2D(I), AS APPLICABLE, BELOW.

C.            LANDLORD MAY FINANCE THE ACQUISITION THROUGH FINANCING FROM THIRD
PARTY LENDING SOURCES, ON THOSE TERMS AND CONDITIONS ACCEPTABLE TO SUCH LENDING
SOURCE, PROVIDED, HOWEVER, THAT THE FOLLOWING SHALL APPLY:

(I)            ANY MORTGAGE(S) GIVEN BY LANDLORD TO SECURE ANY LOAN SHALL ONLY
ENCUMBER LANDLORD’S FEE TITLE TO OR LEASEHOLD INTEREST IN THE INITIAL
ACQUISITION PROPERTY AND NOT TENANT’S ESTATE OR TITLE TO THE IMPROVEMENTS OR
TENANTS TRADE FIXTURES OR PERSONAL PROPERTY.

(II)           IN NO EVENT SHALL LANDLORD OBTAIN A MORTGAGE FROM ANY PARTY THAT
WOULD JEOPARDIZE TENANT’S GAMING LICENSE AND ANY AND ALL SUCH LENDERS SHALL BE
SUBJECT TO ALL SUITABILITY AND OTHER REQUIREMENTS EXISTING UNDER THE APPLICABLE
GAMING REGULATIONS.

(III)          ANY SUCH LENDER SHALL EXECUTE AND DELIVER TO TENANT A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO TENANT AND SUCH LENDER.

5


--------------------------------------------------------------------------------


(IV)          IMMEDIATELY FOLLOWING SETTLEMENT ON SUCH FINANCING, LANDLORD SHALL
GIVE TENANT A COPY OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT RECORDED OR FILED
AGAINST THE INITIAL ACQUISITION PROPERTY AND/OR THE PREMISES OR ANY PART
THEREOF.

D.            LANDLORD, AT LANDLORD’S OPTION MAY FINANCE THE ACQUISITION THROUGH
RENT CREDITS DETERMINED AS FOLLOWS:

(I)            THE AGGREGATE NET PURCHASE PRICE TO BE FINANCED SHALL ACCRUE
INTEREST AT THE FLOATING RATE OF THE PRIME RATE PLUS THREE PERCENTAGE POINTS PER
ANNUM.  SUCH OBLIGATION SHALL BE EVIDENCED BY A PROMISSORY NOTE AND SECURED BY A
MORTGAGE/DEED OF TRUST (COLLECTIVELY, THE “LOAN DOCUMENTS”), WHICH SHALL BE
RECORDED AGAINST THE INITIAL ACQUISITION PROPERTY, AND WHICH SHALL INCLUDE ALL
REMEDIES AVAILABLE TO A COMMERCIAL LENDER TO SECURE REPAYMENT OF THE LOAN.

(II)           WHILE THIS LEASE REMAINS IN FULL FORCE AND EFFECT, TENANT SHALL
RECEIVE A CREDIT AGAINST RENT DUE UNDER THIS LEASE EQUAL TO FORTY PERCENT (40%)
OF THE MONTHLY RENT PAYABLE PURSUANT TO SECTION 3.1 BELOW, WHICH AMOUNT SHALL BE
CREDITED AGAINST INTEREST AND PRINCIPAL DUE UNDER THE LOAN DOCUMENTS UNTIL ALL
ACCRUED AND UNPAID INTEREST AND ALL PRINCIPAL DUE UNDER THE LOAN DOCUMENTS IS
PAID IN FULL, AT WHICH TIME RENT WITH NO CREDIT SHALL BE DUE AND PAYABLE
PURSUANT TO SECTION 3.1 BELOW, SUBJECT TO THE TERMS OF THIS LEASE.  THE LOAN
EVIDENCED BY THE LOAN DOCUMENTS MAY BE PRE-PAID AT ANY TIME WITHOUT ANY
PREPAYMENT PENALTY.

(III)          IF THIS LEASE TERMINATES PRIOR TO PAYMENT TO TENANT OF THE FULL
AMOUNT DUE UNDER THE LOAN DOCUMENTS, LANDLORD SHALL MAKE PAYMENTS OF PRINCIPAL
AND INTEREST MONTHLY IN THE SAME AMOUNT AS IF THE RENT CREDIT CALCULATED
PURSUANT TO SECTION 2.2D(II) ABOVE WERE STILL IN FULL FORCE AND EFFECT, UNTIL
THE TOTAL OF ALL PRINCIPAL AND ACCRUED INTEREST DUE UNDER THE LOAN DOCUMENTS IS
PAID IN FULL; PROVIDED, HOWEVER, THAT IF SUCH LEASE TERMINATION OCCURS AS A
RESULT OF TENANT EXERCISING ITS AFFIRMATIVE RIGHT TO TERMINATE AS SPECIFICALLY
PERMITTED UNDER THIS LEASE, LANDLORD SHALL HAVE THE RIGHT TO STAY THE PAYMENT OF
PRINCIPAL AND INTEREST ACCRUING UNDER THE LOAN DOCUMENTS FOR A PERIOD OF NO MORE
THAN TWELVE (12) MONTHS FROM THE DATE OF LEASE TERMINATION IN ORDER TO SELL THE
INITIAL ACQUISITION PROPERTY, IN WHICH EVENT THE FULL AMOUNT OF OUTSTANDING
PRINCIPAL AND ACCRUED INTEREST SHALL BE PAID IN FULL AT THE SETTLEMENT OF SUCH
SALE, OR RELET THE PREMISES, IN WHICH EVENT, UPON THE EARLIER OF EITHER THE
COMMENCEMENT OF RENTAL PAYMENTS UNDER SUCH NEW LEASE OR THE THIRTEENTH MONTH
FOLLOWING THE LEASE TERMINATION DATE, PAYMENTS OF PRINCIPAL AND INTEREST UNDER
THE LOAN DOCUMENTS SHALL RECOMMENCE.

E.             CLOSING COSTS FOR THIS TRANSACTION SHALL BE BORNE BY THE PARTY
CUSTOMARILY BEARING SUCH COSTS IN REAL ESTATE TRANSACTIONS IN BILOXI, HARRISON
COUNTY, MISSISSIPPI.

F.             AT THE SETTLEMENT, LANDLORD AND TENANT SHALL EXECUTE AND DELIVER
AN AMENDMENT TO THIS LEASE AMENDING THE DESCRIPTION OF THE PREMISES TO BE THE
PREMISES AS DESCRIBED IN EXHIBIT “A” ATTACHED HERETO AND THE INITIAL ACQUISITION
PROPERTY.  LANDLORD WARRANTS AND REPRESENTS TO TENANT THAT, FOLLOWING THE
ACQUISITION OF THE INITIAL ACQUISITION PROPERTY, LANDLORD WILL BE THE OWNER IN
FEE SIMPLE ABSOLUTE OF THE PREMISES

6


--------------------------------------------------------------------------------


as then described, free and clear of any liens, encumbrances, leases, rights of
use or occupancy or any other rights or privileges, other than this Lease.  From
and after the settlement, the Initial Acquisition Property that is owned by
Landlord and that is incorporated into the definition of “Premises” pursuant to
this Section 2.2F shall be subject to the terms, covenants and conditions of
this Lease, including, but not limited to, being subject to Rent pursuant to
Section 3.1 below.


2.3           TERM:  THE TERM OF THIS LEASE SHALL BE FOR EIGHTY-SIX (86) YEARS
COMMENCING ON THE COMMENCEMENT DATE AND ENDING AT MIDNIGHT ON THE EIGHTY-SIXTH
(86TH) ANNIVERSARY OF THE COMMENCEMENT DATE OR UPON THE SOONER TERMINATION OF
THIS LEASE ACCORDING TO ITS TERMS, WHICHEVER FIRST OCCURS.


2.4           POSSESSION:  POSSESSION OF THE PREMISES HAS BEEN DELIVERED BY
LANDLORD TO TENANT, FREE AND CLEAR OF ALL TENANCIES OR OCCUPANTS (OTHER THAN THE
RIGHTS OF TENANT UNDER THE PRIOR LEASE).  TENANT IS HEREBY ENTITLED TO EXERCISE
ALL OF THE RIGHTS AND PRIVILEGES OF THE TENANT UNDER THIS LEASE (INCLUDING,
WITHOUT LIMITATION, THE PREPARATION OF THE PREMISES FOR THE CONDUCT OF TENANT’S
CONTINUED GAMING OPERATIONS, INCLUDING THE DEMOLITION, ALTERATION AND
CONSTRUCTION OF IMPROVEMENTS IN ACCORDANCE WITH ARTICLE 6).  TENANT SHALL
INDEMNIFY AND HOLD LANDLORD HARMLESS FROM AND AGAINST ALL LOSSES, COSTS, CLAIMS
AND DAMAGES (INCLUDING ATTORNEYS’ FEES) ARISING FROM OR RELATING IN ANY MANNER
TO TENANT’S POSSESSION, OCCUPANCY AND USE OF THE PREMISES FROM AND AFTER THE
EFFECTIVE DATE.


2.5           ADDITIONS TO THE PREMISES:

A.            IF TENANT DESIRES TO ACQUIRE ANY PART OF THE WATERFRONT AREA, FROM
TIME TO TIME, IN ONE OR MORE TRANSACTIONS, TENANT SHALL HAVE THE RIGHT TO DO SO;
PROVIDED, HOWEVER, THAT IF TENANT, IN TENANT’S SOLE AND ABSOLUTE DISCRETION,
DESIRES TO DEVELOP A FACILITY IN WHICH GAMING OPERATIONS WILL BE CONDUCTED ON
SUCH PORTION OF THE WATERFRONT AREA, WHETHER OR NOT SUCH DEVELOPMENT IS AN
EXPANSION OF THE IMPROVEMENTS ON THE PREMISES, TENANT SHALL ENGAGE LANDLORD IN
GOOD FAITH DISCUSSIONS AND NEGOTIATIONS WHETHER LANDLORD, IN LANDLORD’S SOLE
DISCRETION, WILL ACQUIRE SUCH PROPERTY FROM TENANT.  IF, BASED ON SUCH
DISCUSSIONS AND NEGOTIATIONS, LANDLORD DECIDES NOT TO ACQUIRE SUCH PROPERTY,
SUCH PROPERTY SHALL NOT BE INCLUDED IN THE PREMISES OR THE GAMING SITE.  IF,
BASED ON SUCH DISCUSSIONS AND NEGOTIATIONS, LANDLORD DECIDES TO ACQUIRE SUCH
PROPERTY, THE FOLLOWING SHALL APPLY:

(I)            LANDLORD SHALL BE OBLIGATED TO ACQUIRE THE PARCEL FROM TENANT AT
TENANT’S COST, NOT TO EXCEED THE FAIR MARKET VALUE OF THE PARCEL AS SET FORTH IN
AN APPRAISAL OF SUCH PARCEL PREPARED BY AN INDEPENDENT APPRAISER INDICATING THE
FAIR MARKET VALUE OF THE PARCEL (THE “APPRAISAL”).

(II)           LANDLORD MAY FINANCE THE ACQUISITION OF THE THROUGH FINANCING
FROM THIRD PARTY LENDING SOURCES, ON THOSE TERMS AND CONDITIONS ACCEPTABLE TO
SUCH LENDING SOURCE, PROVIDED, HOWEVER, THAT THE FOLLOWING SHALL APPLY:

(A)           ANY MORTGAGE(S) GIVEN BY LANDLORD TO SECURE ANY LOAN SHALL ONLY
ENCUMBER LANDLORD’S FEE TITLE TO OR LEASEHOLD INTEREST IN THE SPECIFIC PARCEL

7


--------------------------------------------------------------------------------


acquired by Landlord in this specific transaction and not Tenant’s Estate or
title to the Improvements or Tenants Trade Fixtures or personal property.

(B)           IN NO EVENT SHALL LANDLORD OBTAIN A MORTGAGE FROM ANY PARTY THAT
WOULD JEOPARDIZE TENANT’S GAMING LICENSE AND ANY AND ALL SUCH LENDERS SHALL BE
SUBJECT TO ALL SUITABILITY AND OTHER REQUIREMENTS EXISTING UNDER THE APPLICABLE
GAMING REGULATIONS.

(C)           ANY SUCH LENDER SHALL EXECUTE AND DELIVER TO TENANT A
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT IN FORM AND SUBSTANCE
REASONABLY ACCEPTABLE TO TENANT AND SUCH LENDER.

(D)           IMMEDIATELY FOLLOWING SETTLEMENT ON SUCH FINANCING, LANDLORD SHALL
GIVE TENANT A COPY OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT RECORDED OR FILED
AGAINST THE AFTER ACQUIRED PROPERTY AND/OR THE PREMISES OR ANY PART THEREOF.

(III)          LANDLORD, AT LANDLORD’S OPTION MAY FINANCE THE ACQUISITION OF THE
PARCEL THROUGH RENT CREDITS DETERMINED AS FOLLOWS:

(A)           THE AGGREGATE NET PURCHASE PRICE TO BE FINANCED SHALL ACCRUE
INTEREST AT THE FLOATING RATE OF THE PRIME RATE PLUS THREE PERCENTAGE POINTS PER
ANNUM.  SUCH OBLIGATION SHALL BE EVIDENCED BY A PROMISSORY NOTE AND SECURED BY A
MORTGAGE/DEED OF TRUST (COLLECTIVELY, THE “LOAN DOCUMENTS”), WHICH SHALL BE
RECORDED AGAINST THE AFTER ACQUIRED PROPERTY, AND WHICH SHALL INCLUDE ALL
REMEDIES AVAILABLE TO A COMMERCIAL LENDER TO SECURE REPAYMENT OF THE LOAN.

(B)           WHILE THIS LEASE REMAINS IN FULL FORCE AND EFFECT, TENANT SHALL
RECEIVE A CREDIT AGAINST RENT DUE UNDER THIS LEASE EQUAL TO FORTY PERCENT (40%)
OF THE MONTHLY RENT PAYABLE PURSUANT TO SECTION 3.1 BELOW, WHICH AMOUNT SHALL BE
CREDITED AGAINST INTEREST AND PRINCIPAL DUE UNDER THE LOAN DOCUMENTS UNTIL ALL
ACCRUED AND UNPAID INTEREST AND ALL PRINCIPAL DUE UNDER THE LOAN DOCUMENTS IS
PAID IN FULL, AT WHICH TIME RENT WITH NO CREDIT SHALL BE DUE AND PAYABLE
PURSUANT TO SECTION 3.1 BELOW, SUBJECT TO THE TERMS OF THIS LEASE.  THE LOAN
EVIDENCED BY THE LOAN DOCUMENTS MAY BE PRE-PAID AT ANY TIME WITHOUT ANY
PREPAYMENT PENALTY.

(C)           IF THIS LEASE TERMINATES PRIOR TO PAYMENT TO TENANT OF THE FULL
AMOUNT DUE UNDER THE LOAN DOCUMENTS, LANDLORD SHALL MAKE PAYMENTS OF PRINCIPAL
AND INTEREST MONTHLY IN THE SAME AMOUNT AS IF THE RENT CREDIT CALCULATED
PURSUANT TO SECTION 2.5A(III)(B) ABOVE WERE STILL IN FULL FORCE AND EFFECT,
UNTIL THE TOTAL OF ALL PRINCIPAL AND ACCRUED INTEREST DUE UNDER THE LOAN
DOCUMENTS IS PAID IN FULL; PROVIDED, HOWEVER, THAT IF SUCH LEASE TERMINATION
OCCURS AS A RESULT OF TENANT EXERCISING ITS AFFIRMATIVE RIGHT TO TERMINATE AS
SPECIFICALLY PERMITTED UNDER THIS LEASE, LANDLORD SHALL HAVE THE RIGHT TO STAY
THE PAYMENT OF PRINCIPAL AND INTEREST ACCRUING UNDER THE LOAN DOCUMENTS FOR A
PERIOD OF NO MORE THAN TWELVE (12) MONTHS FROM THE DATE OF LEASE TERMINATION IN
ORDER TO SELL THE AFTER ACQUIRED PROPERTY, IN WHICH EVENT THE FULL AMOUNT OF
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST SHALL BE PAID IN FULL AT THE
SETTLEMENT OF SUCH

8


--------------------------------------------------------------------------------


sale, or relet the Premises, in which event, upon the earlier of either the
commencement of rental payments under such new lease or the thirteenth month
following the Lease termination date, payments of principal and interest under
the Loan Documents shall recommence.

(IV)          AT THE SETTLEMENT ON THE ACQUISITION OF THE PARCEL BY LANDLORD,
LANDLORD AND TENANT SHALL EXECUTE AND DELIVER AN AMENDMENT TO THIS LEASE
AMENDING THE DESCRIPTION OF THE PREMISES TO BE THE PREMISES AS THEN DEFINED
UNDER THIS LEASE AT THE DATE OF SETTLEMENT AND THE PROPERTY ACQUIRED BY LANDLORD
PURSUANT TO THIS SECTION 2.5.  LANDLORD WARRANTS AND REPRESENTS TO TENANT THAT,
FOLLOWING THE ACQUISITION OF THE AFTER ACQUIRED PROPERTY, LANDLORD WILL BE THE
OWNER IN FEE SIMPLE ABSOLUTE OF THE PREMISES AS THEN DESCRIBED, FREE AND CLEAR
OF ANY LIENS, ENCUMBRANCES, LEASES, RIGHTS OF USE OR OCCUPANCY OR ANY OTHER
RIGHTS OR PRIVILEGES, OTHER THAN THIS LEASE.  FROM AND AFTER THE SETTLEMENT, THE
PROPERTY ACQUIRED BY LANDLORD PURSUANT TO THIS SECTION 2.5 THAT IS INCORPORATED
INTO THE DEFINITION OF “PREMISES” PURSUANT TO THIS SECTION 2.5A(IV) SHALL BE
SUBJECT TO THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE, INCLUDING, BUT NOT
LIMITED TO, BEING SUBJECT TO RENT PURSUANT TO SECTION 3.1 BELOW.

(V)           IF LANDLORD ACQUIRES THE INITIAL ACQUISITION PROPERTY AND ANY
PROPERTY PURSUANT TO THIS SECTION 2.5 AND UTILIZES IN ANY TWO OR MORE OF SUCH
TRANSACTIONS FINANCING FROM TENANT AS CONTEMPLATED BY EITHER SECTION 2.2D AND/OR
SECTION 2.5A(III), ALL SUCH FINANCINGS SHALL BE ACCUMULATED AND THE RENT CREDIT
PROVIDED TO TENANT PURSUANT TO SECTION 2.2D(II) AND/OR SECTION 2.5A(III)(B), AS
APPLICABLE, SHALL COLLECTIVELY NOT EXCEED FORTY PERCENT (40%) OF RENT DUE EACH
MONTH, SUCH CREDIT TO BE APPORTIONED BETWEEN ALL OUTSTANDING LOANS ON A PRO-RATA
BASIS UNTIL EACH LOAN IS PAID IN FULL.

B.            SUBJECT TO THE LEASE TERMS CONTAINED HEREIN, TENANT SHALL HAVE THE
RIGHT TO ACQUIRE AND DEVELOP ANY PROPERTY OUTSIDE OF THE WATERFRONT AREA IN ANY
MANNER WHATSOEVER.


2.6           TERMINATION RIGHT ON ONE YEAR’S NOTICE:


A.            IN CONSIDERATION OF TENANT’S TERMINATION RIGHT PROVIDED UNDER THIS
SECTION, LANDLORD SHALL BE ENTITLED TO RETAIN THE TWO MILLION DOLLAR
($2,000,000) SUM PREVIOUSLY PAID BY TENANT TO LANDLORD.  IN CONSIDERATION FOR
LANDLORD’S IMMEDIATE RIGHT TO RETAIN SUCH SUM, NOTWITHSTANDING ANY OTHER TERM OR
CONDITION OF THIS LEASE TO THE CONTRARY, TENANT SHALL HAVE THE RIGHT AT ANY TIME
DURING THE LEASE TERM (WHETHER DURING THE INITIAL TERM OR ANY EXTENDED TERM) TO
TERMINATE THIS LEASE EFFECTIVE ON ANY ANNIVERSARY OF THE COMMENCEMENT DATE BY
GIVING LANDLORD WRITTEN NOTICE OF SUCH TERMINATION AT LEAST THREE HUNDRED
SIXTY-FIVE (365) DAYS PRIOR TO THE EFFECTIVE DATE OF SUCH TERMINATION.  UPON ANY
SUCH TERMINATION, (I) ALL RENT AND OTHER SUMS DUE UNDER THIS LEASE SHALL BE PAID
BY TENANT THROUGH SUCH TERMINATION DATE, (II) THIS LEASE SHALL EXPIRE AND
TERMINATE, AND NEITHER LANDLORD NOR TENANT SHALL HAVE ANY FURTHER OBLIGATIONS
HEREUNDER, EXCEPT FOR THOSE WHICH HAVE ACCRUED PRIOR TO THE DATE OF SUCH
TERMINATION AND THOSE WHICH EXPRESSLY SURVIVE ANY TERMINATION UNDER THE TERMS OF
THIS LEASE.

9


--------------------------------------------------------------------------------


B.            IF TENANT EXERCISES ITS RIGHT UNDER THIS SECTION 2.6 WITH A
TERMINATION DATE ON OR BEFORE THE DATE WHICH IS SIX (6) YEARS FROM THE DATE THAT
LANDLORD ACQUIRES FEE TITLE TO THE INITIAL ACQUISITION PROPERTY, LANDLORD SHALL
HAVE THE OPTION, EXERCISABLE BY DELIVERY OF WRITTEN NOTICE TO TENANT NO LATER
THAN SIXTY (60) DAYS PRIOR TO SUCH LEASE TERMINATION DATE, TO REQUIRE TENANT TO
PURCHASE FROM LANDLORD THE INITIAL ACQUISITION PROPERTY FOR THE FOLLOWING
APPLICABLE PURCHASE PRICE:

(I)            IF THE PURCHASE OF THE INITIAL ACQUISITION PROPERTY WAS FINANCED
THROUGH A THIRD PARTY LENDER PURSUANT TO SECTION 2.2C, THE PURCHASE PRICE SHALL
BE EQUAL TO $12,800,000; OR

(II)           IF THE PURCHASE OF THE INITIAL ACQUISITION PROPERTY WAS FINANCED
THROUGH TENANT PURSUANT TO SECTION 2.2D, THE PURCHASE PRICE SHALL BE EQUAL TO
THE LESSER OF $12,800,000 OR THE FAIR MARKET VALUE OF THE INITIAL ACQUISITION
PROPERTY ON THE DATE OF SUCH EXERCISE BASED UPON AN APPRAISAL OF THE INITIAL
ACQUISITION PROPERTY PREPARED BY AN INDEPENDENT THIRD PARTY APPRAISER.

SETTLEMENT ON SUCH PURCHASE SHALL OCCUR NO LATER THAN SIXTY (60) DAYS FOLLOWING
THE DATE THIS LEASE TERMINATES AT THE DATE, TIME AND PLACE DETERMINED BY TENANT
IN WRITTEN NOTICE TO LANDLORD DELIVERED NO LATER THAN TEN (10) CALENDAR DAYS
PRIOR TO SUCH SETTLEMENT.  CLOSING COSTS FOR THIS TRANSACTION SHALL BE BORNE BY
THE PARTY CUSTOMARILY BEARING SUCH COSTS IN REAL ESTATE TRANSACTIONS IN BILOXI,
HARRISON COUNTY, MISSISSIPPI.


2.7           GAMING LAW INVALID:  NOTWITHSTANDING ANY OTHER TERM OR CONDITION
OF THIS LEASE TO THE CONTRARY, AND IN ADDITION TO AND SEPARATE FROM THE
TERMINATION RIGHT DESCRIBED IN SECTION 2.6, IN THE EVENT THAT TENANT IS UNABLE
TO CONDUCT GAMING OPERATIONS WITHIN THE GAMING SITE BECAUSE IT IS UNABLE TO
OBTAIN AND MAINTAIN ALL NECESSARY GOVERNMENTAL LICENSES, BECAUSE ANY NECESSARY
GOVERNMENTAL LICENSE EXPIRES AND CANNOT BE RENEWED OR IS REVOKED, BECAUSE THE
ALL OR ANY PORTION OF THE GAMING SITE BECOMES INELIGIBLE FOR GAMING OPERATIONS,
BECAUSE THE APPLICABLE ENABLING LEGISLATION PERMITTING GAMING IS AMENDED,
SUSPENDED, OR REVOKED BY THE APPLICABLE LEGISLATIVE BODY, OR BECAUSE ANY SUCH
ENABLING LEGISLATION IS HELD INVALID BY A COURT OF COMPETENT JURISDICTION, THEN
TENANT MAY ELECT, AT TENANT’S SOLE AND ABSOLUTE DISCRETION, TO TERMINATE THIS
LEASE, EFFECTIVE IMMEDIATELY, BY GIVING WRITTEN NOTICE OF SUCH TERMINATION TO
LANDLORD.  UPON ANY SUCH TERMINATION, (I) ALL RENT AND OTHER SUMS DUE UNDER THIS
LEASE SHALL BE PRORATED AS OF SUCH TERMINATION DATE AND PAID BY TENANT, (II)
THIS LEASE SHALL EXPIRE AND TERMINATE, AND (III) NEITHER LANDLORD NOT TENANT
SHALL HAVE ANY FURTHER OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE WHICH HAVE
ACCRUED PRIOR TO THE DATE OF SUCH TERMINATION AND THOSE WHICH EXPRESSLY SURVIVE
ANY TERMINATION UNDER THE TERMS OF THIS LEASE.


2.8           TIDELANDS LEASE:

A.            LANDLORD AND TENANT ACKNOWLEDGE THAT TENANT HAS OBTAINED AND IS
CURRENTLY MAINTAINING A TIDELANDS LEASE (THE “TIDELANDS LEASE”) PURSUANT TO
WHICH THE STATE OF MISSISSIPPI HAS LEASED TO TENANT CERTAIN REAL PROPERTY AND
RIGHTS, WHETHER FEE, LITTORAL OR RIPARIAN, THEREIN IN THE TIDELANDS OR OTHER
LANDS LYING BENEATH THE WATERS CONTIGUOUS TO THE PREMISES, SUBJECT TO THE
OWNERSHIP, JURISDICTION AND PUBLIC TRUST OF THE

10


--------------------------------------------------------------------------------


State of Mississippi (“Tidelands Area”), such lease being on the terms and
conditions acceptable to Tenant.  Tenant, as the lessee thereunder, shall be
responsible for payment of all rent under the Tidelands Lease and Tenant shall
have the sole and exclusive right to obtain and maintain the Tidelands Lease. 

B.            LANDLORD AND TENANT ACKNOWLEDGE THAT TENANT MAY DESIRE TO EXECUTE
A TIDELANDS LEASE OR LEASES ON TERMS AND CONDITIONS ACCEPTABLE TO TENANT  IN
TENANT’S SOLE DISCRETION (A “NEW TIDELANDS LEASE”), PURSUANT TO WHICH TENANT
SHALL LEASE FROM THE STATE OF MISSISSIPPI SOME OR ALL OF THAT PORTION OF THE
REAL PROPERTY AND RIGHTS, WHETHER FEE, LITTORAL OR RIPARIAN, THEREIN IN THE
TIDELANDS OR OTHER LANDS LYING BENEATH THE WATERS CONTIGUOUS TO THE PREMISES OR
ANY LEASED PROPERTY, SUBJECT TO THE OWNERSHIP, JURISDICTION AND PUBLIC TRUST OF
THE STATE OF MISSISSIPPI (THE “NEW TIDELANDS AREA”).  THROUGHOUT THE LEASE TERM,
TENANT SHALL HAVE THE SOLE AND EXCLUSIVE RIGHT TO OBTAIN AND MAINTAIN NEW
TIDELANDS LEASES, SHALL OWN AND HAVE SOLE AND EXCLUSIVE RIGHTS TO ALL RIPARIAN
AND LITTORAL RIGHTS ASSOCIATED WITH THE NEW TIDELANDS AREA, AND SHALL BE
RESPONSIBLE FOR PAYMENT OF ALL RENT THEREUNDER.


2.9           PROHIBITION ON ACQUIRING AFTER ACQUIRED PROPERTY:  LANDLORD,
WHETHER IN LANDLORD’S NAME OR IN THE NAME OF SKRMETTA, ANY MEMBER OF LANDLORD,
ANY FAMILY MEMBER (PARENTS, SIBLINGS, CHILDREN, GRANDCHILDREN OR
GREAT-GRANDCHILDREN) OF SKRMETTA, ANY TRUST OR ENTITY ESTABLISHED BY SKRMETTA OR
HIS FAMILY MEMBER OR MEMBERS (PARENTS, SIBLINGS, CHILDREN, GRANDCHILDREN OR
GREAT-GRANDCHILDREN) OR UNDER SKRMETTA’S DIRECTION OR CONTROL OR ANY TRUST OR
ENTITY IN WHICH SKRMETTA HAS A FINANCIAL OR PECUNIARY INTEREST, OR IN THE NAME
OF ANY TRUSTEE, OWNER, PARTNER, SHAREHOLDER, MEMBER, OFFICER, MANAGER, AGENT OR
DIRECTOR OF ANY SUCH ENTITY, SHALL NOT ACQUIRE OR LEASE ANY AFTER ACQUIRED
PROPERTY UNLESS SUCH AFTER ACQUIRED PROPERTY IS MADE PART OF THE PREMISES UNDER
THIS LEASE BY AN AMENDMENT HERETO.  AT THE SETTLEMENT ON THE ACQUISITION OF OR
UPON EXECUTION OF A LEASE FOR ANY AFTER ACQUIRED PROPERTY BY LANDLORD, LANDLORD
AND TENANT SHALL EXECUTE AND DELIVER AN AMENDMENT TO THIS LEASE AMENDING THE
DESCRIPTION OF THE PREMISES TO BE THE PREMISES AS THEN DEFINED UNDER THIS LEASE
AT THE DATE OF SETTLEMENT AND THE AFTER ACQUIRED PROPERTY.  FROM AND AFTER THE
SETTLEMENT OR LEASE EXECUTION DATE, THE AFTER ACQUIRED PROPERTY THAT IS
INCORPORATED INTO THE DEFINITION OF “PREMISES” PURSUANT TO THIS SECTION 2.9A
SHALL BE SUBJECT TO THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE,
INCLUDING, BUT NOT LIMITED TO, BEING SUBJECT TO RENT PURSUANT TO SECTION 3.1
BELOW..  ANY VIOLATION BY LANDLORD OF THIS SECTION 2.9 SHALL BE A BREACH HEREOF
AND SHALL ENTITLE TENANT TO EXERCISE ANY REMEDY SET FORTH IN THIS LEASE.


2.10         LEASED PROPERTY:  IF TENANT LEASES PROPERTY WITHIN THE WATERFRONT
AREA PURSUANT TO AN EXISTING LEASE OR A NEW LEASE, SUCH PROPERTY SHALL BE
INCLUDED IN THE GAMING SITE.

11


--------------------------------------------------------------------------------



ARTICLE 3

RENT


3.1           RENT:  COMMENCING ON THE COMMENCEMENT DATE AND CONTINUING
THROUGHOUT THE LEASE TERM, TENANT SHALL PAY TO LANDLORD RENT (THE “RENT”) FOR
EACH MONTH EQUAL TO FIVE PERCENT (5%) OF THE ADJUSTED GAMING WIN FOR THAT MONTH.


3.2           PAYMENT OF RENT:  RENT SHALL BE PAID MONTHLY IN ARREARS ON OR
BEFORE THE TWENTIETH (20TH) DAY OF THE FOLLOWING MONTH, AT WHICH TIME TENANT
SHALL DELIVER TO LANDLORD TENANT’S CALCULATION OF THE FOR GAMING OPERATIONS AT
THE GAMING SITE ACTUALLY RECEIVED BY TENANT DURING THE APPLICABLE MONTH,
CERTIFIED AS TRUE AND CORRECT IN ALL MATERIAL RESPECTS BY TENANT, AND THE RENT
DUE FOR SUCH MONTH.  ALL RENT SHALL BE PAID IN LAWFUL MONEY OF THE UNITED STATES
TO LANDLORD AT ITS ADDRESS SET FORTH FOR NOTICES IN SECTION 17.3, OR TO SUCH
OTHER PLACE AS LANDLORD MAY DESIGNATE FROM TIME TO TIME IN WRITING, WITHOUT
ABATEMENT, DEDUCTION, OFFSET OR PRIOR DEMAND THEREFORE, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THIS LEASE.  RENT SHALL BE PRORATED IN THE EVENT OF
EARLIER TERMINATION OF THE LEASE TERM AS PROVIDED IN THIS LEASE.


3.3           AUDITS:  TENANT SHALL PROVIDE LANDLORD WITH COPIES OF ALL GAMING
REVENUE REPORTS FILED BY TENANT WITH THE STATE OF MISSISSIPPI DURING THE LEASE
TERM.  LANDLORD RESERVES THE RIGHT TO CONDUCT AN INDEPENDENT AUDIT OF TENANT’S
RECORDS REGARDING TENANT’S GAMING OPERATIONS AT THE GAMING SITE TO ASCERTAIN THE
ACCURACY OF ANY MONTHLY FINANCIAL REPORT SUBMITTED BY TENANT.  THE INDEPENDENT
AUDIT, WITH RESPECT TO ANY ONE MONTHLY FINANCIAL REPORT, MAY BE CONDUCTED AT ANY
TIME WITHIN NINETY (90) DAYS OF LANDLORD’S RECEIPT OF SUCH STATEMENT AND MAY BE
CONDUCTED BY A CERTIFIED PUBLIC ACCOUNTING FIRM OF LANDLORD’S CHOICE.  IF ANY
SUCH INDEPENDENT AUDIT CORRECTLY SHOWS THAT THE AUDITED MONTHLY FINANCIAL REPORT
RESULTED IN AN UNDERPAYMENT OF RENT OF MORE THAN FIVE PERCENT (5%) OF THE RENT
ACTUALLY DUE, THEN TENANT SHALL PAY THE COST OF SUCH AUDIT.  OTHERWISE, THE COST
OF SUCH AUDIT SHALL BE PAID BY LANDLORD.  NOTWITHSTANDING ANYTHING CONTAINED IN
THIS LEASE TO THE CONTRARY, IF LANDLORD DOES NOT NOTIFY TENANT IN WRITING WITHIN
NINETY (90) DAYS OF LANDLORD’S RECEIPT OF SUCH STATEMENT THAT LANDLORD IS
CONDUCTING AN AUDIT PURSUANT TO THIS SECTION 3.3, LANDLORD’S AUDIT RIGHTS WITH
RESPECT TO SUCH STATEMENT SHALL LAPSE.


3.4           LAST YEAR’S RENT:  NOTWITHSTANDING ANYTHING CONTAINED IN THIS
LEASE TO THE CONTRARY, IF TENANT OR ITS ASSIGNEE REMAINS IN POSSESSION OF THE
PREMISES AND THIS LEASE IS IN FULL FORCE AND EFFECT ON THE LAST DAY OF THE 85TH
YEAR DURING THE LEASE TERM, TENANT SHALL BE ENTITLED TO A CREDIT OF $2,000,000
AGAINST RENT DUE FOR THE LAST TWELVE (12) MONTH PERIOD OF THE LEASE TERM.


3.5           LUMP SUM PAYMENT:  IN ADDITION TO RENT DUE HEREUNDER, ON OR BEFORE
THE FIFTH DAY AFTER THE EXECUTION DATE, TENANT SHALL PAY TO LANDLORD A ONE-TIME,
LUMP SUM PAYMENT AS COMPLETE AND FULL SATISFACTION OF ALL OUTSTANDING
OBLIGATIONS OF TENANT UNDER THE PRIOR LEASE, IN THE AMOUNT OF $630,414.00, WHICH
AMOUNT FOR PURPOSES OF THIS LEASE SHALL NOT BE DEEMED RENT.

12


--------------------------------------------------------------------------------



3.6           SUPPLEMENTAL RENT PAYMENT:  IN ADDITION TO RENT DUE UNDER SECTION
3.1 ABOVE, TENANT SHALL PAY TO LANDLORD, ON OR BEFORE THE FIFTH DAY AFTER THE
EXECUTION DATE, A LUMP SUM PAYMENT EQUAL TO THE EXTENT BY WHICH, AND ONLY IN THE
EVENT, RENT DUE UNDER SECTION 3.1 ABOVE FOR THE PERIOD COMMENCING ON JANUARY 1,
2007 THROUGH AND INCLUDING FEBRUARY 14, 2007, IS LESS THAN THE RENT THAT WOULD
HAVE BEEN PAYABLE FOR THE SAME PERIOD IF THE SAME WERE CALCULATED PURSUANT TO
SECTIONS 3.1 AND 3.4 OF THE PRIOR LEASE.


ARTICLE 4

PAYMENT OF IMPOSITIONS AND UTILITY CHARGES


4.1           IMPOSITIONS:  TENANT SHALL PAY AND DISCHARGE OR CAUSE TO BE PAID
AND DISCHARGED PROMPTLY AS THE SAME BECOME DUE AND BEFORE DELINQUENCY ALL
“IMPOSITIONS” COMING DUE DURING THE LEASE TERM.  THE TERM “IMPOSITIONS” AS USED
HEREIN SHALL MEAN ALL REAL PROPERTY, TAXES, ASSESSMENTS, LEVIES, FEES AND OTHER
CHARGES (INCLUDING THE ANNUAL INSTALLMENTS OF PRINCIPAL AND INTEREST REQUIRED TO
PAY ANY GENERAL OR SPECIAL ASSESSMENTS FOR PUBLIC IMPROVEMENTS), WHICH ARE
LEVIED OR ASSESSED AGAINST, OR WITH RESPECT TO THE USE OF, ALL OR ANY PORTION OF
THE PROPERTY, BUT SHALL NOT INCLUDE ANY (I) ESTATE, SUCCESSION, INHERITANCE,
TRANSFER, GIFT, FRANCHISE OR SIMILAR TAXES ASSESSED AGAINST LANDLORD OR (II)
TAXES ON LANDLORD’S INCOME FROM THE PROPERTY OR OTHER SOURCES, INCLUDING ANY
BUSINESS, INCOME OR PROFITS TAXES ASSESSED AGAINST LANDLORD.  ANY IMPOSITIONS
REQUIRED TO BE PAID BY TENANT WHICH RELATE TO A TAX YEAR DURING WHICH THE
COMMENCEMENT DATE OR THE LEASE EXPIRATION DATE OR SOONER TERMINATION OF THIS
LEASE OCCURS SHALL BE PRORATED BETWEEN LANDLORD AND TENANT AS OF THE
COMMENCEMENT OR TERMINATION OF THIS LEASE, AS THE CASE MAY BE.  IF THE LAW
PERMITS PAYMENT OF ANY IMPOSITION IN INSTALLMENTS, TENANT MAY UTILIZE THE
PERMITTED INSTALLMENT METHOD OVER THE MAXIMUM PERIOD OF TIME ALLOWED BY LAW, AND
TENANT SHALL BE REQUIRED TO PAY BEFORE DELINQUENCY ONLY THE INSTALLMENTS COMING
DUE DURING THE LEASE TERM, TOGETHER WITH ANY INTEREST THEREON.


4.2           APPORTIONMENT:  IN THE EVENT THAT THE PROPERTY IS NOT SEPARATELY
TAXED OR ASSESSED WITH RESPECT TO ANY IMPOSITION, THEN SUCH IMPOSITION LEVIED
SHALL BE APPORTIONED BETWEEN THE PROPERTY AND SUCH OTHER PROPERTY WITH WHICH IT
IS ASSESSED IN SUCH MANNER THAT TENANT SHALL PAY ONLY THAT PORTION OF ANY SUCH
IMPOSITION FAIRLY ALLOCABLE TO THE PROPERTY.


4.3           RIGHT TO CONTEST:  TENANT SHALL HAVE THE RIGHT (BUT NOT THE
OBLIGATION) TO PAY UNDER PROTEST OR TO CONTEST OR OTHERWISE REVIEW BY
APPROPRIATE LEGAL OR ADMINISTRATIVE PROCEEDINGS, OR IN SUCH OTHER MANNER AS
TENANT MAY DESIRE, ANY IMPOSITION WHICH TENANT IS REQUIRED TO PAY PURSUANT TO
THE PROVISIONS OF THIS ARTICLE.  ANY SUCH CONTEST OR OTHER PROCEEDING SHALL BE
CONDUCTED SOLELY AT TENANT’S EXPENSE AND FREE OF EXPENSE TO LANDLORD.  TENANT
SHALL INDEMNIFY LANDLORD AGAINST ANY AND ALL LOSS, COST, EXPENSE OR DAMAGE
RESULTING FROM ANY SUCH CONTEST OR OTHER PROCEEDING.  AT THE REQUEST OF TENANT,
LANDLORD SHALL JOIN IN ANY CONTEST OR OTHER PROCEEDINGS WHICH TENANT MAY DESIRE
TO BRING PURSUANT TO THIS SECTION; PROVIDED, HOWEVER, THAT TENANT SHALL PAY ALL
OF LANDLORD’S COSTS AND EXPENSES ARISING FROM SUCH JOINDER.  WITHIN TEN (10)
DAYS AFTER THE FINAL DETERMINATION OF THE AMOUNT DUE FROM TENANT FOR SUCH
IMPOSITION, TENANT SHALL PAY THE AMOUNT SO DETERMINED TO BE DUE, TOGETHER WILL
ALL COSTS, EXPENSES AND INTEREST.

13


--------------------------------------------------------------------------------



4.4           UTILITY CHARGES:  ALL WATER, GAS, ELECTRICITY AND OTHER PUBLIC
UTILITIES USED UPON OR FURNISHED TO THE PROPERTY DURING THE LEASE TERM SHALL BE
PROMPTLY PAID BY TENANT PRIOR TO DELINQUENCY.


ARTICLE 5

USE


5.1           PERMITTED USE:  SUBJECT TO THE REQUIREMENTS OF SECTION 5.4 BELOW,
TENANT MAY USE THE PREMISES, OR PERMIT THE PREMISES TO BE USED, FOR THE
FOLLOWING PURPOSES:

A.            DEVELOPMENT OF ONE OR MORE OF THE FOLLOWING ON THE PROPERTY AS IS
ELECTED BY TENANT, OF A DESIGN AND CAPACITY ELECTED BY TENANT, ALL TO THE EXTENT
ALLOWED BY AND IN CONFORMANCE WITH APPLICABLE LAW (A “GAMING OPERATION”): (I) A
RIVERBOAT GAMING VESSEL; (II) A DOCKSIDE GAMING VESSEL; OR (III) A LAND-BASED
CASINO.

B.            DEVELOPMENT AND OPERATION OF ANY FACILITIES THAT ARE RELATED TO,
NECESSARY FOR THE OPERATION OF, OR COMPATIBLE WITH AND ENHANCE ANY GAMING
OPERATION CONDUCTED ON THE PROPERTY, INCLUDING PARKING AREAS, ENTERTAINMENT AND
LODGING FACILITIES, FOOD AND BEVERAGE SERVICE AND FACILITIES, PASSENGER
TICKETING FACILITIES, DOCKING FACILITIES, STORAGE AND MAINTENANCE FACILITIES
(INCLUDING FUELING FACILITIES FOR ANY RIVERBOAT VESSEL); AND

C.            ANY OTHER ACTIVITY OR USE WHICH IS NOT PROHIBITED BY THE
MISSISSIPPI GAMING COMMISSION, PROVIDED THAT TENANT SATISFIES THE REQUIREMENTS
OF MINIMUM GAMING OPERATIONS AS SET FORTH IN SECTION 5.4 OF THIS LEASE.


5.2           COMPLIANCE WITH LAW:  TENANT SHALL COMPLY WITH ALL LAWS AND
REGULATIONS OF GOVERNMENTAL AUTHORITIES WITH RESPECT TO ITS USE OF THE
PROPERTY.  TENANT SHALL HAVE THE RIGHT, AT ITS OWN COST AND EXPENSE, TO CONTEST
OR REVIEW BY LEGAL AND/OR ADMINISTRATIVE PROCEEDING THE VALIDITY OR LEGALITY OF
ANY SUCH LAW OR REGULATION.  DURING SUCH CONTEST OR REVIEW, TENANT MAY REFRAIN
FROM COMPLYING THEREWITH PROVIDED THAT COMPLIANCE THEREWITH MAY LEGALLY BE SO
HELD IN ABEYANCE WITHOUT SUBJECTING LANDLORD TO ANY LIABILITY, CIVIL OR
CRIMINAL, FOR TENANT’S FAILURE SO TO COMPLY.


5.3           WASTE:  TENANT SHALL NOT COMMIT OR PERMIT WASTE ON THE PROPERTY
NOR SHALL TENANT REMOVE ANY EARTH, ROCKS, GRAVEL, MINERALS OR THE LIKE FROM THE
PREMISES EXCEPT TO THE EXTENT REASONABLY NECESSARY FOR THE CONSTRUCTION OF
IMPROVEMENTS.


5.4           REQUIRED GAMING OPERATIONS.  THROUGHOUT THE LEASE TERM, SUBJECT TO
(I) FORCE MAJEURE, (II) APPLICABLE GAMING REGULATIONS, AND (III) THE TERMS OF
THIS LEASE, TENANT SHALL ESTABLISH OR CAUSE ITS AFFILIATE(S) TO ESTABLISH AND,
SUBJECT TO THIS SECTION 5.4 AND SECTION 9.5 BELOW, SHALL CONTINUOUSLY OPERATE
WITHIN THE GAMING SITE GAMING OPERATIONS CONSISTING OF NOT LESS THAN 1100 GAMING
POSITIONS, NOT LESS THAN 900 OF WHICH SHALL BE SLOT MACHINES POSITIONS, USING
THE THEN CURRENT INDUSTRY STANDARDS IN MISSISSIPPI AS TO THE NUMBER OF GAMING
POSITIONS PER TABLE OR MULTIPLE-USER MACHINE GAME, WHICH MAY CHANGE FROM TIME TO
TIME, AS TENANT, IN ITS SOLE DISCRETION SHALL DETERMINE.  THE MIX, TYPE, BET
DENOMINATION, TABLE OR PARLAY MINIMUM, LOCATION AND THE HOURS OF OPERATION

14


--------------------------------------------------------------------------------


during any particular day while the Improvements and/or any Barge may be legally
open for business, or any other operational decisions shall be determined in the
sole and absolute discretion of Tenant, including, but not limited to, closing
certain portions of the Gaming Facility in order to maintain, repair and replace
any fixtures, improvements or equipment, closing any gaming positions as
required by the Mississippi Gaming Commission for audit purposes, or not fully
staffing certain table games at times when customer needs are reduced; provided,
however, that hours of operation shall be in compliance with all applicable
regulations of the Mississippi Gaming Commission.


ARTICLE 6

IMPROVEMENTS


6.1           CONSTRUCTION OF IMPROVEMENTS:  TENANT MAY (I) DEMOLISH AND REMOVE
ALL IMPROVEMENTS EXISTING ON THE PREMISES AS OF THE EFFECTIVE DATE, SUBJECT TO
SECTION 12.1 WITH RESPECT TO THE END OF THE LEASE TERM, WITH ALL SALVAGE
BELONGING TO TENANT AND WITHOUT ANY OBLIGATION TO REIMBURSE LANDLORD FOR THE
COST OR VALUE OF THE IMPROVEMENTS SO DEMOLISHED, AND (II) DESIGN, ENGINEER,
CONSTRUCT, MAINTAIN AND OPERATE IMPROVEMENTS UPON THE PREMISES TO ENABLE TENANT
TO CONDUCT THE USES DESCRIBED IN SECTIONS 5.1A AND B.


6.2           DEMOLITION OF IMPROVEMENTS AND CONSTRUCTION OF NEW IMPROVEMENTS: 
LANDLORD AND TENANT ACKNOWLEDGE THAT (I) THE IMPROVEMENTS CONSTRUCTED ON THE
PREMISES MAY OUTLIVE THEIR ECONOMIC LIVES OR USEFULNESS PRIOR TO THE EXPIRATION
OF THE LEASE TERM, OR (II) THE EFFECTIVE USE OF THE PREMISES AS CONTEMPLATED BY
THIS LEASE MAY REQUIRE THE DEMOLITION OF IMPROVEMENTS, THE RECONSTRUCTION OR
REFURBISHING OF IMPROVEMENTS, OR (III) TENANT MAY DESIRE TO CONSTRUCT ADDITIONAL
OR DIFFERENT IMPROVEMENTS (INCLUDING BUILDINGS AND RELATED ON-SITE AND OFF-SITE
IMPROVEMENTS) UPON THE PREMISES IN ADDITION TO THOSE DESCRIBED IN SECTION 6.1. 
THEREFORE, AT ANY TIME AND FROM TIME TO TIME DURING THE LEASE TERM, TENANT SHALL
HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO DO ANY OR ALL OF THE FOLLOWING, AND
ALL SALVAGE RESULTING THEREFROM SHALL BELONG TO TENANT.

A.            DEMOLISH AND REMOVE ANY IMPROVEMENTS;

B.            REPLACE, ALTER, RELOCATE, RECONSTRUCT OR ADD TO ANY IMPROVEMENTS
IN WHOLE OR IN PART;

C.            CONSTRUCT OR OTHERWISE MAKE ANY NEW AND ADDITIONAL IMPROVEMENTS AS
TENANT MAY CHOOSE ON ANY PART OF THE PROPERTY; OR

D.            MODIFY OR CHANGE THE CONTOUR OR GRADE, OR BOTH, OF THE PREMISES.


6.3           PERMITS AND EASEMENTS:  TENANT MAY APPLY FOR AND SECURE FROM ANY
GOVERNMENTAL AUTHORITY HAVING JURISDICTION OF THE PROPERTY ANY APPROVALS,
PERMITS OR LICENSES REQUIRED FOR THE DEVELOPMENT AND USE OF THE PROPERTY FOR THE
PURPOSES PERMITTED BY THIS LEASE.  TENANT SHALL HAVE THE RIGHT TO GRANT OR
CONVEY IN FORM REQUIRED BY SUCH GOVERNMENTAL AUTHORITY DEDICATIONS OF PORTIONS
OF THE PREMISES FOR PUBLIC USE AND/OR RIGHTS OF WAY OR EASEMENTS FOR POLES OR
CONDUITS FOR GAS, ELECTRICITY, WATER, TELEPHONE, STORM AND SANITARY SEWER LINES
AND FOR OTHER UTILITY, MUNICIPAL OR SPECIAL DISTRICT SERVICES

15


--------------------------------------------------------------------------------


which may be required by governmental authorities as a condition to granting any
such approval, permit or license or which otherwise may be necessary in
connection with constructing improvements on the Premises.  Tenant may enter
into agreements restricting use or granting easements over the Premises or
obtain zoning changes, variances or use permits where necessary in connection
with constructing improvements on the Premises.  Landlord shall upon request by
Tenant execute or join in the execution of any application for such agreements,
approvals, permits or licenses and agrees jointly with Tenant to make such
necessary dedications as may be required by appropriate governmental agencies or
by requisite utility districts and/or companies as a condition to the
construction of such improvements.  In the event Tenant wishes to sublease a
portion of the Premises in a manner requiring the subdivision of the premises
and the recordation of a subdivision or parcel map or the taking of any similar
measures legally to effect such subdivision, Landlord shall join Tenant in
executing all documents necessary to effect such subdivision so long as Tenant
pays all costs and expenses arising by reason of such subdivision.  All fees in
connection with such agreements, approvals, permits or licenses shall be paid by
Tenant.  Nothing contained herein shall be deemed to impose upon Landlord any
liability to any governmental authority arising from any breach of any agreement
or application executed by or on behalf of Landlord pursuant to this Section
and, in connection therewith, Tenant shall indemnify and hold Landlord harmless
from any loss, cost, expense or claim against Landlord by any such governmental
agency arising from any such breach.


6.4           OWNERSHIP OF IMPROVEMENTS:  ALL IMPROVEMENTS CONSTRUCTED OR
INSTALLED UPON THE PREMISES BY TENANT AT ANY TIME DURING THE LEASE TERM OR ANY
EXTENSION THEREOF, WHICH ARE AND REMAIN REAL PROPERTY, ARE AND SHALL BE THE
PROPERTY OF TENANT.  TENANT SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, PRIOR
TO THE EXPIRATION OF THE LEASE TERM OR EARLIER TERMINATION OF THIS LEASE, TO
DEMOLISH ALL IMPROVEMENTS, WITH ALL SALVAGE BELONGING TO TENANT AND WITHOUT ANY
OBLIGATION TO REPAIR OR RESTORE THE IMPROVEMENTS OR TO REIMBURSE LANDLORD FOR
THE COST OR VALUE OF THE IMPROVEMENTS SO DEMOLISHED; PROVIDED, HOWEVER, THAT
UPON THE EXPIRATION OF THE TERM OF THIS LEASE OR EARLIER TERMINATION OF THIS
LEASE BY LANDLORD OR TENANT PURSUANT TO THE TERMS OF THIS LEASE, THE TERMS OF
SECTION 12.1 BELOW SHALL GOVERN AND CONTROL THE DISPOSITION OF THE
IMPROVEMENTS.  IF TENANT DEMOLISHES THE IMPROVEMENTS AND DOES NOT CONSTRUCT ANY
REPLACEMENT IMPROVEMENTS IN PLACE THEREOF, TENANT SHALL CLEAR ALL DEMOLITION
DEBRIS FROM THE PREMISES, REPAIR DAMAGE CAUSED DURING THE DEMOLITION ACTIVITY
AND LEVEL GRADE THE PREMISES.


6.5           REMOVAL OF TRADE FIXTURES:  TENANT AND ANY SUBTENANT
CONCESSIONAIRE, LICENSEE OR INVITEE SHALL HAVE THE RIGHT TO REMOVE ANY OR ALL
TRADE FIXTURES INSTALLED BY IT IN ANY IMPROVEMENTS OR IN ANY TIDELANDS
PROPERTY.  UPON WRITTEN REQUEST FROM TENANT, LANDLORD SHALL FROM TIME TO TIME
EXECUTE AND DELIVER ANY INSTRUMENT THAT MAY BE REQUIRED BY ANY EQUIPMENT
SUPPLIER, VENDOR, LESSOR AND/OR LENDER WHEREBY LANDLORD WAIVES AND/OR RELEASES
ANY RIGHTS IT MAY HAVE OR ACQUIRE WITH RESPECT TO ANY TRADE FIXTURES TENANT OR
ANY SUBTENANT, CONCESSIONAIRE, LICENSEE OR INVITEE MAY AFFIX TO THE IMPROVEMENTS
AND AGREEING THAT THE SAME DO NOT CONSTITUTE REALTY AND ARE NOT THE PROPERTY OF
LANDLORD.  IF, DURING THE REMOVAL OF ANY TRADE FIXTURES FROM THE IMPROVEMENTS,
THE PREMISES IS DAMAGED, TENANT SHALL REPAIR ANY DAMAGE TO THE PREMISES CAUSED
THEREBY.

16


--------------------------------------------------------------------------------



ARTICLE 7

MECHANICS’ LIENS


7.1           MECHANICS’ LIENS:  TENANT COVENANTS AND AGREES TO KEEP THE
PROPERTY FREE AND CLEAR OF AND FROM ANY AND ALL MECHANICS’, MATERIALMEN’S AND
OTHER LIENS OF RECORD FOR WORK OR LABOR DONE, SERVICES PERFORMED, OR MATERIALS,
APPLIANCES OR POWER CONTRIBUTED, USED OR FURNISHED IN THE CONSTRUCTION OF ANY
IMPROVEMENTS UPON THE PREMISES OR ANY ALTERATIONS, REPAIRS OR ADDITIONS THERETO
WHICH TENANT MAY MAKE.


7.2           CONTESTS:  TENANT MAY, AT ITS SOLE COST AND EXPENSE, CONTEST ANY
LIEN OF THE NATURE SET FORTH IN THIS ARTICLE.  IN THE EVENT OF ANY SUCH CONTEST,
TENANT SHALL INDEMNIFY LANDLORD AGAINST ALL LOSS, COST, EXPENSE AND DAMAGE
RESULTING THEREFROM.  IN THE EVENT TENANT CONTESTS ANY SUCH LIEN AND SUSTAINS AN
ADVERSE DETERMINATION, TENANT SHALL NEVERTHELESS NOT BE IN DEFAULT IF IT
SATISFIES THE INDEBTEDNESS IN QUESTION WITHIN TEN (10) DAYS AFTER ACTUAL FINAL
DETERMINATION BY THE COURT OR ADMINISTRATIVE AGENCY INVOLVED.


ARTICLE 8

INSURANCE AND INDEMNITY


8.1           REQUIRED INSURANCE:  TENANT SHALL, AT ITS SOLE COST AND EXPENSE,
PROCURE AND MAINTAIN THE FOLLOWING SPECIFIC INSURANCE AT ALL TIMES DURING THE
LEASE TERM:

A.            A POLICY OR POLICIES OF COMPREHENSIVE GENERAL LIABILITY INSURANCE,
INCLUDING UMBRELLA POLICIES, NAMING LANDLORD AS ADDITIONAL INSURED, AGAINST LOSS
OR OTHER LIABILITY TO THIRD PARTIES FOR BODILY INJURY, DEATH OR PROPERTY DAMAGE
OCCURRING ON OR ABOUT, OR RESULTING FROM AN OCCURRENCE ON OR ABOUT, THE PROPERTY
WITH COMBINED LIMIT OF NOT LESS THAN THREE MILLION DOLLARS ($3,000,000.00) EACH
OCCURRENCE AND FIVE MILLION DOLLARS ($5,000,000.00) IN THE AGGREGATE.  THE
MINIMUM LIMITS OF SUCH POLICIES OF LIABILITY INSURANCE SHALL BE REASONABLY
INCREASED FROM TIME TO TIME BY REASON OF ECONOMIC CONDITIONS MAKING SUCH
PROTECTION INADEQUATE, BUT SHALL NOT EXCEED THE AMOUNT OF COVERAGE THEN COMMONLY
CARRIED FOR SIMILAR PROPERTY AND IMPROVEMENTS LOCATED IN HARRISON COUNTY,
MISSISSIPPI.  IF THE PARTIES ARE UNABLE TO AGREE ON THE AMOUNT BY WHICH THE
MINIMUM COVERAGE REQUIRED OF TENANT IS TO BE INCREASED, THE CONTROVERSY SHALL BE
RESOLVED BY ARBITRATION ACCORDING TO THE PROCEDURE SET FORTH IN SECTION 17.6. 
LANDLORD MAY NOT REQUEST A CHANGE IN THE LIMITS OF TENANT’S LIABILITY INSURANCE
MORE OFTEN THAN ONCE IN ANY FIVE (5) YEAR PERIOD.

B.            A POLICY OR POLICIES OF STANDARD FIRE AND EXTENDED COVERAGE
PROPERTY DAMAGE INSURANCE (INCLUDING COVERAGE FOR WIND, HAIL AND FLOOD DAMAGE,
PROVIDED THAT SUCH COVERAGE IS AVAILABLE AT RATES WHICH, IN THE EXERCISE OF
TENANT’S SOLE BUSINESS DETERMINATION ARE COMMERCIALLY REASONABLE), NAMING
LANDLORD AS ADDITIONAL INSURED OR LOSS PAYEE (AS ITS INTEREST MAY APPEAR), IN AN
AMOUNT EQUAL TO NOT LESS THAN NINETY PERCENT (90%) OF THE FULL REPLACEMENT VALUE
OF THE IMPROVEMENTS WITH LOSS PAYABLE IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 9.4.  WHENEVER ANY ALTERATIONS OR IMPROVEMENTS ARE IN THE COURSE OF
CONSTRUCTION, THE INSURANCE REQUIRED BY THIS

17


--------------------------------------------------------------------------------


subparagraph, to the extent appropriate, shall be carried by Tenant in builder’s
risk form written on a completed value basis, insuring against loss to the
extent of at lease ninety percent (90%) of the replacement value of that which
is being covered.


8.2           REQUIRED TERMS:  ALL POLICIES PROVIDED FOR HEREIN SHALL BE WITH
FINANCIALLY RESPONSIBLE INSURANCE COMPANIES AUTHORIZED TO DO BUSINESS IN THE
STATE OF MISSISSIPPI.  EACH SUCH POLICY SHALL PROVIDE THAT THE POLICY CANNOT BE
CANCELED WITHOUT THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LANDLORD. 
CERTIFICATES OF INSURANCE EVIDENCING THESE POLICIES SHALL BE DELIVERED TO
LANDLORD.  TENANT SHALL, AT LEAST TEN (10) DAYS PRIOR TO THE EXPIRATION OF SUCH
POLICIES, FURNISH LANDLORD WITH RENEWALS CERTIFICATES OR BINDERS SHOWING NO
LAPSE IN COVERAGE.


8.3           PARTIAL RELEASE OF LIABILITY AND WAIVER OF SUBROGATION:  LANDLORD
AND TENANT RELEASE EACH OTHER AND THEIR RESPECTIVE AGENTS, CONTRACTORS AND
EMPLOYEES, AND LANDLORD RELEASES TENANT’S SUBTENANTS, FROM ANY CLAIMS FOR DAMAGE
TO ANY PERSONS OR PROPERTY THAT ARE CAUSED BY OR RESULT FROM RISKS INSURED
AGAINST UNDER ANY INSURANCE POLICY OR POLICIES REQUIRED BY THIS ARTICLE WHICH
ARE IN FORCE AT THE TIME OF SUCH DAMAGE, BUT ONLY TO THE EXTENT SUCH CLAIMS ARE
COVERED BY SUCH INSURANCE.  THIS RELEASE SHALL BE IN EFFECT WITH RESPECT TO ANY
LOSS ONLY SO LONG AS THE APPLICABLE INSURANCE POLICY(S) CONTAIN A CLAUSE TO THE
EFFECT THAT THIS RELEASE SHALL NOT AFFECT THE RIGHT OF THE NAMED INSURED TO
RECOVER UNDER SUCH POLICIES.  TENANT SHALL CAUSE EACH INSURANCE POLICY OBTAINED
BY IT TO PROVIDE THAT THE INSURANCE COMPANY WAIVES ALL RIGHTS OF RECOVERY BY WAY
OF SUBROGATION AGAINST EITHER OR BOTH LANDLORD AND TENANT IN CONNECTION WITH ANY
DAMAGE COVERED BY SUCH POLICY SO LONG AS A WAIVER OF SUBROGATION IS AVAILABLE
AND CAN BE OBTAINED WITHOUT UNREASONABLE ADDITIONAL COST.


8.4           INDEMNITY:  TENANT SHALL DEFEND WITH COMPETENT COUNSEL, INDEMNIFY
AND HOLD LANDLORD HARMLESS FROM ALL LIABILITY, COSTS AND EXPENSES ARISING BY
REASON OF ANY INJURY OR DEATH TO ANY PERSON OR PERSONS, OR DAMAGE TO PROPERTY OF
ANY PERSON OR PERSONS, INCLUDING WITHOUT LIMITATION, TENANT AND TENANT’S
SERVANTS, AGENTS, EMPLOYEES, CONTRACTORS AND SUBTENANTS FROM ANY CAUSE OR CAUSES
WHATSOEVER (OTHER THAN CAUSES OF LIABILITY, COSTS, AND EXPENSES WITHIN
LANDLORD’S CONTROL OR RESULTING FROM THE FAULT OF LANDLORD OR ITS AGENTS,
CONTRACTORS OR EMPLOYEES OR WHICH ARE CLAIMS SUBJECT TO SECTION  16.4) OCCURRING
IN OR UPON THE PROPERTY DURING THE LEASE TERM.


8.5           BUSINESS INTERRUPTION INSURANCE.  TENANT SHALL HAVE NO OBLIGATION
WHATSOEVER TO OBTAIN OR MAINTAIN DURING THE LEASE TERM BUSINESS INTERRUPTION
INSURANCE, WHETHER FOR THE BENEFIT OF LANDLORD OR TENANT.


ARTICLE 9


MAINTENANCE, REPAIR, AND
RESTORATION OF DAMAGE


9.1           TENANT’S DUTY TO MAINTAIN AND REPAIR:  DURING THE LEASE TERM,
TENANT SHALL, AT ITS SOLE COST AND EXPENSE, (I) KEEP AND MAINTAIN THE PROPERTY
IN GOOD ORDER AND REPAIR (ORDINARY WEAR AND TEAR EXCEPTED), AND (II) MAKE ANY
AND ALL REPAIRS, ALTERATIONS OR

18


--------------------------------------------------------------------------------


improvements to the Property which may be required by any law or other
governmental regulation.  Landlord shall have no obligation to make any repairs,
alterations or improvements to the Property during the Lease Term.  Nothing
contained in this Section shall be construed as limiting any right given
elsewhere in this Lease to Tenant or obligating Tenant to alter, modify,
demolish, remove or replace any Improvements, or as limiting provisions relating
to Condemnation or to damage to the Improvements.


9.2           TENANT’S DUTY TO RESTORE INSURED DAMAGE TO IMPROVEMENTS:  SUBJECT
TO SECTION 9.5 BELOW, IF ANY IMPROVEMENTS ARE DAMAGED BY FIRE OR OTHER PERIL
COVERED BY THE INSURANCE REQUIRED TO BE CARRIED BY TENANT PURSUANT TO SECTION
8.1B, THEN TENANT SHALL EITHER (I) RESTORE THE IMPROVEMENTS SO DAMAGED TO THE
CONDITION THAT EXISTED PRIOR TO SUCH DAMAGE, BUT ONLY TO THE EXTENT REASONABLY
PRACTICABLE AND PERMITTED BY LAW, OR (II) DEMOLISH ALL OR ANY OF THE
IMPROVEMENTS AND CONSTRUCT ADDITIONAL OR REPLACEMENT IMPROVEMENTS, BUT ONLY SO
LONG AS THE IMPROVEMENTS FOLLOWING SUCH WORK OF DEMOLITION AND REPLACEMENT ARE
SUFFICIENT TO PERMIT TENANT TO COMPLY WITH SECTION 5.4 ABOVE.  SUCH WORK OF
RESTORATION OR REPLACEMENT SHALL BE COMMENCED AND COMPLETED WITHIN A REASONABLE
PERIOD OF TIME, SUBJECT TO REASONABLE DELAYS ASSOCIATED WITH ADJUSTMENT OR
SETTLEMENT OF INSURANCE CLAIMS, FORCE MAJEURE, LICENSING REQUIREMENTS AND
PROCUREMENT OF NEW SUBTENANTS, IF NECESSARY.


9.3           TENANT’S OPTION FOLLOWING DAMAGE TO THE IMPROVEMENTS NEAR THE END
OF THE LEASE TERM AND/OR FOLLOWING UNINSURED DAMAGE TO THE IMPROVEMENTS:  IF (I)
ANY IMPROVEMENTS ARE DAMAGED BY ANY PERIL THAT IS NOT COVERED BY THE INSURANCE
REQUIRED TO BE CARRIED BY TENANT PURSUANT TO SECTION 8.1B, OR (II) THE ESTIMATED
COST TO REPAIR THE IMPROVEMENTS DAMAGED BY ANY PERIL EXCEED TWENTY-FIVE PERCENT
(25%) OF THE THEN ESTIMATED REPLACEMENT COST OF ALL IMPROVEMENTS THEN EXISTING
ON THE PROPERTY AS DETERMINED BY TENANT IN TENANT’S REASONABLE BUSINESS
JUDGMENT, OR (III) SUCH DAMAGE OCCURS WITHIN TEN (10) YEARS OF THE END OF THE
LEASE TERM, THEN TENANT SHALL HAVE THE OPTION TO DO ANY OF THE FOLLOWING:

A.            TENANT MAY ELECT TO TERMINATE THIS LEASE.  TO EXERCISE ANY SUCH
OPTION TO TERMINATE, TENANT MUST GIVE LANDLORD WRITTEN NOTICE OF ITS ELECTION TO
TERMINATE WITHIN SIXTY (60) DAYS FROM THE DATE OF SUCH DAMAGE.  UPON THE
TERMINATION DATE SET FORTH IN SAID NOTICE:  (I) ALL RENT AND OTHER SUMS DUE
PURSUANT TO THIS LEASE SHALL BE PRORATED AS OF SUCH TERMINATION DATE AND PAID BY
TENANT;  (II) THIS LEASE SHALL EXPIRE AND TERMINATE;  AND (III) NEITHER LANDLORD
NOR TENANT SHALL HAVE ANY FURTHER OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE WHICH
HAVE ACCRUED PRIOR TO THE DATE OF SUCH TERMINATION AND THOSE WHICH EXPRESSLY
SURVIVE ANY TERMINATION UNDER THE TERMS OF THIS LEASE.  IN THE EVENT TENANT
TERMINATES THE LEASE PURSUANT TO THIS SECTION, TENANT SHALL AT ITS SOLE EXPENSE
PRIOR TO THE DATE OF SUCH TERMINATION EITHER (I) DEMOLISH AND REMOVE ALL DAMAGED
IMPROVEMENTS, REPAIRING DAMAGE CAUSED DURING THE DEMOLITION ACTIVITY, IF ANY,
AND LEVEL GRADING THE PREMISES,  OR (II) RESTORE THE DAMAGED IMPROVEMENTS ONLY
TO THE EXTENT NECESSARY TO AVOID ANY VIOLATION OF ANY LAW, AND TENANT SHALL
INDEMNIFY AND HOLD LANDLORD HARMLESS FROM ANY MECHANICS’ LIENS OR OTHER
LIABILITIES RESULTING FROM SUCH WORK.

B.            TENANT SHALL HAVE THE RIGHT TO CONTINUE THIS LEASE IN EFFECT AND
TO DEMOLISH THE DAMAGED IMPROVEMENTS WITHOUT THE OBLIGATION TO RESTORE OR
REPLACE SUCH

19


--------------------------------------------------------------------------------


damaged Improvements with any replacement Improvements, subject to the payment
of Rent as provided in Section 9.5 below.


9.4           INSURANCE PROCEEDS:  ALL INSURANCE PROCEEDS PAYABLE ON ACCOUNT OF 
ANY DAMAGE TO THE PROPERTY SHALL BE PAID AS FOLLOWS:

A.            IF A LEASEHOLD MORTGAGE IS IN EXISTENCE, THAN ALL INSURANCE
PROCEEDS SHALL BE PAID TO THE LEASEHOLD MORTGAGEE FOR APPLICATION ACCORDING TO
THE TERMS OF THE LEASEHOLD MORTGAGE, AND ANY REMAINING PROCEEDS SHALL BE PAID TO
TENANT TO BE APPLIED TOWARD THE COST OF REPLACING OR RESTORING THE PROPERTY TO
THE EXTENT REQUIRED BY THIS ARTICLE.

B.            IF THERE IS NO LEASEHOLD MORTGAGE IN EXISTENCE, THEN ALL INSURANCE
PROCEEDS SHALL BE PAID TO TENANT AND MAY BE APPLIED BY TENANT TOWARD THE
RESTORATION OR REPLACEMENT OF THE IMPROVEMENTS OR THE RESTORATION OF THE
PREMISES AND ANY INSURANCE PROCEEDS NOT UTILIZED FOR SUCH PURPOSE MAY BE
RETAINED BY TENANT.

C.            NOTWITHSTANDING THE FOREGOING, IF THIS LEASE IS TERMINATED BY
TENANT PURSUANT TO SECTION 9.3A, ALL INSURANCE PROCEEDS PAYABLE AS A RESULT OF
SUCH DAMAGE SHALL BE APPLIED IN THE FOLLOWING ORDER OF PRIORITY:  (I) FIRST, TO
THE PAYMENT OF ALL EXPENSES INCURRED BY TENANT, OR LANDLORD IN THE EVENT TENANT
HAS THE OBLIGATION TO DO SO AND FAILS TO DO SO, IN COMPLETING THE DEMOLITION OF
THE IMPROVEMENTS, CLEARING ALL DEMOLITION DEBRIS FROM THE PREMISES, REPAIRING
DAMAGE CAUSED DURING THE DEMOLITION ACTIVITY, IF ANY, AND LEVEL GRADING THE
PREMISES; (II) SECOND, TO THE SATISFACTION AND PAYMENT OF ANY LEASEHOLD
MORTGAGE; AND (III) THE REMAINDER OF INSURANCE PROCEEDS, IF ANY, SHALL BE PAID
TO LANDLORD.


9.5           INTERRUPTION OF GAMING OPERATIONS.  IF, AS A RESULT OF A CASUALTY
EVENT OR FORCE MAJEURE, GAMING OPERATIONS AT THE GAMING SITE ARE INTERRUPTED,
THE FOLLOWING SHALL APPLY:

A.            IF THE GAMING OPERATIONS ARE PARTIALLY INTERRUPTED, TENANT’S
OBLIGATION UNDER SECTION 5.4 ABOVE SHALL ABATE TO THE EXTENT OF SUCH
INTERRUPTION.  IN SUCH EVENT, TENANT WILL USE ALL REASONABLE EFFORTS AND DUE
DILIGENCE TO RESTORE GAMING OPERATIONS AT THE GAMING SITE TO THE LEVEL REQUIRED
UNDER SECTION 5.4 ABOVE AS SOON AS PRACTICAL.

B.            IF GAMING OPERATIONS AT THE GAMING SITE ARE SUBSTANTIALLY
INTERRUPTED, TENANT WILL USE ALL REASONABLE EFFORTS AND DUE DILIGENCE TO RESTORE
GAMING OPERATIONS AT THE GAMING SITE TO THE LEVEL REQUIRED UNDER SECTION 5.4
ABOVE AS SOON AS PRACTICAL.  IN SUCH EVENT, RENT DUE UNDER THIS LEASE SHALL
ABATE FOR THE PERIOD OF SUCH INTERRUPTION; PROVIDED, HOWEVER, TENANT SHALL PAY
LANDLORD THE FOLLOWING SUMS IN LIEU OF RENT DURING THE PERIOD OF SUCH
INTERRUPTION:

(I)            FOR THE FIRST NINETY (90) DAYS SUCH INTERRUPTION CONTINUES, NO
RENT OR OTHER PAYMENT WILL BE DUE FROM TENANT.

20


--------------------------------------------------------------------------------


(II)           FROM AND AFTER THE NINETY-FIRST (91ST) DAY OF SUCH INTERRUPTION
UNTIL THE EARLIER OF (A) THE DATE TENANT MAY LEGALLY RESUME AND ACTUALLY DOES
RESUME FULL GAMING OPERATIONS AT THE GAMING SITE, OR (B) THE DATE WHICH IS
EIGHTEEN (18) MONTHS FROM THE COMMENCEMENT OF SUCH INTERRUPTION, TENANT SHALL
PAY LANDLORD THE ANNUAL PAYMENT OF $1,250,000, PRO-RATED FOR THE PERIOD SUCH
PAYMENT IS ACTUALLY DUE UNDER THIS LEASE.

(III)          FROM AND AFTER THE EIGHTEENTH (18TH) MONTH OF SUCH INTERRUPTION
UNTIL THE DATE TENANT MAY LEGALLY RESUME AND ACTUALLY DOES RESUME FULL GAMING
OPERATIONS AT THE GAMING SITE, TENANT SHALL PAY LANDLORD THE ANNUAL PAYMENT OF
$2,500,000, PRO-RATED FOR THE PERIOD SUCH PAYMENT IS ACTUALLY DUE UNDER THIS
LEASE.

C.            UPON COMMENCEMENT OF FULL GAMING OPERATIONS AT THE GAMING SITE
FOLLOWING THE OCCURRENCE OF A CASUALTY EVENT OR FORCE MAJEURE, RENT PURSUANT TO
SECTION 3.1 ABOVE SHALL RESUME AND BE THEREAFTER DUE AND PAYABLE AS PROVIDED IN
ARTICLE 3.

D.            IF SECTION 9.5B BECOMES APPLICABLE, RENT CREDITS APPLICABLE UNDER
SECTION 2.2D(II) AND/OR 2.5A(III)(B) SHALL ABATE UNTIL SUCH TIME AS RENTAL
PAYMENTS PURSUANT TO SECTION 9.5B COMMENCE, WITH FORTY PERCENT (40%) OF THE
AMOUNTS DUE PURSUANT TO SECTION 9.5B(II) OR (III), AS APPLICABLE, BEING CREDITED
AGAINST PRINCIPAL AND INTEREST DUE UNDER THE APPLICABLE LOAN DOCUMENTS, AND FULL
CREDIT, AS PROVIDED UNDER SECTION 2.2D(II) AND/OR 2.5A(III)(B) RESUMING WHEN
RENT UNDER SECTION 3.1 RECOMMENCES.


ARTICLE 10

CONDEMNATION


10.1         DEFINITIONS:  AS USED IN THIS LEASE, THE FOLLOWING TERMS SHALL HAVE
THE FOLLOWING MEANINGS:

A.            THE TERM “CONDEMNATION” SHALL MEAN (I) ANY PERMANENT TAKING BY THE
EXERCISE OF THE POWER OF EMINENT DOMAIN, WHETHER BY LEGAL PROCEEDINGS OR
OTHERWISE, BY ANY PERSON OR ENTITY HAVING THE LEGAL POWER TO DO SO, (II) A
VOLUNTARY SALE OR TRANSFER BY LANDLORD TO ANY CONDEMNOR, EITHER UNDER THREAT OF
CONDEMNATION OR WHILE LEGAL PROCEEDINGS FOR CONDEMNATION ARE PENDING, OR (III)
ANY PERMANENT TAKING BY INVERSE CONDEMNATION.

B.            THE TERM “TOTAL TAKING” SHALL MEAN A CONDEMNATION OF (I) ALL OR
SUBSTANTIALLY ALL OF THE PROPERTY OR (II) ANY PORTION OF THE PROPERTY WHICH
LEAVES REMAINING A BALANCE WHICH, IN TENANT’S REASONABLE JUDGMENT, MAY NOT BE
ECONOMICALLY OPERATED FOR THE PURPOSE THE PROPERTY WAS OPERATED PRIOR TO THE
DATE OF TAKING.

C.            THE TERM “PARTIAL TAKING” SHALL MEAN A CONDEMNATION OF A PORTION
OF THE PROPERTY WHICH DOES NOT CONSTITUTE A “TOTAL TAKING”.

D.            THE TERM “DATE OF TAKING” SHALL MEAN THE DATE THAT THE CONDEMNOR
TAKES POSSESSION OF THE PROPERTY BEING CONDEMNED; AND

21


--------------------------------------------------------------------------------


E.             THE TERM “AWARD” SHALL MEAN ALL COMPENSATION, SUMS OR ANYTHING OF
VALUE AWARDED, PAID OR RECEIVED ON OR BECAUSE OF A TOTAL TAKING, A PARTIAL
TAKING OR A TEMPORARY TAKING OF THE PROPERTY.


10.2         TOTAL TAKING:  IF DURING THE LEASE TERM THERE OCCURS A TOTAL
TAKING, (I) THIS LEASE SHALL TERMINATE ON THE DATE OF TAKING, (II) ALL
OBLIGATIONS HEREUNDER SHALL BE PRORATED TO THAT DATE, (III) NEITHER LANDLORD NOR
TENANT SHALL HAVE ANY FURTHER OBLIGATIONS HEREUNDER, EXCEPT FOR THOSE WHICH HAVE
ACCRUED PRIOR TO THE DATE OF SUCH TERMINATION AND THOSE WHICH EXPRESSLY SURVIVE
ANY TERMINATION UNDER THE TERMS OF THIS LEASE.


10.3         PARTIAL TAKING:  IF DURING THE LEASE TERM THERE OCCURS A PARTIAL
TAKING, THE FOLLOWING SHALL APPLY:

A.            THIS LEASE SHALL TERMINATE AS TO THE PORTION SO TAKEN AND SHALL
REMAIN IN FULL FORCE AND EFFECT AS TO THE PORTION REMAINING.

B.            TENNANT SHALL, AT ITS SOLE COST AND WITH REASONABLE DILIGENCE,
COMMENCE AND COMPLETE THE RESTORATION OF THE PORTION OF THE PROPERTY NOT TAKEN
(TO THE EXTENT THEN PERMITTED BY LAW) TO A CONDITION WHICH IS ECONOMICALLY
VIABLE, ARCHITECTURALLY COMPLETE AND SUITABLE FOR THE USES PERMITTED BY THIS
LEASE.

C.            EFFECTIVE AS OF THE DATE OF TAKING, IF SUCH TAKING WOULD, UNDER
MISSISSIPPI GAMING COMMISSION REGULATIONS OR UNDER ANY LAW OR REGULATION OF THE
CITY OF BILOXI PROHIBIT TENANT FROM OPERATING THE MINIMUM GAMING POSITIONS AS
REQUIRED UNDER SECTION 5.4, THE MINIMUM GAMING POSITIONS THAT MAY BE LEGALLY AND
PRACTICALLY OPERATED AT THE PREMISES AS NEWLY CONFIGURED SHALL BE MAXIMUM GAMING
POSITIONS THAT MAY BE LEGALLY OPERATED ON THE NEWLY CONFIGURED PREMISES UNDER
MISSISSIPPI GAMING COMMISSION REGULATIONS AND UNDER APPLICABLE CITY OF BILOXI
LAWS AND REGULATIONS.


10.4         TEMPORARY TAKING:  IF THERE OCCURS A TEMPORARY TAKING OF ALL OR ANY
PART OF THE PROPERTY DURING THE LEASE TERM, (I) THIS LEASE SHALL NOT BE AFFECTED
IN ANY WAY, (II) TENANT SHALL CONTINUE TO PAY AND PERFORM ALL OF THE OBLIGATIONS
PAYABLE OR LEGALLY PERFORMABLE BY TENANT HEREUNDER, AND (III) ANY AWARD MADE AS
A RESULT OF SAID TEMPORARY TAKING SHALL BE PAID SOLELY TO TENANT.


10.5         APPORTIONMENT OF AWARD:  ANY AWARD MADE AS A RESULT OF TOTAL TAKING
OR PARTIAL TAKING SHALL BE PAID AS FOLLOWS:

A.            LANDLORD SHALL RECEIVE THAT PORTION OF ANY AWARD MADE FOR THAT
PART OF THE PREMISES TAKEN (VALUED AS UNIMPROVED AND ENCUMBERED BY THIS LEASE);

B.            TENANT SHALL RECEIVE THAT PORTION OF ANY AWARD MADE FOR A TAKING
OF ANY IMPROVEMENTS, TENANT’S TRADE FIXTURES AND/OR TENANT’S PERSONAL PROPERTY,
BUILDING SERVICE EQUIPMENT (AS DEFINED BELOW) AND THAT PORTION OF ANY AWARD MADE
FOR TAKING TENANT’S ESTATE (INCLUDING ANY SO-CALLED “LEASEHOLD BONUS VALUE”);

C.            THE REMAINDER OF THE AWARD, IF ANY, SHALL BE ALLOCATED AS
FOLLOWS:  (I) TENANT SHALL RECEIVE THE PORTION OF THE AWARD (IF ANY) PAYABLE FOR
RESTORATION OF THE

22


--------------------------------------------------------------------------------


Improvements and any Building Service Equipment, a taking of Tenant’s personal
property and/or Trade Fixtures, for interruption of Tenant’s business, for
Tenant’s relocation costs, and/or for loss of Tenant’s goodwill; (ii) the
portion of the Award payable as severance damages upon a Partial Taking (if any)
shall be equitably apportioned between Landlord and Tenant so that Tenant
receives the portion of such severance damages which is fairly attributable to
any impairment of Tenant’s use of the portion of the Property not taken during
the then remainder of the Lease Term; and (iii) any Award of attorneys’ fees and
expenses and/or court costs made in any Condemnation proceeding shall be
received by the party (ies) who paid or incurred the expense in question. 
Tenant shall be solely liable for any portion of the Award that my be payable to
subtenants and any sublease of the Premises.


10.6         GENERAL:  EACH PARTY HERETO SHALL BE RESPONSIBLE FOR REPRESENTING
ITS OWN INTEREST (AT ITS OWN COST) IN ANY PROCEEDING OR NEGOTIATION REGARDING
ANY CONDEMNATION OR ANY AWARD.  TO THE EXTENT POSSIBLE, LANDLORD AND TENANT
SHALL  TOGETHER MAKE ONE COMBINED CLAIM FOR AN AWARD (INCLUDING SEVERANCE
DAMAGES IF APPLICABLE) AND SHALL COOPERATE TO MAXIMIZE THE TOTAL AMOUNT OF THE
AWARD.  ISSUES BETWEEN LANDLORD AND TENANT WHICH MUST BE RESOLVED TO IMPLEMENT
THE PROVISIONS OF THIS ARTICLE SHALL BE JOINED IN ANY PENDING CONDEMNATION
PROCEEDING, TO THE EXTENT PERMISSIBLE UNDER THEN APPLICABLE LAW, TO THE END THAT
MULTIPLICITY OF ACTIONS SHALL BE AVOIDED.  ANY DISPUTE BETWEEN LANDLORD AND
TENANT ARISING UNDER THIS ARTICLE WHICH IS NOT SO JOINED IN A CONDEMNATION
PROCEEDING SHALL BE DETERMINED BY ARBITRATION PURSUANT TO THE ARBITRATION
PROVISIONS CONTAINED IN SECTION 17.6.


ARTICLE 11

DEFAULT AND REMEDIES


11.1         EVENTS OF TENANT’S DEFAULT:  TENANT SHALL BE IN DEFAULT UNDER THIS
LEASE IF ANY OF THE FOLLOWING OCCURS:

A.            TENANT SHALL HAVE FAILED TO PAY RENT OR ANY OTHER CHARGE OR
OBLIGATION OF TENANT REQUIRING THE PAYMENT OF MONEY UNDER THE TERMS OF THIS
LEASE WITHIN FIFTEEN (15) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM LANDLORD
THAT SUCH OBLIGATION IS DUE AND UNPAID; OR

B.            TENANT SHALL HAVE FAILED TO PERFORM ANY TERM, COVENANT OR
CONDITION OF THIS LEASE TO BE PERFORMED BY TENANT, EXCEPT THOSE REQUIRING THE
PAYMENT OF MONEY, AND TENANT SHALL HAVE FAILED TO CURE SAME WITHIN SIXTY (60)
DAYS AFTER WRITTEN NOTICE FROM LANDLORD, DELIVERED IN ACCORDANCE WITH THE
PROVISIONS OF THIS LEASE, WHERE SUCH FAILURE COULD REASONABLY BE CURED WITHIN
SAID SIXTY (60) DAY PERIOD; PROVIDED, HOWEVER, THAT WHERE SUCH FAILURE COULD NOT
REASONABLY BE CURED WITHIN SAID SIXTY (60) DAY PERIOD, THAT TENANT SHALL NOT BE
IN DEFAULT UNLESS  IT HAS FAILED TO PROMPTLY COMMENCE AND THEREAFTER CONTINUE TO
MAKE DILIGENT AND REASONABLE EFFORTS TO CURE SUCH FAILURE AS SOON AS
PRACTICABLE; OR

23


--------------------------------------------------------------------------------


C.            TENANT SHALL HAVE MADE A GENERAL ASSIGNMENT OF ITS ASSETS FOR THE
BENEFIT OF ITS CREDITORS; OR

D.            A COURT SHALL HAVE MADE OR ENTERED ANY DECREE OR ORDER WITH
RESPECT TO TENANT OR TENANT SHALL HAVE SUBMITTED TO OR SOUGHT A DECREE OR ORDER
(OR A PETITION OR PLEADING SHALL HAVE BEEN FILED IN CONNECTION THEREWITH) WHICH:
(I) GRANTS OR CONSTITUTES (OR SEEKS) AN ORDER FOR RELIEF, APPOINTMENT OF A
TRUSTEE, OR CONFIRMATION OF A REORGANIZATION PLAN UNDER THE BANKRUPTCY LAWS OF
THE UNITED STATES: (II) APPROVES AS PROPERLY FILED (OR SEEKS SUCH APPROVAL OF) A
PETITION SEEKING LIQUIDATION OR REORGANIZATION UNDER SAID BANKRUPTCY LAWS OR ANY
OTHER DEBTOR’S RELIEF LAW OR STATUTE OF THE UNITED STATES OR ANY STATE THEREOF;
OR (III) OTHERWISE DIRECTS (OR SEEKS) THE WINDING UP OR LIQUIDATION OF TENANT;
AND SUCH PETITION, DECREE OR ORDER SHALL HAVE CONTINUED IN EFFECT FOR A PERIOD
OF NINETY (90) OR MORE CONSECUTIVE DAYS; OR

E.             THE SEQUESTRATION OR ATTACHMENT OF, OR EXECUTION OR OTHER LEVY
ON, TENANT’S ESTATE OR THE PREMISES OR ANY IMPROVEMENTS LOCATED THEREON SHALL
HAVE OCCURRED AND TENANT SHALL HAVE FAILED TO OBTAIN A RETURN OR RELEASE OF SUCH
PROPERTY WITHIN THIRTY (30) DAYS THEREAFTER, OR PRIOR TO SALE PURSUANT TO SUCH
LEVY, WHICHEVER FIRST OCCURS.


11.2         LANDLORD’S REMEDIES:  IN THE EVENT OF TENANT’S DEFAULT PURSUANT TO
SECTION 11.1, LANDLORD SHALL HAVE THE FOLLOWING REMEDIES:

A.            LANDLORD MAY, AT LANDLORD’S ELECTION, KEEP THIS LEASE IN EFFECT
AND ENFORCE ALL OF ITS RIGHTS AND REMEDIES UNDER THE LEASE, INCLUDING THE RIGHT
TO RECOVER THE RENT AND OTHER SUMS AS THEY BECOME DUE BY APPROPRIATE LEGAL
ACTION; AND

B.            LANDLORD MAY, AT LANDLORD’S ELECTION, TERMINATE THIS LEASE BY
GIVING TENANT WRITTEN NOTICE OF TERMINATION.  ON THE GIVING OF THE NOTICE, IN
ACCORDANCE WITH THE TERMS OF THIS LEASE, ALL OF TENANT’S RIGHT IN THE PROPERTY
SHALL TERMINATE.  PROMPTLY AFTER NOTICE OF TERMINATION, TENANT SHALL SURRENDER
AND VACATE THE PROPERTY IN BROOM-CLEAN CONDITION AND, SUBJECT TO SECTION 12.3
BELOW, WITH ALL OF TENANT’S TRADE FIXTURES AND PERSONAL PROPERTY REMOVED, AND
LANDLORD MAY RE-ENTER AND TAKE POSSESSION OF THE PROPERTY; PROVIDED, HOWEVER,
THAT (I) LANDLORD SHALL NOT EJECT ANY SUBTENANT OF TENANT THEN OCCUPYING SPACE
WITHIN THE PROPERTY PURSUANT TO A VALID SUBLEASE EXECUTED BY TENANT WHO IS NOT
THEN IN DEFAULT, (II) LANDLORD SHALL RECOGNIZE THE RIGHTS OF SUCH SUBTENANTS AS
PROVIDED IN SECTION 13.3.  THIS LEASE MAY ALSO BE TERMINATED BY A JUDGMENT
SPECIFICALLY PROVIDING FOR TERMINATION.

C.            LANDLORD SHALL USE ITS BEST EFFORTS WITH ALL DUE DILIGENCE TO
MITIGATE ANY DAMAGES RESULTING FROM ANY SUCH DEFAULT BY TENANT (INCLUDING,
WITHOUT LIMITATION, THE PROMPT RELETTING OF THE PREMISES IN WHOLE OR IN PART FOR
THE REMAINDER OF THE LEASE TERM ON REASONABLE TERMS AND CONDITIONS), AND TENANT
SHALL NOT IN ANY EVENT BE LIABLE FOR ANY DAMAGES REASONABLY MITIGATABLE BY
LANDLORD.  LANDLORD WAIVES ANY RIGHT OF DISTRAINT, DISTRESS FOR RENT OR
LANDLORD’S LIEN THAT MAY ARISE AT LAW.


11.3         LANDLORD’S DEFAULT AND TENANT’S REMEDIES:  IN THE EVENT LANDLORD
FAILS TO PERFORM ANY OF ITS OBLIGATIONS UNDER THIS LEASE AND FAILS TO CURE SUCH
DEFAULT WITHIN SIXTY

24


--------------------------------------------------------------------------------


(60) days after written notice from Tenant specifying the nature of such default
where such default could reasonably be cured within said sixty (60) day period,
or fails to commence such cure within said sixty (60) day period and thereafter
continuously with due diligence prosecute such cure to completion where such
default could not reasonably be cured with said sixty (60) day period, then
Tenant shall have the following remedies:

A.            TENANT MAY PROCEED IN EQUITY OR AT LAW TO COMPEL LANDLORD TO
PERFORM ITS OBLIGATIONS AND/OR TO RECOVER DAMAGES PROXIMATELY CAUSED BY SUCH
FAILURE TO PERFORM (EXCEPT TO THE EXTENT TENANT HAS WAIVED ITS RIGHT TO DAMAGES
RESULTING FROM INJURY TO PERSON OR DAMAGE TO PROPERTY AS PROVIDED HEREIN).

B.            TENANT MAY CURE ANY DEFAULT OF LANDLORD AT LANDLORD’S COST AND
DEDUCT THE COST OF SUCH CURE FROM THE NEXT INSTALLMENTS OF RENT AND ANY OTHER
AMOUNTS PAYABLE UNDER THIS LEASE.


ARTICLE 12

TERMINATION


12.1         SURRENDER ON TERMINATION:  UPON TERMINATION OF THIS LEASE FOR ANY
CAUSE, SUBJECT TO SECTION 11.2B OF THIS LEASE, TENANT SHALL QUIT AND SURRENDER
THE PREMISES TO LANDLORD, WITHOUT DELAY, IN GOOD ORDER, CONDITION AND REPAIR,
ORDINARY WEAR AND TEAR EXCEPTED.  UPON SUCH TERMINATION OF THIS LEASE AT THE END
OF THE TERM, AT LANDLORD’S OPTION, LANDLORD SHALL (A) ACQUIRE THE IMPROVEMENTS
AT TENANT’S ACTUAL, NON-DEPRECIATED COST, UPON PAYMENT OF WHICH TITLE TO THE
IMPROVEMENTS ON THE PREMISES SHALL AUTOMATICALLY VEST IN LANDLORD WITHOUT THE
EXECUTION OF ANY FURTHER INSTRUMENT, OR (B) REQUIRE THAT TENANT REMOVE THE
IMPROVEMENTS, AT TENANT’S SOLE COST AND EXPENSE, IN WHICH EVENT TENANT, WITHIN
SIXTY (60) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM LANDLORD THAT LANDLORD DOES
NOT INTEND TO ACQUIRE THE IMPROVEMENTS, SHALL NOTIFY LANDLORD IN WRITING WHETHER
TENANT INTENDS TO COMPLETE SUCH DEMOLITION AND REMOVAL.  IF TENANT NOTIFIES
LANDLORD THAT TENANT INTENDS TO COMPLETE SUCH DEMOLITION AND REMOVAL, TENANT
SHALL HAVE A PERIOD, NOT TO EXCEED NINETY (90) DAYS AFTER THE END OF THE LEASE
TERM, IN WHICH POST-LEASE PERIOD NO RENT OR OTHER SUMS SHALL BE DUE FROM TENANT
UNDER THIS LEASE, TO COMPLETE SUCH DEMOLITION AND REMOVAL.  IF TENANT DEMOLISHES
THE IMPROVEMENTS, ALL SALVAGE SHALL BELONG TO TENANT AND WITHOUT ANY OBLIGATION
TO REPAIR OR RESTORE THE IMPROVEMENTS OR TO REIMBURSE LANDLORD FOR THE COST OR
VALUE OF THE IMPROVEMENTS SO DEMOLISHED; PROVIDED, HOWEVER, THAT TITLE TO SUCH
IMPROVEMENTS EXISTING ON THE PREMISES ON THE DATE WHICH IS NINETY (90) DAYS
AFTER THE END OF THE LEASE TERM SHALL VEST IN LANDLORD AND THE SAME SHALL BECOME
THE PROPERTY OF LANDLORD WITHOUT NOTICE OR EXECUTION OF FURTHER INSTRUMENTS AND
WITHOUT COST, EXPENSE OR OBLIGATION OF ANY KIND OR NATURE TO LANDLORD OR
TENANT.  IF TENANT DEMOLISHES THE IMPROVEMENTS, TENANT SHALL CLEAR ALL
DEMOLITION DEBRIS FROM THE PREMISES, REPAIR DAMAGE CAUSED DURING THE DEMOLITION
ACTIVITY AND LEVEL GRADE THE PREMISES.  IF TENANT NOTIFIES LANDLORD PRIOR TO THE
END OF THE SIXTY (60) DAY NOTICE PERIOD SET FORTH IN THIS SECTION 12.1 THAT
TENANT DOES NOT INTEND TO DEMOLISH THE IMPROVEMENTS, TITLE TO SUCH IMPROVEMENTS
EXISTING ON THE PREMISES AT THE END OF THE LEASE TERM SHALL VEST IN LANDLORD AND
THE SAME SHALL BECOME THE PROPERTY OF LANDLORD WITHOUT NOTICE OR EXECUTION OF
FURTHER INSTRUMENTS AND WITHOUT COST, EXPENSE OR

25


--------------------------------------------------------------------------------


obligation of any kind or nature to Landlord or Tenant.  In no event shall the
provisions hereof impose any obligation upon Tenant to replace Improvements that
are demolished or removed or to restore and/or reconstruct Improvements
following any damage or condemnation unless Tenant is required to do so by
Article 9 or Article 10.


12.2         RECOGNITION OF TENANT’S SUBTENANTS:  IF THIS LEASE IS TERMINATED
FOR ANY REASON PRIOR TO THE EXPIRATION OF THE LEASE TERM, TENANT SHALL ASSIGN TO
LANDLORD ALL OF TENANT’S RIGHTS IN AND TO ANY SUBLEASES AFFECTING THE PROPERTY
AND LANDLORD SHALL RECOGNIZE ALL SUBTENANTS OF TENANT WHO ARE NOT THEN IN
DEFAULT UNDER THE TERMS OF THEIR RESPECTIVE SUBLEASES AS PROVIDED IN SECTION
13.3.


12.3         REMOVAL OF TRADE FIXTURES:  UPON TERMINATION OF THIS LEASE, TENANT
MAY REMOVE OR CAUSE TO BE REMOVED ALL TRADE FIXTURES INSTALLED IN THE
IMPROVEMENTS AND ALL PERSONAL PROPERTY OF TENANT.  IF, DURING THE REMOVAL OF ANY
TRADE FIXTURES FROM THE IMPROVEMENTS, THE PREMISES IS DAMAGED, TENANT SHALL
REPAIR ANY DAMAGE TO THE PREMISES CAUSED THEREBY.  ANY TRADE FIXTURES THAT ARE
NOT REMOVED FROM THE IMPROVEMENTS WITHIN SIX (6) MONTHS AFTER THE DATE OF ANY
TERMINATION OF THIS LEASE SHALL THEREAFTER SHALL BELONG TO LANDLORD WITHOUT THE
PAYMENT OF ANY CONSIDERATION.


12.4         TENANT’S QUITCLAIM:  UPON THE EXPIRATION OF THE LEASE TERM, OR ANY
SOONER TERMINATION OF THIS LEASE, TENANT AGREES TO EXECUTE, ACKNOWLEDGE AND
DELIVER TO LANDLORD A PROPER INSTRUMENT IN WRITING, RELEASING AND QUITCLAIMING
TO LANDLORD ALL RIGHT, TITLE AND INTEREST OF TENANT IN AND TO THE PREMISES AND
THE IMPROVEMENTS AND PERSONAL PROPERTY OF TENANT, IF ANY, REMAINING ON THE
PREMISES AT THE LATER OF THE END OF THE LEASE TERM OR THE EXPIRATION OF THE
POST-LEASE TERM DEMOLITION AND REMOVAL PERIOD AS MAY BE APPLICABLE PURSUANT TO
SECTION 12.1 ABOVE.


ARTICLE 13

ASSIGNMENT AND SUBLETTING


13.1         ASSIGNMENT BY TENANT:  TENANT SHALL HAVE THE FOLLOWING RIGHTS TO
ASSIGN OR OTHERWISE TRANSFER TENANT’S ESTATE:

A.            TENANT SHALL HAVE THE ABSOLUTE RIGHT TO ASSIGN OR OTHERWISE
TRANSFER ALL OR PART OF TENANT’S ESTATE SO LONG AS THE ASSIGNING TENANT AND ITS
ASSIGNEE BOTH AGREE TO BECOME PERSONALLY LIABLE FOR THE FULL AND FAITHFUL
PERFORMANCE OF THE TENANT’S OBLIGATIONS UNDER THIS LEASE AND THE ASSIGNEE
ACQUIRES ALL NECESSARY LICENSES TO CONTINUE THE GAMING OPERATION THEN BEING
CONDUCTED ON THE PREMISES.

B.            TENANT SHALL ALSO HAVE THE RIGHT TO ASSIGN OR OTHER-WISE TRANSFER
ALL OR PART OF TENANT’S ESTATE TO (I) ANY PERSON(S) OR ENTITY(S) WITH THE PRIOR
WRITTEN CONSENT OF LANDLORD, WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED, OR (II) A “PERMITTED ASSIGNEE” (AS DEFINED BELOW) WITHOUT LANDLORD’S
CONSENT.  IF TENANT SO ASSIGNS OR TRANSFERS TENANT’S ESTATE PURSUANT TO THIS
SECTION 13.1B, THEN TENANT SHALL BE RELEASED FROM ALL FURTHER LIABILITY UNDER
THIS LEASE ARISING OR ACCRUING AFTER THE EFFECTIVE DATE OF SUCH ASSIGNMENT.

26


--------------------------------------------------------------------------------


C.            NO ASSIGNMENT OR TRANSFER BY TENANT PURSUANT TO THIS SECTION 13.1
SHALL BE EFFECTIVE UNLESS (I) TENANT SHALL HAVE GIVEN LANDLORD REASONABLE NOTICE
OF THE PROPOSED ASSIGNMENT OR TRANSFER AND, IF APPLICABLE, APPROPRIATE
DOCUMENTATION AS EVIDENCE THAT THE PROPOSED ASSIGNEE OR TRANSFEREE QUALIFIES AS
A PERMITTED ASSIGNEE, AND (II) THE PROPOSED ASSIGNEE OR TRANSFEREE SHALL HAVE
AGREED IN WRITING TO ASSUME AND PERFORM ALL OBLIGATIONS OF TENANT UNDER THIS
LEASE ARISING AFTER THE DATE OF TRANSFER.


13.2         PERMITTED ASSIGNEE DEFINED:  AS USED HEREIN, THE TERM “PERMITTED
ASSIGNEE” SHALL MEAN (I) ANY AFFILIATE OF TENANT, OR (II) ANY PERSON OR ENTITY
WHOSE TANGIBLE NET WORTH ON THE DATE OF ASSIGNMENT (COMPUTED ACCORDING TO
GENERALLY ACCEPTED ACCOUNTING PRINCIPLES) IS GREATER THAN THE THEN EQUIVALENT
(ADJUSTED FOR CHANGES IN THE PURCHASING POWER OF THE DOLLAR DURING THE LEASE
TERM) OF TEN MILLION DOLLARS ($10,000,000) IN 1993.


13.3         SUBLETTING:  TENANT SHALL HAVE THE ABSOLUTE AND UNRESTRICTED RIGHT
TO SUBLEASE ALL OR ANY PART OF THE PROPERTY DURING THE LEASE TERM TO ANY
PERSON(S) OR ENTITY(S) FOR USES CONSISTENT WITH THE USES PERMITTED BY THIS
LEASE, AND LANDLORD SHALL RECOGNIZE THE RIGHTS OF EACH SUCH PERSON OR ENTITY
UNDER ITS RESPECTIVE SUBLEASE SO LONG AS IT IS NOT IN DEFAULT UNDER SUCH
SUBLEASE: PROVIDED, HOWEVER, THAT NO SUBLEASE TO A SUBTENANT TO CONDUCT GAMING
OPERATIONS AT THE PROPERTY MAY BE MADE WITHOUT LANDLORD’S PRIOR WRITTEN CONSENT
(NOT TO BE UNREASONABLY WITHHELD OR DELAYED).  NO SUBLEASE SHALL RELEASE TENANT
FROM PRIMARY LIABILITY FOR ALL OBLIGATIONS OF TENANT UNDER THIS LEASE.  UPON
WRITTEN REQUEST BY TENANT, LANDLORD SHALL EXECUTE WITH EACH SUCH SUBTENANT A
RECOGNITION AND NON-DISTURBANCE AGREEMENT IN FORM REASONABLY SATISFACTORY TO
TENANT IN SUBSTANCE PROVIDING THAT IN THE EVENT THIS LEASE IS TERMINATED,
LANDLORD WILL RECOGNIZE THE RIGHTS OF SUCH SUBTENANT UNDER ITS SUBLEASE SO LONG
AS SUCH SUBTENANT IS NOT IN DEFAULT, ALL SO LONG AS EACH OF THE FOLLOWING IS
SATISFIED:

A.            THE TERM OF THE SUBLEASE DOES NOT EXCEED THE LEASE TERM, AS IT MAY
BE EXTENDED;

B.            THE SUBLEASE CONTAINS A PROVISION REASONABLY SATISFACTORY TO
LANDLORD REQUIRING THE SUBTENANT TO ATTORN TO (AND PAY SUBLEASE RENT TO)
LANDLORD IF TENANT DEFAULTS UNDER THIS LEASE; AND

C.            TENANT SHALL HAVE SUBMITTED TO LANDLORD A TRUE COPY OF THE
SUBLEASE.


ARTICLE 14

TRANSFER OF PREMISES BY LANDLORD


14.1         TRANSFER BY LANDLORD:  SUBJECT TO THE RESTRICTIONS SET FORTH IN
THIS SECTION, TO THE RIGHT OF FIRST REFUSAL OF TENANT SET FORTH IN SECTION 14.2,
AND TO TENANT’S PRIOR WRITTEN CONSENT (NOT TO BE UNREASONABLY WITHHELD OR
DELAYED), LANDLORD MAY ASSIGN AND TRANSFER ALL OF LANDLORD’S ESTATE AT ANY TIME
DURING THE LEASE TERM, BUT ONLY IF SUCH ASSIGNEE SHALL HAVE (A) CURRENTLY IN
FORCE ALL LICENSES, PERMITS AND APPROVALS (INCLUDING, WITHOUT LIMITATION, GAMING
LICENSES AND LIQUOR LICENSES) REQUIRED FOR TENANT’S

27


--------------------------------------------------------------------------------


uninterrupted use, operation, possession and occupancy of the Property in
Tenant’s then-current manner and Tenant’s exercise of all its rights and
privileges under this Lease, and (B) by written agreement, agreed to (i)
recognize Tenant under this Lease, (ii) assume the obligations of Landlord
imposed herein, and (iii) be bound by each and every term hereof, including,
without limitation, the terms of Section 14.2 whereby Tenant has a continuing
right of first refusal to purchase Landlord’s Estate.  In no event shall
Landlord have the right to transfer or otherwise assign (a) less than all of
Landlord’s Estate without Tenant’s prior written consent, which consent may be
refused in Tenant’s sole and absolute discretion, and any such transfer without
Tenant’s consent shall be voidable by Tenant, or (b) any right, title or
interest in Landlord’s Estate if such transfer or assignment would, directly or
indirectly, impair, suspend, increase the cost of or otherwise interfere with
Tenant’s possession, occupancy, use or operation of the Property to any extent;
whether in its then-current manner or in any other manner permitted under this
Lease (including, without limitation, any transfer or assignment to any person
or entity that does not then hold all full, final, properly issued and valid
licenses required of such person or entity to permit Tenant’s Gaming Operations
from and at the Property).


14.2         TENANT’S RIGHT OF FIRST REFUSAL:  IF AT ANY TIME DURING THE LEASE
TERM (AS THE SAME MAY BE EXTENDED), LANDLORD SHALL DESIRE TO TRANSFER LANDLORD’S
ESTATE, THEN LANDLORD SHALL FIRST OFFER TO TENANT THE OPPORTUNITY TO PURCHASE
LANDLORD’S ESTATE BY GIVING TENANT WRITTEN NOTICE OF THE TERMS UPON WHICH IT
WOULD BE WILLING TO SELL LANDLORD’S ESTATE (“LANDLORD’S FIRST OFFER”).  TENANT
SHALL HAVE THE EXCLUSIVE RIGHT TO PURCHASE LANDLORD’S ESTATE UPON THE TERMS AND
CONDITIONS STATED IN LANDLORD’S FIRST OFFER, WHICH TENANT MAY EXERCISE ONLY BY
GIVING WRITTEN NOTICE TO LANDLORD OF TENANT’S EXERCISE OF SAID RIGHT WITHIN
THIRTY (30) DAYS FOLLOWING THE DATE OF RECEIPT BY TENANT OF LANDLORD’S FIRST
OFFER.  IF TENANT TIMELY EXERCISES ITS RIGHT, IT SHALL PURCHASE LANDLORD’S
ESTATE ON THE TERMS AND CONDITIONS CONTAINED IN LANDLORD’S FIRST OFFER. 
HOWEVER, IN THE EVENT TENANT DOES NOT SO ACCEPT LANDLORD’S FIRST OFFER WITHIN
SAID THIRTY (30) DAY PERIOD, THEN LANDLORD MAY SELL LANDLORD’S ESTATE TO ANY
THIRD PARTY FOR THE SAME PURCHASE PRICE CONTAINED IN LANDLORD’S FIRST OFFER AND
OTHERWISE ON THE SAME TERMS AND CONDITIONS CONTAINED IN LANDLORD’S FIRST OFFER
SO LONG AS SUCH SALE AND TRANSFER IS CONSUMMATED WITHIN ONE HUNDRED TWENTY (120)
DAYS AFTER DELIVERY TO TENANT OF LANDLORD’S FIRST OFFER.  IF, WITHIN SAID ONE
HUNDRED TWENTY DAY (120) PERIOD, LANDLORD RECEIVES A BONA FIDE OFFER FROM A
THIRD PARTY TO PURCHASE LANDLORD’S ESTATE FOR A PRICE LESS THAN THAT CONTAINED
IN LANDLORD’S FIRST OFFER, OR LANDLORD SHALL RECEIVE A BONA FIDE OFFER FROM A
THIRD PARTY TO PURCHASE LANDLORD’S ESTATE FOR THE PRICE CONTAINED IN LANDLORD’S
FIRST OFFER AND NOT OTHERWISE ON THE SAME TERMS AND CONDITIONS CONTAINED IN
LANDLORD’S FIRST OFFER AND LANDLORD DESIRES TO ACCEPT SUCH OFFER, THEN LANDLORD
SHALL GIVE WRITTEN NOTICE TO TENANT SETTING FORTH THE TERMS OF SUCH OFFER AND
THE FACT THAT LANDLORD IS WILLING TO ACCEPT SUCH OFFER (“LANDLORD’S SECOND
NOTICE”).  TENANT SHALL HAVE THE RIGHT TO PURCHASE LANDLORD’S ESTATE AT THE
PRICE AND UPON THE TERMS AND CONDITIONS STATED IN LANDLORD’S SECOND NOTICE
EXERCISABLE BY GIVING WRITTEN NOTICE TO LANDLORD OF TENANT’S EXERCISE OF SUCH
RIGHT WITHIN FIFTEEN (15) DAYS FOLLOWING THE DAY THAT TENANT RECEIVES LANDLORD’S
SECOND NOTICE.  IN THE EVENT THAT TENANT SHALL ELECT TO SO PURCHASE LANDLORD’S
ESTATE, THEN IT SHALL DO SO UPON THE TERMS AND CONDITIONS CONTAINED IN
LANDLORD’S SECOND NOTICE.  IF TENANT DOES NOT NOTIFY LANDLORD OF ITS AGREEMENT
TO PURCHASE LANDLORD’S ESTATE UPON SUCH TERMS WITHIN SAID FIFTEEN (15) DAY
PERIOD, THEN LANDLORD MAY SELL LANDLORD’S ESTATE TO ANY THIRD PARTY

28


--------------------------------------------------------------------------------


in strict accordance with the terms and conditions contained in Landlord’s
Second Notice.  If Landlord’s Estate has not been sold and transferred after one
hundred twenty (120) days have passed since Tenant shall have received
Landlord’s First Offer, then any election by Landlord to assign and sell
Landlord’s Estate shall be deemed a new determination to do so and shall be
subject to all of the procedures set forth in this Section.  Notwithstanding the
election of Tenant not to exercise the right of first refusal contained in this
Section, the provisions of this Section shall continue to apply to any successor
in interest of Landlord.  Notwithstanding anything contained herein, the
provision of this Section 14.2 shall not apply to any transfer among the members
of Landlord existing on the Execution Date or the transfer by such members to
any family trust or Limited Liability Company permitted by the terms of
Operating Agreement of the Landlord in effect on the Execution Date so long as
the rights granted to Tenant in such Operating Agreement are adhered to.


ARTICLE 15


LEASEHOLD MORTGAGES


15.1         RIGHT TO ENCUMBER TENANT’S ESTATE:  TENANT MAY AT ANY TIME AND FROM
TIME TO TIME DURING THE LEASE TERM ENCUMBER TENANT’S ESTATE BY ONE OR MORE
MORTGAGES, DEEDS OF TRUST OR OTHER PROPER INSTRUMENTS AS SECURITY FOR THE
REPAYMENT OF SUCH LOAN(S) AS TENANT MAY DESIRE, WITHOUT HAVING LANDLORD CONSENT
TO OR JOIN IN THE EXECUTION OF SUCH INSTRUMENT.  TENANT REPRESENTS AND WARRANTS
TO LANDLORD THAT AS OF THE EFFECTIVE DATE, THERE ARE NO LEASEHOLD MORTGAGES
RECORDED AGAINST THE IMPROVEMENTS OR TENANT’S INTEREST IN THE PRIOR LEASE.  ANY
SUCH ENCUMBRANCE SHALL BE REFERRED TO HEREIN AS A “LEASEHOLD MORTGAGE”, AND THE
HOLDER OF ANY LEASEHOLD MORTGAGE SHALL BE REFERRED TO AS A “LEASEHOLD
MORTGAGEE”.  IMMEDIATELY FOLLOWING SETTLEMENT ON SUCH FINANCING, LANDLORD SHALL
GIVE TENANT A COPY OF ANY MORTGAGE OR OTHER SECURITY DOCUMENT RECORDED OR FILED
AGAINST THE INITIAL ACQUISITION PROPERTY AND/OR THE PREMISES OR ANY PART
THEREOF.  ANY LEASEHOLD MORTGAGE SHALL BE SUBJECT TO ALL OF THE COVENANTS AND
CONDITIONS OF THIS LEASE.  ANY LEASEHOLD MORTGAGE SHALL PROVIDE THAT THE
LEASEHOLD MORTGAGEE SHALL BE SUBROGATED TO ANY AND ALL OF THE RIGHTS OF LANDLORD
UNDER THIS LEASE IN THE EVENT THE LEASEHOLD MORTGAGEE CURES A DEFAULT BY
TENANT.  IF LEASEHOLD MORTGAGEE DOES NOT CURE A DEFAULT BY TENANT UNDER THIS
LEASE AND AS A RESULT OF SUCH DEFAULT, THIS LEASE IS TERMINATED BY LANDLORD, OR
IN THE EVENT TENANT SHALL TERMINATE THIS LEASE IN ACCORDANCE WITH ANY SPECIFIC
RIGHT TO DO SO UNDER THIS LEASE, LEASEHOLD MORTGAGEE ACKNOWLEDGES AND AGREES
THAT NEITHER THE LANDLORD NOR THE PREMISES SHALL BE LIABLE FOR NOR SHALL TITLE
TO THE PREMISES BE AFFECTED BY THE LIEN OF THE LEASEHOLD MORTGAGEE FROM AND
AFTER THE EFFECTIVE DATE OF ANY SUCH TERMINATION.

B.            ANY LEASEHOLD MORTGAGE SHALL INCLUDE THE FOLLOWING PROVISIONS:

(I)            THE LEASEHOLD MORTGAGEE SHALL SPECIFICALLY ACKNOWLEDGE THAT
INSURANCE PROCEEDS RECEIVED IN THE EVENT OF ANY DAMAGE TO THE PREMISES SHALL BE
APPLIED AS PROVIDED IN SECTION 9.4(C) OF THIS LEASE.

29


--------------------------------------------------------------------------------


(II)           THE LEASEHOLD MORTGAGEE SHALL PROVIDE TO LANDLORD A COPY OF ANY
NOTICE OF DEFAULT DELIVERED TO TENANT UNDER THE APPLICABLE LEASEHOLD MORTGAGE.


15.2         NOTICE:  TENANT SHALL GIVE WRITTEN NOTICE OF ANY LEASEHOLD MORTGAGE
TO LANDLORD AND SHALL FORWARD TO LANDLORD A COPY OF ANY INSTRUMENT EVIDENCING
SUCH LEASEHOLD MORTGAGE ALONG WITH COPIES OF ALL OTHER LOAN DOCUMENTS RECORDED
AGAINST TENANT’S LEASEHOLD INTEREST WITHIN THIRTY (30) DAYS AFTER THE RECORDING
THEREOF.  TENANT SHALL INCLUDE WITH SUCH WRITTEN NOTICE THE ADDRESS OF THE
LEASEHOLD MORTGAGEE OR ITS DESIGNEE TO WHICH COPIES OF NOTICES SHOULD BE
MAILED.  AFTER HAVING BEEN NOTIFIED OF THE EXISTENCE OF A LEASEHOLD MORTGAGE,
LANDLORD SHALL DELIVER TO THE LEASEHOLD MORTGAGEE THEREUNDER OR ITS DESIGNEE AT
SUCH ADDRESS A DUPLICATE COPY OF ALL NOTICES DELIVERED BY LANDLORD TO TENANT
UNDER THE TERMS OF THIS LEASE.  SUCH DUPLICATE COPIES SHALL BE DELIVERED TO THE
LEASEHOLD MORTGAGEE CONCURRENTLY WITH THE DELIVERY OF THE NOTICES TO TENANT.


15.3         LEASEHOLD MORTGAGEE’S RIGHTS AND OBLIGATIONS PRIOR TO FORECLOSURE: 
ANY LEASEHOLD MORTGAGEE MAY, BUT SHALL NOT BE REQUIRED TO UNLESS AND UNTIL THE
LEASEHOLD MORTGAGE IS FORECLOSED, PAY ANY OF THE RENT DUE UNDER THIS LEASE,
PROCURE AND MAINTAIN ANY INSURANCE, PAY ANY IMPOSITIONS, MAKE ANY REPAIRS OR
IMPROVEMENTS, AND DO ANY OTHER ACT REQUIRED OF TENANT BY THE TERMS OF THIS LEASE
IN ORDER TO CURE A DEFAULT OF TENANT, PREVENT A FORFEITURE OF THE LEASE, OR
OTHERWISE PROTECT ITS SECURITY INTEREST IN TENANT’S ESTATE.  IN THIS REGARD, THE
LEASEHOLD MORTGAGEE, PURSUANT TO THE TERMS OF ITS LEASEHOLD MORTGAGE AND FOR
PURPOSES OF PROTECTING ITS SECURITY INTEREST IN TENANT’S ESTATE, MAY ENTER INTO
POSSESSION OF THE PROPERTY, COLLECT RENTS DUE FROM SUBTENANTS OF TENANT, AND
OTHERWISE PERFORM SUCH ACTS AS THE LEASEHOLD MORTGAGEE MAY DEEM NECESSARY TO SO
PROTECT ITS SECURITY.  ANY SUCH PAYMENT OR ACT BY THE LEASEHOLD MORTGAGEE SHALL
BE AS EFFECTIVE HEREUNDER AS IF DONE BY TENANT, AND MAY BE DONE BY THE LEASEHOLD
MORTGAGEE WITHOUT ASSUMING THE OBLIGATIONS OF TENANT UNDER THIS LEASE AND
WITHOUT CAUSING A DEFAULT UNDER THIS LEASE, AND LANDLORD SHALL ACCEPT SUCH
PAYMENT OR ACT BY OR AT THE INSTANCE OF ANY LEASEHOLD MORTGAGEE AS IF THE SAME
HAD BEEN MADE BY TENANT.  SUBJECT TO COMPLIANCE BY A LEASEHOLD MORTGAGEE WITH
THE PROVISIONS OF SECTION 15.4, NO DEFAULT SHALL BE DEEMED TO EXIST UNDER THIS
LEASE IF PROCEEDINGS SHALL IN GOOD FAITH HAVE BEEN COMMENCED BY THE LEASEHOLD
MORTGAGEE TO RECTIFY TENANT’S DEFAULT AND SUCH PROCEEDINGS ARE PROSECUTED BY THE
LEASEHOLD MORTGAGEE TO COMPLETION WITH DILIGENCE AND CONTINUITY.


15.4         TERMINATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS
LEASE, LANDLORD MAY TERMINATE THIS LEASE BECAUSE OF A DEFAULT HEREUNDER ONLY
AFTER LANDLORD HAS DELIVERED TO EACH LEASEHOLD MORTGAGEE A WRITTEN NOTICE
SPECIFYING SUCH DEFAULT AND:

(A)           SUCH DEFAULT IS A FAILURE BY TENANT TO PAY ANY FUNDS TO LANDLORD
OR ITS NOMINEE, SUCCESSOR OR ASSIGNS, AND NO LEASEHOLD MORTGAGEE CURES SUCH
DEFAULT WITHIN SIXTY (60) DAYS AFTER THE EXPIRATION OF TENANT’S CURE PERIOD; OR

(B)           IN THE EVENT OF ANY OTHER DEFAULT HEREUNDER SUSCEPTIBLE TO BEING
CURED BY A LEASEHOLD MORTGAGEE, NO LEASEHOLD MORTGAGEE COMMENCES WITHIN SIXTY
(60) DAYS AFTER THE EXPIRATION OF TENANT’S CURE PERIOD THE WORK OF CURING SUCH
DEFAULT AND

30


--------------------------------------------------------------------------------


carrying same to completion with all reasonable dispatch.  If such default
cannot be cured by a Leasehold Mortgagee without such Leasehold Mortgagee
obtaining possession of the Property or title to Tenant’s Estate, a Leasehold
Mortgagee commencing and thereafter pursuing to completion proceedings to obtain
possession and/or to foreclose the lien held by such Leasehold Mortgagee or
diligently proceeding to obtain title to Tenant’s Estate by deed or assignment
in lieu of foreclosure shall be deemed to satisfy the foregoing requirement that
such Leasehold Mortgagee commences within thirty (30) days after obtaining such
possession or such title the work of curing such default and carries the same to
completion with all reasonable dispatch; or

(C)           IN THE EVENT OF A DEFAULT OF THIS LEASE THAT IS NOT SUSCEPTIBLE TO
BEING CURED BY A LEASEHOLD MORTGAGEE, SUCH DEFAULT SHALL BE DEEMED TO BE CURED
IF WITHIN ONE HUNDRED TWENTY (120) DAYS AFTER THE EXPIRATION OF TENANT’S CURE
PERIOD, A LEASEHOLD MORTGAGEE SHALL HAVE COMMENCED FORECLOSURE OR OTHER
APPROPRIATE PROCEEDINGS IN THE NATURE THEREOF AND SUCH LEASEHOLD MORTGAGEE SHALL
THEREAFTER DILIGENTLY PROSECUTE SUCH PROCEEDINGS TO COMPLETION; OR

(D)           NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION 15.4, IF
A LEASEHOLD MORTGAGEE HAS NOT CURED ANY DEFAULT WITHIN THE TIME PERIODS
PRESCRIBED ABOVE, LANDLORD’S RIGHT TO TERMINATE THIS LEASE SHALL BE SUSPENDED SO
LONG AS THE FOLLOWING ARE TRUE:

(i)            the Leasehold Mortgagee is proceeding diligently pursuant to any
of the provisions of this Section 15.4; and

(ii)           Landlord is receiving rental payments hereunder either as a
result of such Leasehold Mortgagee continuing the minimum Gaming Operations as
provided in Section 5.4 above or, if such Leasehold Mortgagee is not legally
able under Mississippi Gaming Commission regulations to continue such minimum
Gaming Operations at the Premises, such Leasehold Mortgagee pays to Landlord
monthly Rent in an amount equal to the average monthly Rent paid under this
Lease for the twelve (12) month period immediately prior to the Event of Default
by Tenant.

(E)           NOTHING HEREIN CONTAINED SHALL BE DEEMED TO REQUIRE ANY LEASEHOLD
MORTGAGEE TO CONTINUE WITH SUCH FORECLOSURE OR ANY OTHER PROCEEDINGS, OR ONCE
HAVING OBTAINED POSSESSION OF THE PROPERTY TO CONTINUE IN POSSESSION THEREOF,
BUT THE FAILURE OF A LEASEHOLD MORTGAGEE TO PAY MAKE RENTAL PAYMENTS AS PROVIDED
IN THIS LEASE SHALL GIVE LANDLORD THE RIGHT TO EXERCISE ITS REMEDY RIGHTS UNDER
THIS LEASE.


15.5         LEASEHOLD MORTGAGEE’S RIGHTS AND OBLIGATIONS FOLLOWING A
FORECLOSURE:  SHOULD A LEASEHOLD MORTGAGEE OR ITS DESIGNEE ACQUIRE TENANT’S
ESTATE AS A RESULT OF A FORECLOSURE, A DEED OR ASSIGNMENT IN LIEU OF
FORECLOSURE, OR A SALE UNDER A LEASEHOLD MORTGAGE PURSUANT TO A POWER OF SALE
CONTAINED THEREIN, SUCH LEASEHOLD MORTGAGEE OR DESIGNEE SHALL ACQUIRE TENANT’S
ESTATE SUBJECT TO ALL OF THE PROVISIONS OF THIS LEASE (SPECIFICALLY INCLUDING
OPTIONS TO PURCHASE, RIGHTS OF FIRST REFUSAL AND THE PROVISIONS OF THIS ARTICLE
15); PROVIDED, HOWEVER THAT SUCH LEASEHOLD MORTGAGEE OR DESIGNEE SHALL HAVE NO
LIABILITY UNDER THIS LEASE EXCEPT DURING SUCH TIME AS IT OWNS TENANT’S ESTATE
AND ONLY

31


--------------------------------------------------------------------------------


with respect to any loss, damage, injury or liability resulting from its own (i)
negligence, (ii) willful misconduct, or (iii) act or omission constituting a
breach under this Lease.


15.6         NON-LIABILITY OF LEASEHOLD MORTGAGEE:  EXCEPT AS MAY BE REQUIRED BY
A LEASEHOLD MORTGAGEE PURSUANT TO SECTION 15.4 ABOVE IN ORDER TO MAINTAIN THE
LEASE IN FULL FORCE AND EFFECT, A LEASEHOLD MORTGAGEE SHALL NOT BE OBLIGATED TO
PERFORM TENANT’S OBLIGATIONS UNDER THIS LEASE UNLESS AND UNTIL THE LEASEHOLD
MORTGAGEE ACQUIRES TENANT’S ESTATE BY FORECLOSURE OR OTHER SIMILAR PROCEEDINGS.


15.7         NO RESTRICTION ON ASSIGNMENT:  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS LEASE, THIS LEASE MAY BE TRANSFERRED OR ASSIGNED
WITHOUT LANDLORD’S CONSENT AS A RESULT OF A FORECLOSURE, A DEED OR ASSIGNMENT IN
LIEU OF FORECLOSURE OR A SALE UNDER THE LEASEHOLD MORTGAGE PURSUANT TO A POWER
OF SALE CONTAINED THEREIN.  NOTWITHSTANDING THE PROVISIONS OF SECTION 13.1, IF A
LEASEHOLD MORTGAGEE OR ANY OTHER PERSON ACQUIRES TENANT’S ESTATE AS A RESULT OF
A SALE UNDER THE LEASEHOLD MORTGAGE PURSUANT TO A POWER OF SALE CONTAINED
THEREIN, A JUDGMENT OF FORECLOSURE, OR BY DEED OR OTHER INSTRUMENT IN LIEU OF
FORECLOSURE, SUCH LEASEHOLD MORTGAGEE OR OTHER PERSON SHALL HAVE THE PRIVILEGE
OF ASSIGNING OR TRANSFERRING TENANT’S ESTATE TO ANY OTHER PERSON(S) OR ENTITY(S)
WITHOUT THE PRIOR CONSENT OF LANDLORD, PROVIDED, HOWEVER, THAT THERE SHALL BE
DELIVERED TO LANDLORD IN DUE FORM FOR RECORDING (I) A DUPLICATE ORIGINAL OF THE
INSTRUMENT OF ASSIGNMENT, AND (II) AN INSTRUMENT OF ASSUMPTION BY THE TRANSFEREE
OF ALL OF TENANT’S OBLIGATIONS UNDER THIS LEASE, AND THE LEASEHOLD MORTGAGEE OR
OTHER PERSON WHO SO ACQUIRED TENANT’S ESTATE THROUGH FORECLOSURE PROCEEDINGS
SHALL BE RELIEVED OF ANY FURTHER LIABILITY UNDER THE LEASE FROM AND AFTER THE
EFFECTIVE DATE OF SUCH TRANSFER.


15.8         NEW LEASE:  UPON TERMINATION OF THIS LEASE BY LANDLORD ON TENANT’S
DEFAULT HEREUNDER, OR UPON A LEASEHOLD MORTGAGEE’S ACQUISITION OF TENANT’S
ESTATE BY WAY OF FORECLOSURE OR OTHERWISE, AT ANY LEASEHOLD MORTGAGEE’S REQUEST
GIVEN WITHIN SIXTY (60) DAYS OF SUCH TERMINATION OR ACQUISITION LANDLORD SHALL
ENTER INTO A NEW LEASE OF THE PREMISES WITH SUCH LEASEHOLD MORTGAGEE, EFFECTIVE
AS OF THE DATE OF SUCH TERMINATION OR ACQUISITION (BUT WITH THE SAME RELATIVE
PRIORITY AS THIS LEASE WITH REGARD TO ENCUMBRANCES ON THE PREMISES) FOR THE
REMAINDER OF THE LEASE TERM AND AT THE SAME RENT AND UPON THE SAME TERMS AND
CONDITIONS CONTAINED IN THIS LEASE (INCLUDING THE OPTION TO PURCHASE AND RIGHT
OF FIRST REFUSAL SET FORTH HEREIN); PROVIDED, HOWEVER, THAT THE TENANT UNDER
SUCH LEASE SHALL HAVE THE RIGHT TO ASSIGN ITS INTEREST IN SUCH LEASE ON THE
TERMS SET FORTH IN SECTION 15.7 HEREOF.  THE LEASEHOLD MORTGAGEE SHALL PAY ALL
COSTS, FEES, EXPENSES AND LEGAL FEES INCURRED BY LANDLORD IN CONNECTION WITH THE
EXECUTION OF SUCH NEW LEASE.  FOLLOWING THE TERMINATION OF THIS LEASE BY
LANDLORD ON TENANT’S DEFAULT AND UNTIL EACH LEASEHOLD MORTGAGEE HAS FAILED
WITHIN SIXTY (60) DAYS TO DEMAND A NEW LEASE, LANDLORD SHALL NOT ALTER OR IN ANY
WAY DEMOLISH ANY IMPROVEMENTS ON THE PROPERTY, NOR MODIFY OR TERMINATE ANY
SUBLEASES. AT THE TIME OF THE EXECUTION AND DELIVERY OF ANY NEW LEASE PURSUANT
TO THIS SECTION 15.8, LANDLORD SHALL EXECUTE AND DELIVER TO THE PARTY EXECUTING
SUCH NEW LEASE AS THE TENANT, A QUIT CLAIM GRANT DEED TO THE IMPROVEMENTS, IF
ANY, ON THE PROPERTY THAT ARE THE PROPERTY OF LANDLORD AND A QUIT CLAIM BILL OF
SALE TO THE FURNISHINGS, FIXTURES, FURNITURE, EQUIPMENT, AND PERSONAL PROPERTY
THEREON, IF ANY, THAT ARE THE PROPERTY OF LANDLORD, BOTH OF WHICH DOCUMENTS
SHALL BE EFFECTIVE AS OF THE EFFECTIVE DATE OF SUCH NEW LEASE.  CONCURRENT WITH
THE DELIVERY OF SUCH QUIT CLAIM GRANT DEED AND THE QUIT CLAIM BILL

32


--------------------------------------------------------------------------------


of sale, Landlord shall deliver to the new tenant under such new lease an
assignment of Landlord’s rights under all subleases and sub-subleases affecting
any portion of the Property and memorandum of such new lease in recordable
form.  In the event that a nominee or designee of any Leasehold Mortgagee shall
be the tenant under such new lease, such designee or nominee shall, at its
election, have the right to continue its lien against such new lease and the
improvements located on the Property as well as all fixtures and personal
property located thereon to secure payment of its then existing outstanding
indebtedness.


15.9         COVENANT OF COOPERATION:  LANDLORD COVENANTS AND AGREES TO EXECUTE
ANY DOCUMENTS REASONABLY REQUIRED BY ANY LENDER MAKING A LEASEHOLD MORTGAGE TO
EFFECTUATE THE FOREGOING SO LONG AS LANDLORD ASSUMES NO LIABILITY WHATSOEVER
THEREUNDER AND THIS LEASE SHALL REMAIN PRIOR TO ANY SUCH LEASEHOLD MORTGAGE.


15.10       NO AMENDMENT:  SO LONG AS ANY LEASEHOLD MORTGAGE IS IN EFFECT AND
LANDLORD HAS BEEN GIVEN NOTICE OF ITS EXISTENCE, THEN THIS LEASE WILL NOT BE
VOLUNTARILY CANCELED, SURRENDERED, TERMINATED, AMENDED, MODIFIED OR IN ANY
MANNER ALTERED, OR ANY PROVISION HEREOF WAIVED OR DEFERRED BY TENANT, WITHOUT
THE PRIOR WRITTEN CONSENT OF ALL LEASEHOLD MORTGAGEES (EXCEPT AS OTHERWISE
PROVIDED OR PERMITTED UNDER THEIR RESPECTIVE LEASEHOLD MORTGAGES).  LANDLORD AND
TENANT COVENANT AND AGREE TO COOPERATE IN INCLUDING IN THIS LEASE BY SUITABLE
AMENDMENT, FROM TIME TO TIME, ANY PROVISION WHICH MAY REASONABLY BE REQUESTED BY
ANY PROPOSED LEASEHOLD MORTGAGEE FOR THE PURPOSE OF IMPLEMENTING THE MORTGAGEE
PROTECTION PROVISIONS CONTAINED IN THIS LEASE AND ALLOWING SUCH LEASEHOLD
MORTGAGEE REASONABLE MEANS TO PROTECT OR PRESERVE THE LIEN OF THE LEASEHOLD
MORTGAGE ON THE OCCURRENCE OF A DEFAULT BY TENANT HEREUNDER.  LANDLORD AND
TENANT EACH AGREE TO EXECUTE AND DELIVER (AND TO ACKNOWLEDGE, IF NECESSARY, FOR
RECORDING PURPOSES) ANY DOCUMENT NECESSARY TO EFFECT ANY SUCH AMENDMENT;
PROVIDED, HOWEVER, THAT ANY SUCH AMENDMENT SHALL IN NO EVENT AFFECT THE TERM OR
RENT UNDER THIS LEASE OR OTHERWISE ADVERSELY AFFECT ANY RIGHTS OF LANDLORD OR
TENANT HEREUNDER IN ANY MATERIAL RESPECT.


15.11       NO MERGER:  SO LONG AS THERE IS A LEASEHOLD MORTGAGE IN EFFECT,
TENANT’S ESTATE WILL NOT MERGE WITH LANDLORD’S ESTATE BY REASON OF THE FACT THAT
(I) TENANT’S ESTATE IS ACQUIRED BY LANDLORD, OR (II) LANDLORD’S ESTATE IS
ACQUIRED BY TENANT.


15.12       CERTAIN OBLIGATIONS OF LEASEHOLD MORTGAGEE IN POSSESSION. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE, AFTER ANY PARTY WHO IS A
LEASEHOLD MORTGAGEE HAS OBTAINED OR HOLDS TITLE TO THIS LEASE OR POSSESSION OF
THE PROPERTY BY FORECLOSURE OR DEED IN LIEU OF FORECLOSURE, THEN NO REQUIREMENT
OR COVENANT CONTAINED IN THIS LEASE REQUIRING TENANT FOR ANY PURPOSE TO POST A
BOND OR PROVIDE ANY OTHER SECURITY SHALL BE APPLICABLE OR ENFORCEABLE AGAINST
ANY SUCH PARTY.


15.13       DESIGNEES AND NOMINEES:  ALL REFERENCES IN THIS LEASE TO A MORTGAGEE
OR BENEFICIARY UNDER A DEED OR TRUST OR A LEASEHOLD MORTGAGEE SHALL BE CONSTRUED
TO ALSO REFER TO ANY SUCH MORTGAGEE’S, BENEFICIARY’S OR LEASEHOLD MORTGAGEE’S
DESIGNEE OR NOMINEE.

33


--------------------------------------------------------------------------------



15.14       TENANT’S REJECTION OF LEASE IN BANKRUPTCY:  IF TENANT SHALL REJECT
THIS LEASE PURSUANT TO SECTION 365 (A) OF THE BANKRUPTCY CODE, 11 U.S.C. §
365(A), THEN LANDLORD SHALL SERVE ON EACH LEASEHOLD MORTGAGEE WRITTEN NOTICE OF
SUCH REJECTION, TOGETHER WITH A STATEMENT OF ALL SUMS AT THE TIME DUE UNDER THIS
LEASE (WITHOUT GIVING EFFECT TO ANY ACCELERATION), AND OF ALL OTHER DEFAULTS
UNDER THIS LEASE THEN KNOWN TO LANDLORD (THE “REJECTION NOTICE”).  LEASEHOLD
MORTGAGEE SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO SERVE ON LANDLORD
WITHIN TWENTY (20) DAYS AFTER SERVICE OF THE REJECTION NOTICE A NOTICE (THE
“ASSUMPTION NOTICE”) THAT THE LEASEHOLD MORTGAGEE ELECTS TO (A) ASSUME THIS
LEASE AND (B) CURE ALL DEFAULTS OUTSTANDING THEREUNDER (X) IN ACCORDANCE WITH
SECTION 15.4(A) OF THIS LEASE AS TO DEFAULTS IN THE PAYMENT OF MONEY, AND (Y) IN
ACCORDANCE WITH SECTIONS 15.4(B), (C) OR (D) OF THIS LEASE AS TO OTHER DEFAULTS;
PROVIDED, THAT LEASEHOLD MORTGAGEE’S FAILURE TO GIVE AN ASSUMPTION NOTICE WITHIN
SAID TWENTY (20) DAY PERIOD SHALL BE DEEMED TO BE LEASEHOLD MORTGAGEE’S ELECTION
NOT TO ASSUME THIS LEASE; PROVIDED FURTHER, THAT IN THE EVENT THAT THE CURE
PERIODS SET FORTH IN SECTION 15.4 WOULD GIVE TO LEASEHOLD MORTGAGEE LESS THAN
THIRTY (30) DAYS FROM THE RECEIPT BY LEASEHOLD MORTGAGEE OF SUCH REJECTION
NOTICE TO MAKE OR COMMENCE SUCH CURE, THEN LEASEHOLD MORTGAGEE SHALL HAVE THIRTY
(30) DAYS FROM RECEIPT BY LEASEHOLD MORTGAGEE FROM LANDLORD OF SUCH REJECTION
NOTICE TO CURE DEFAULTS DESCRIBED IN SECTION 15.4(A) AND TO COMMENCE THE CURE OF
NON-MONETARY DEFAULTS DESCRIBED IN SECTIONS 15.4(B), (C) AND (D) AND COMPLETE
SUCH CURES IN ACCORDANCE WITH SUCH SECTION (COLLECTIVELY, THE “BANKRUPTCY CURE
PERIODS”).  IF LEASEHOLD MORTGAGEE SERVES THE ASSUMPTION NOTICE, THEN, AS
BETWEEN THE LANDLORD AND LEASEHOLD MORTGAGEE (1) THE REJECTION OF THE LEASE BY
TENANT SHALL NOT CONSTITUTE A TERMINATION OF THIS LEASE, (2) THE LEASEHOLD
MORTGAGEE ASSUMES THE OBLIGATIONS OF TENANT UNDER THIS LEASE WITHOUT ANY
INSTRUMENT OF ASSIGNMENT OR TRANSFER FROM THE TENANT AND (3) LEASEHOLD MORTGAGEE
SHALL CONSUMMATE THE ASSUMPTION OF THE LEASE BY CURING ALL DEFAULTS (SUSCEPTIBLE
OF BEING CURED BY LEASEHOLD MORTGAGEE) UNDER THE LEASE BY OUTSTANDING AS OF THE
DATE OF REJECTION OR ARISING OR ACCRUING FROM SUCH DATE TO THE DATE OF
ASSUMPTION IN ACCORDANCE WITH THE BANKRUPTCY CURE PERIODS.  TENANT ACKNOWLEDGES
THAT IN THE EVENT LEASEHOLD MORTGAGEE SERVES THE ASSUMPTION NOTICE, THEN THE
LEASEHOLD MORTGAGEE’S RIGHTS UNDER THIS LEASE FOLLOWING AN ASSUMPTION OF THE
LEASE BY LEASEHOLD MORTGAGEE SHALL BE FREE AND CLEAR OF ALL RIGHTS, CLAIMS AND
ENCUMBRANCES OF OR IN RESPECT OF TENANT.

The above notwithstanding, in the event that Landlord fails to give Leasehold
Mortgagee the Rejection Notice, Landlord shall have no liability to Leasehold
Mortgagee or Tenant under this Lease or otherwise for such failure to give the
Rejection Notice or any consequences resulting therefrom, and such failure shall
not constitute or be deemed to be a breach hereof or a default hereunder.

Notwithstanding any provision of this Lease, if Tenant shall have rejected this
Lease pursuant to Section 365(a) of the Bankruptcy Code, 11 U.S.C. § 365(a),
then as between Landlord and Leasehold Mortgagee this Lease shall remain in full
force and effect until the earlier to occur of the following:  (i) Landlord
shall have given the Rejection Notice provided for above and Leasehold Mortgagee
shall have failed to give timely the Assumption Notice or, having given the
Assumption Notice, shall have failed to cure within the Bankruptcy Cure Periods
any defaults required to be cured hereunder, or (ii) Leasehold Mortgagee shall
have served on Landlord a notice of Leasehold

34


--------------------------------------------------------------------------------


Mortgagee’s election not to assume this Lease.  If Leasehold Mortgagee does not
assume this Lease or, after assuming the same fails to fulfill the terms hereof,
Landlord shall have the right to terminate this Lease as provided herein and in
the event of such termination, all rights of Leasehold Mortgagee in the Premises
and the Improvements shall cease and be of no further force and effect.


ARTICLE 16

ENVIRONMENTAL


16.1         LANDLORD’S REPRESENTATIONS:  EXCEPT AS DISCLOSED IN WRITING TO
TENANT BY LANDLORD PRIOR TO THE EFFECTIVE DATE OR AS DISCLOSED IN WRITING TO
TENANT IN ANY CONSULTANT’S REPORT PRIOR TO THE EFFECTIVE DATE, LANDLORD WARRANTS
AND REPRESENTS (I) NO HAZARDOUS MATERIAL (AS DEFINED IN SECTION 16.6) IS PRESENT
ON THE PREMISES OR THE SOIL, SURFACE WATER OR GROUNDWATER THEREOF; (II) NO
UNDERGROUND STORAGE TANKS OR ASBESTOS CONTAINING BUILDING MATERIALS ARE PRESENT
ON THE PREMISES; AND (III) NO ACTION, PROCEEDING OR CLAIM IS PENDING OR
THREATENED CONCERNING THE PREMISES CONCERNING ANY HAZARDOUS MATERIAL OR PURSUANT
TO ANY ENVIRONMENTAL LAW (AS DEFINED IN SECTION 16.5).  LANDLORD HAS DELIVERED
TO TENANT ALL REPORTS AND ENVIRONMENTAL ASSESSMENTS OF THE PREMISES CONDUCTED AT
THE REQUEST OF OR OTHERWISE AVAILABLE TO LANDLORD, AND LANDLORD HAS COMPLIED
WITH ALL ENVIRONMENTAL DISCLOSURE OBLIGATIONS IMPOSED UPON LANDLORD BY
APPLICABLE LAW WITH RESPECT TO THIS TRANSACTION.


16.2         COVENANT TO COMPLY WITH ENVIRONMENTAL LAWS:  WITHIN THE TIME
PERMITTED BY APPLICABLE LAW, TENANT, AT ITS SOLE COST, SHALL PERFORM OR CAUSE TO
BE PERFORMED, ANY INVESTIGATION, REMEDIATION, REMOVAL ACTION OR DETOXIFICATION
OF THE PREMISES, AND SHALL COMPLY WITH ANY ENVIRONMENTAL LAW, RELATING TO ANY
HAZARDOUS MATERIAL RELEASED, DISPOSED, DISCHARGED OR EMITTED ON OR ABOUT THE
PREMISES DURING THE LEASE TERM BY TENANT OR TENANT’S EMPLOYEES OR AGENTS. 
WITHIN THE TIME PERMITTED BY APPLICABLE LAW, LANDLORD, AT ITS SOLE COST, SHALL
PERFORM OR CAUSE TO BE PERFORMED, ANY INVESTIGATION, REMEDIATION, REMOVAL ACTION
OR DETOXIFICATION OF THE PREMISES AND SHALL COMPLY WITH ANY ENVIRONMENTAL LAW
RELATING TO ANY HAZARDOUS MATERIAL PRESENT AT ANY TIME ON OR ABOUT THE PREMISES
OR THE SOIL, AIR, IMPROVEMENTS, GROUNDWATER OR SURFACE WATER THEREOF, EXCEPT TO
THE EXTENT THAT SUCH HAZARDOUS MATERIAL IS RELEASED, DISCHARGED OR EMITTED ON OR
ABOUT THE PREMISES DURING THE LEASE TERM BY TENANT OR TENANT’S EMPLOYEES OR
AGENTS.


16.3         TENANT INDEMNITY:  TENANT SHALL INDEMNIFY, DEFEND WITH COUNSEL
REASONABLY ACCEPTABLE TO LANDLORD, AND HOLD HARMLESS LANDLORD, ITS EMPLOYEES,
AGENTS, CONTRACTORS, STOCKHOLDERS, PARTNERS, OFFICERS, DIRECTORS, SUCCESSORS,
PERSONAL REPRESENTATIVES, AND ASSIGNS (COLLECTIVELY THE “LANDLORD INDEMNITEES”)
FROM AND AGAINST ALL CLAIMS, ACTIONS, SUITS, PROCEEDINGS, JUDGMENTS, LOSSES,
COSTS, PERSONAL INJURIES, DAMAGES, LIABILITIES, DEFICIENCIES, FINES, PENALTIES,
ATTORNEYS’ FEES, CONSULTANTS’ FEES, INVESTIGATIONS, DETOXIFICATIONS,
REMEDIATIONS, REMOVALS AND EXPENSES OF EVERY TYPE AND NATURE (“CLAIMS”), TO THE
EXTENT CAUSED BY THE RELEASE, DISPOSAL, DISCHARGE OR EMISSION OF HAZARDOUS
MATERIALS ON OR ABOUT THE PREMISES DURING THE LEASE TERM BY TENANT OR TENANT’S
EMPLOYEES OR AGENTS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS LEASE,

35


--------------------------------------------------------------------------------


Tenant shall have no other liability, responsibility or duty to reimburse
Landlord with respect to any Hazardous Material on or about the Premises or any
Environmental Law regarding the Premises or the soil, air, improvements,
groundwater or surface water thereof.


16.4         LANDLORD OBLIGATIONS:

A.            LANDLORD SHALL UNDERTAKE, CONTROL AND COMPLETE, AT LANDLORD’S SOLE
COST AND EXPENSE AND TO TENANT’S REASONABLE SATISFACTION, THE EXTENT REQUIRED BY
APPLICABLE ENVIRONMENTAL LAWS, INVESTIGATION AND REMEDIATION OF ANY AND ALL
HAZARDOUS MATERIALS IN, ON OR UNDER THE PREMISES OR ABOUT THE PREMISES OR ABOUT
THE PREMISES TO THE EXTENT CAUSED BY HAZARDOUS MATERIALS NOW AND HERETOFORE IN,
ON OR UNDER THE PREMISES (I) KNOWN TO LANDLORD AS OF APRIL 9, 1993, OR (II)
DISCLOSED BY ANY ENVIRONMENTAL REPORTS EXISTING AS OF SUCH DATE WITH RESPECT TO
THE PREMISES OR ANY PORTION THEREOF.

B.            IF ANY COURT OR GOVERNMENTAL AGENCY ORDERS LANDLORD TO INVESTIGATE
OR REMEDIATE ANY HAZARDOUS MATERIALS LOCATED IN, ON, UNDER OR ABOUT THE
PREMISES, LANDLORD SHALL COMPLY WITH SUCH ORDER AT ITS SOLE COST WITHOUT
CONTRIBUTION FROM TENANT, EXCEPT TO THE EXTENT THAT THE PRESENCE OF SUCH
HAZARDOUS MATERIALS WAS CAUSED BY TENANT OR PERSONS UNDER TENANT’S CONTROL.

C.            LANDLORD SHALL INDEMNIFY, DEFEND WITH COUNSEL REASONABLY
ACCEPTABLE TO TENANT, AND HOLD HARMLESS TENANT, ITS EMPLOYEES, AGENTS,
CONTRACTORS, STOCKHOLDERS, PARTNERS, OFFICERS, DIRECTORS, SUCCESSORS,
SUBTENANTS, PERSONAL REPRESENTATIVES AND ASSIGNS (COLLECTIVELY THE “TENANT
INDEMNITEES”) FROM AND AGAINST ALL CLAIMS (AS DEFINED IN SECTION 16.3) ARISING
FROM OR RELATING TO COMPLIANCE WITH THE ORDER OF ANY COURT OR GOVERNMENTAL
AGENCY REGARDING HAZARDOUS MATERIALS PRESENT AT ANY TIME ON OR ABOUT THE
PREMISES; EXCEPT TO THE EXTENT THAT THE FOREGOING ACTUALLY RESULTS FROM (I) THE
RELEASE, DISPOSAL, DISCHARGE OR EMISSION OF HAZARDOUS MATERIALS ON OR ABOUT THE
PREMISES, DURING THE LEASE TERM BY TENANT OR TENANT’S EMPLOYEES OR AGENTS OR
(II) THE ACT OR OMISSION OF ANY OTHER PARTY (OTHER THAN LANDLORD OR PERSONS
UNDER LANDLORD’S CONTROL) WHO PLACES, TRANSPORTS, DISCHARGES OR RELEASES
HAZARDOUS MATERIALS TO THE SURFACE OF THE PREMISES AFTER TENANT HAS THE
EXCLUSIVE RIGHT TO OCCUPY THE PREMISES.  LANDLORD’S FOREGOING INDEMNIFICATION
SHALL INCLUDE LIABILITY FOR ANY AND ALL COSTS INCURRED BY TENANT IN CONNECTION
WITH ANY SUCH COURT OR GOVERNMENTAL AGENCY, INCLUDING, WITHOUT LIMITATION,
ATTORNEYS’ AND CONSULTANTS’ FEES, BUT SHALL NOT INCLUDE ANY LIABILITY FOR ANY
LOST PROFITS OR OTHER CONSEQUENTIAL DAMAGES INCURRED BY TENANT.

D.            AT SUCH TIME AS TENANT, AT ITS COST AND EXPENSE, UNDERTAKES THE
DEMOLITION OF THOSE STRUCTURES PRESENTLY LOCATED ON THE PREMISES, LANDLORD
SHALL, IN COMPLIANCE WITH APPLICABLE ENVIRONMENTAL LAWS, REMOVE AND DISPOSE OF
ANY AND ALL ASBESTOS LOCATED IN THE STRUCTURES BEING DEMOLISHED.  LANDLORD SHALL
COORDINATE SUCH REMOVAL ACTIVITIES WITH TENANT’S DEMOLITION AND CONSTRUCTION
ACTIVITIES.  PRIOR TO TENANT’S AWARDING A DEMOLITION CONTRACT WITH RESPECT TO
EXISTING STRUCTURES ON THE PREMISES, TENANT, ITS CONSULTANTS AND LANDLORD SHALL
IDENTIFY THE LOCATION OF ALL ASBESTOS IN SUCH STRUCTURES.  AS PART OF ITS
DEMOLITION CONTRACT AWARD PROCESS, TENANT SHALL REQUIRE CONTRACT APPLICANTS TO
STATE THE AMOUNT OF THEIR BID FOR DEMOLITION, ASSUMING THERE WAS NO ASBESTOS

36


--------------------------------------------------------------------------------


in the structures to be demolished.  Tenant shall then identify all parts of
such structures which will be removed and disposed of by Landlord in accordance
with its obligations concerning asbestos removal described above.  Tenant shall
then require applicants to state the amount of their bid for demolition,
excluding the obligation to demolish and remove such identified portions of the
structures.  If the applicant to which Tenant awards the demolition contract
reduces its bid as a result of Landlord’s removal and disposal of such
identified portions of the structures, Tenant shall pay Landlord an amount equal
to such cost savings.  Such payment shall constitute payment in full for
Landlord’s asbestos removal and disposal activities hereunder.

E.             NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION 16.4, IN
THE EVENT THAT ANY CLAIMS (AS DEFINED IN SECTION 16.3) ARISE DURING THE LEASE
TERM WITH RESPECT TO HAZARDOUS MATERIALS ON OR ABOUT THE PREMISES THAT HAVE
ACTUALLY RESULTED DIRECTLY FROM THE RELEASE, DISPOSAL, DISCHARGE OR EMISSION OF
HAZARDOUS MATERIALS IN THE BACK BAY OF BILOXI BY PARTIES OTHER THAN LANDLORD OR
TENANT, LANDLORD AND TENANT SHALL EACH BEAR FIFTY PERCENT (50%) OF ALL COSTS TO
REMEDIATE, REMOVE OR OTHERWISE DEAL WITH SUCH HAZARDOUS MATERIALS IN ACCORDANCE
WITH ENVIRONMENTAL LAWS, AND LANDLORD AND TENANT SHALL BOTH JOIN IN ANY
RESULTING LITIGATION AND SHALL EACH BEAR FIFTY PERCENT (50%) OF ALL COSTS
(INCLUDING ATTORNEYS’ AND CONSULTANT’S FEES) OF SUCH LITIGATION.

F.             LANDLORD SHALL PERFORM ALL OF ITS INVESTIGATIVE, REMEDIATION AND
OTHER OBLIGATIONS UNDER THIS SECTION 16.4 IN A MANNER WHICH WILL MINIMIZE
INTERFERENCE WITH AND DISRUPTION OF THE OPERATIONS OF TENANT.


16.5         DEFINITION OF ENVIRONMENTAL LAWS:  AS USED HEREIN “ENVIRONMENTAL
LAWS” SHALL MEAN ALL LOCAL, STATE OR FEDERAL LAWS, STATUTES, ORDINANCES, RULES,
REGULATIONS, JUDGMENTS, INJUNCTIONS, STIPULATIONS, DECREES, ORDERS, PERMITS,
APPROVALS, TREATIES OR PROTOCOLS NOW OR HEREAFTER ENACTED, ISSUED OR PROMULGATED
BY ANY GOVERNMENTAL AUTHORITY WHICH RELATE TO ANY HAZARDOUS MATERIAL OR TO THE
USE, HANDLING, TRANSPORTATION, PRODUCTION, DISPOSAL, DISCHARGE, RELEASE,
EMISSION, SALE OR STORAGE OF , OR THE EXPOSURE OF ANY PERSON TO, A HAZARDOUS
MATERIAL.


16.6         DEFINITION OF HAZARDOUS MATERIAL:  THE TERM “HAZARDOUS MATERIAL”
SHALL MEAN ANY MATERIAL OR SUBSTANCE THAT IS NOW OR HEREAFTER PROHIBITED OR
REGULATED BY ANY LAW OR THAT IS NOW OR HEREAFTER DESIGNATED BY ANY GOVERNMENTAL
AUTHORITY TO BE RADIOACTIVE, TOXIC, HAZARDOUS OR OTHERWISE A DANGER TO HEALTH,
REPRODUCTION OR THE ENVIRONMENT, INCLUDING, WITHOUT LIMITATION, (I) OIL AND
PETROLEUM PRODUCTS, (II) EXPLOSIVES, (III) RADIOACTIVE SUBSTANCES AND MATERIALS,
(IV) HAZARDOUS, ULTRA-HAZARDOUS OR TOXIC SUBSTANCES OR WASTES, (V) ASBESTOS,
(VI) UREA FORMALDEHYDE, (VII) POLYCHLORINATED BIPHENYLS AND TRANSFORMERS OR
OTHER EQUIPMENT WHICH CONTAIN FLUID CONTAINING POLYCHLORINATED BIPHENYLS, (VIII)
RADON GAS, AND (IX) CHEMICALS, MATERIALS OR SUBSTANCES NOW OR HEREAFTER DEFINED
OR INCLUDED IN THE DEFINITION OF “HAZARDOUS SUBSTANCES”, “HAZARDOUS WASTE”,
“HAZARDOUS MATERIALS”, OR “TOXIC SUBSTANCES”, OR WORDS OF SIMILAR IMPORT, UNDER
ANY LAW, INCLUDING, NOT LIMITED TO, THE COMPREHENSIVE ENVIRONMENTAL RESPONSE,
COMPENSATION AND LIABILITY ACT OF 1980 AS NOW OR HEREAFTER AMENDED (“CERCLA”),
THE HAZARDOUS MATERIALS TRANSPORTATION ACT, AS NOW OR HEREAFTER AMENDED, THE
RESOURCE CONSERVATION RECOVERY ACT, AS NOW OR HEREAFTER AMENDED, THE FEDERAL

37


--------------------------------------------------------------------------------


Water Pollution Control Act, as now or hereafter amended, the Clean Air Act, as
now or hereafter amended, the Occupational Safety and Health Act, as now or
hereafter amended, and similar laws now or hereafter enacted.


16.7         EXCLUSIVE PROVISIONS:  THIS ARTICLE 16 CONSTITUTES THE ENTIRE
AGREEMENT BETWEEN LANDLORD AND TENANT REGARDING HAZARDOUS MATERIALS AND
ENVIRONMENTAL LAWS.  NO OTHER PROVISION OF THIS LEASE SHALL BE DEEMED TO APPLY
THERETO.


ARTICLE 17


GENERAL PROVISIONS


17.1         ESTOPPEL CERTIFICATES:  EACH PARTY AGREES/PROMPTLY FOLLOWING
REQUEST BY THE OTHER TO EXECUTE AND DELIVER TO THE OTHER AN ESTOPPEL
CERTIFICATE, (I) CERTIFYING THAT THIS LEASE IS UNMODIFIED AND IN FULL FORCE AND
EFFECT, OR, IF MODIFIED, STATING THE NATURE OF SUCH MODIFICATION AND CERTIFYING
THAT THIS LEASE, AS SO MODIFIED, IS IN FULL FORCE AND EFFECT AND THE DATE TO
WHICH THE RENT AND OTHER CHARGES ARE PAID IN ADVANCE, IF ANY; AND (II)
ACKNOWLEDGING THAT, TO THE RESPONDING PARTY’S KNOWLEDGE, THERE ARE NOT ANY
UNCURED DEFAULTS ON THE PART OF EITHER PARTY HEREUNDER, OR, IF THERE EXIST ANY
SUCH UNCURED DEFAULTS, STATING THE NATURE OF SUCH UNCURED DEFAULTS; AND (III)
EVIDENCING THE STATUS OF THE LEASE AS MAY BE REQUIRED EITHER BY A LENDER MAKING
A LOAN TO BE SECURED BY TENANT’S ESTATE OR BY A PURCHASER OF THE PREMISES OR
TENANT’S ESTATE.  A PARTY’S FAILURE TO DELIVER AN ESTOPPEL CERTIFICATE AS
REQUIRED HEREIN WITHIN TWENTY (20) DAYS FOLLOWING RECEIPT OF WRITTEN REQUEST
THEREFOR SHALL BE CONCLUSIVE UPON SUCH PARTY THAT AS OF THE DATE OF SAID REQUEST
(I) THIS LEASE IS IN FULL FORCE AND EFFECT, WITHOUT MODIFICATION; (II) THERE ARE
NO UNCURED DEFAULTS UNDER THIS LEASE ON THE PART OF EITHER PARTY; AND (III) NO
RENT MORE THAN ONE MONTHLY INSTALLMENT THEREOF HAS BEEN PAID IN ADVANCE, ALL
EXCEPT AS MAY OTHERWISE BE SET FORTH IN SUCH REQUEST.


17.2         HOLDING OVER:  THIS LEASE SHALL TERMINATE WITHOUT FURTHER NOTICE ON
THE LAST DAY OF THE LEASE TERM.  ANY HOLDING OVER BY TENANT AFTER SUCH DATE
SHALL NOT CONSTITUTE A RENEWAL OR EXTENSION OF THIS LEASE OR GIVE TENANT ANY
RIGHTS IN OR TO THE PROPERTY EXCEPT AS EXPRESSLY PROVIDED HEREIN.  ANY HOLDING
OVER AFTER SUCH DATE WITH THE CONSENT OF LANDLORD SHALL BE CONSTRUED TO BE A
TENANCY FROM MONTH TO MONTH, AT THE SAME RENTAL (PRO-RATED) DUE AS OF THE LAST
MONTH OF THE LEASE TERM, AND SHALL OTHERWISE BE ON THE TERMS AND CONDITIONS
HEREIN SPECIFIED INSOFAR AS APPLICABLE.


17.3         NOTICES:  ANY NOTICE REQUIRED OR DESIRED TO BE GIVEN PURSUANT TO
THIS LEASE SHALL BE IN WRITING WITH COPIES DIRECTED AS BELOW INDICATED AND SHALL
BE PERSONALLY SERVED OR, IN LIEU OF PERSONAL SERVICE, BY DEPOSITING SAME IN THE
UNITED STATE MAIL, POSTAGE PREPAID, CERTIFIED  OR REGISTERED MAIL WITH REQUEST
FOR RETURN RECEIPT, IN WHICH LATTER EVENT SUCH NOTICE SHALL BE DEEMED DELIVERED
SEVENTY-TWO (72) HOURS AFTER SAME SHALL HAVE BEEN SO DEPOSITED IN THE UNITED
STATES MAIL, OR WHEN ACTUALLY DELIVERED (IF EARLIER), AND IF SUCH NOTICE SHALL
BE ADDRESSED TO LANDLORD, THE ADDRESS OF LANDLORD IS:

38


--------------------------------------------------------------------------------


Raphael Skrmetta, Managing Member
Skrmetta MS, LLC
501 Destrehan Avenue
Harvey, Louisiana 70058

with a duplicate copy to:

Eric Skrmetta
117 Sena Drive
Metarie, Louisiana 70005

and if addressed to Tenant, the address of Tenant is:

BTN, Inc,
676 Bayview Avenue
Biloxi, MI 39530
ATTN:  General Manager

with a duplicate copy to:

General Counsel
Penn National Gaming, Inc.
825 Berkshire Boulevard
Wyomissing, PA  19610

Either Landlord or Tenant may change its respective addresses by giving written
notice to the other in accordance with the provisions of this Section.


17.4         ATTORNEY’S FEES:  IN THE EVENT EITHER PARTY SHALL BRING ANY ACTION,
ARBITRATION OR LEGAL PROCEEDING FOR AN ALLEGED BREACH OF ANY PROVISION OF THIS
LEASE, TO RECOVER RENT, TO TERMINATE THIS LEASE OR TO ENFORCE, PROTECT,
DETERMINE OR ESTABLISH ANY TERM, COVENANT OR CONDITION OF THIS LEASE OR THE
RIGHTS OR OBLIGATIONS HEREUNDER OF EITHER PARTY, THE PREVAILING PARTY, IN
ADDITION TO WHATEVER OTHER RELIEF IT MAY BE ENTITLED TO, SHALL BE ENTITLED TO
RECOVER FROM THE NON-PREVAILING PARTY REASONABLE ATTORNEYS’ FEES AND EXPENSES
AND COURT COSTS.


17.5         NO MERGER:  THE VOLUNTARY OR OTHER SURRENDER OF THIS LEASE BY
TENANT, OR A MUTUAL CANCELLATION THEREOF, SHALL NOT WORK A MERGER AND SHALL, AT
THE OPTION OF LANDLORD, OPERATE AS AN ASSIGNMENT TO LANDLORD OF ANY AND/OR ALL
SUBLEASES OF SUBTENANTS.


17.6         ARBITRATION:  ANY QUESTION, DISPUTE OR CONTROVERSY SPECIFICALLY
REQUIRED TO BE DETERMINED BY ARBITRATION UNDER ANY TERM OR PROVISION OF THIS
LEASE (AND ONLY SUCH QUESTIONS, DISPUTES OR CONTROVERSIES) SHALL BE DETERMINED
PURSUANT TO THE PROVISIONS OF THIS SECTION.  EITHER LANDLORD OR TENANT MAY
INITIATE SUCH PROCEEDINGS BY GIVING WRITTEN NOTICE TO THE OTHER STATING AN
INTENTION TO ARBITRATE, THE ISSUE TO BE ARBITRATED, AND THE RELIEF SOUGHT.  SUCH
ARBITRATION SHALL BE CONDUCTED PURSUANT TO THE PROVISIONS OF THE LAWS OF THE
STATE OF MISSISSIPPI THEN IN FORCE, WITH THE RULES OF PROCEDURE TO BE THOSE OF
THE AMERICAN

39


--------------------------------------------------------------------------------


Arbitration Association or its successor insofar as said rules of procedure do
not conflict with the laws of the State of Mississippi then in force.  Once
notice to arbitrate has been given, Landlord and Tenant shall jointly, within
fifteen (15) days of such notice, select one arbitrator, or if they cannot agree
on one arbitrator then each shall select an arbitrator within twenty (20) days
of delivery of said notice, and the two arbitrators selected shall designate the
third arbitrator within twenty-five (25) days of delivery of said notice.  The
three arbitrators shall convene as soon as practicable and offer Landlord and
Tenant the opportunity to present their cases.  If any party to the arbitration,
after being duly notified, fails to appear, participate or produce evidence at
an arbitration hearing, the arbitrator(s) may make an award based solely on the
evidence actually presented.  The arbitrators shall, by majority vote, make such
award and decision as is appropriate and in accord with the terms of this Lease,
and such award shall be binding upon Landlord and Tenant and enforceable in a
court of law.  The cost of arbitration shall be borne by Landlord and Tenant as
determined by the arbitrators.  In the event either party fails to appoint an
arbitrator or the two arbitrators fail to select a third arbitrator within the
time required by this Section, then upon application of either party, the
arbitrator shall be appointed by the American Arbitration Association or if
there be no American Arbitration Association or it shall refuse to perform this
function, then at the request of either Landlord or Tenant such arbitrator shall
be appointed by the then senior judge of the Chancery Court of the State of
Mississippi for the Second Judicial District of the County of Harrison.


17.7         QUIET ENJOYMENT:  LANDLORD COVENANTS THAT LANDLORD HAS FULL RIGHT
TO MAKE THIS LEASE AND THAT TENANT SHALL HAVE QUIET AND PEACEFUL POSSESSION OF
THE PREMISES AS AGAINST LANDLORD AND ANY PERSON CLAIMING THE SAME BY, THROUGH OR
UNDER LANDLORD.


17.8         NO PARTNERSHIP:  IT IS AGREED THAT NOTHING CONTAINED IN THIS LEASE
SHALL BE DEEMED OR CONSTRUED AS CREATING A PARTNERSHIP, JOINT VENTURE,
UNINCORPORATED ASSOCIATION, OR OTHER SIMILAR RELATIONSHIP BETWEEN LANDLORD AND
TENANT, OR CAUSE LANDLORD TO BE RESPONSIBLE IN ANY WAY FOR THE DEBTS OR
OBLIGATIONS OF TENANT.  NEITHER THE METHOD OF COMPUTING RENT NOR ANY OTHER
PROVISION CONTAINED IN THIS LEASE NOR ANY ACTS OF THE PARTIES HERETO SHALL BE
DEEMED TO CREATE ANY RELATIONSHIP BETWEEN LANDLORD AND TENANT OTHER THAN THE
RELATIONSHIP OF LANDLORD AND TENANT.


17.9         CAPTIONS:  THE CAPTIONS USED IN THIS LEASE ARE FOR THE PURPOSE OF
CONVENIENCE ONLY AND SHALL NOT BE CONSTRUED TO LIMIT OR EXTEND THE MEANING OF
ANY PART OF THIS LEASE.


17.10       DUPLICATE ORIGINALS; COUNTERPARTS:  ANY EXECUTED COPY OF THIS LEASE
SHALL BE DEEMED AN ORIGINAL FOR ALL PURPOSES.  THIS LEASE MAY BE EXECUTED IN ONE
OR MORE COUNTERPARTS, EACH OF WHICH SHALL BE DEEMED TO BE AN ORIGINAL, BUT ALL
OF WHICH TAKEN TOGETHER SHALL CONSTITUTE ONE AND THE SAME LEASE.


17.11       TIME OF THE ESSENCE:  TIME IS OF THE ESSENCE OF THIS LEASE.


17.12       SEVERABILITY:  IN THE EVENT ANY ONE OR MORE OF THE PROVISIONS
CONTAINED HEREIN SHALL FOR ANY REASON BE HELD TO BE INVALID, ILLEGAL OR
UNENFORCEABLE IN ANY RESPECT,

40


--------------------------------------------------------------------------------


every other provision of this Lease shall remain and subsist in full force and
effect, and this Lease shall be construed as if such invalid, illegal or
unenforceable provision had not been contained herein.


17.13       INTERPRETATION:  THE LANGUAGE IN ALL PARTS OF THIS LEASE SHALL IN
ALL CASES BE CONSTRUED AS A WHOLE ACCORDING TO ITS FAIR MEANING AND NOT STRICTLY
FOR OR AGAINST EITHER LANDLORD OR TENANT.  THIS LEASE IS THE RESULT OF
NEGOTIATIONS AMONG AND HAS BEEN REVIEWED BY THE PARTIES AND THEIR RESPECTIVE
COUNSEL.  ACCORDINGLY, THIS LEASE SHALL BE DEEMED TO BE THE PRODUCT OF BOTH
PARTIES HERETO, AND NO AMBIGUITY SHALL BE CONSTRUED IN FAVOR OF OR AGAINST
EITHER PARTY.  IN THE EVENT THAT LANDLORD OR TENANT IS COMPRISED OF MORE THAN
ONE PERSON OR ENTITY, ALL COVENANTS, OBLIGATIONS AND LIABILITIES OF LANDLORD AND
TENANT SHALL BE THE JOINT AND SEVERAL COVENANTS, OBLIGATIONS AND LIABILITIES OF
ALL SUCH PERSONS AND ENTITIES COMPRISING LANDLORD AND TENANT, RESPECTIVELY. 
WHEN THE CONTEXT OF THIS LEASE REQUIRES, A REFERENCE TO ONE GENDER INCLUDES THE
OTHER GENDERS, A PARTNERSHIP, A CORPORATION AND A JOINT VENTURE, AND THE
SINGULAR INCLUDES THE PLURAL.  THE VALIDITY, CONSTRUCTION, EFFECT, PERFORMANCE
AND ENFORCEMENT OF THIS LEASE SHALL BE GOVERNED IN ALL RESPECTS BY THE LAWS OF
THE STATE OF MISSISSIPPI.


17.14       SUCCESSORS BOUND:  THE COVENANTS AND AGREEMENTS CONTAINED IN THIS
LEASE SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES HERETO
AND THEIR RESPECTIVE HEIRS, SUCCESSORS, AND PERMITTED ASSIGNS, ALL SUBJECT TO
THE LIMITATIONS CONTAINED IN ARTICLES 13 AND 14.


17.15       NO WAIVER:  THE WAIVER BY LANDLORD OR TENANT OF ANY BREACH OF ANY
TERM, COVENANT OR CONDITION HEREIN CONTAINED SHALL NOT BE DEEMED TO BE A WAIVER
OF SUCH TERM, COVENANT OR CONDITION OR ANY SUBSEQUENT BREACH OF THE SAME OR ANY
OTHER TERM, COVENANT OR CONDITION HEREIN CONTAINED.


17.16       COVENANT OF FAIR DEALING:  EACH PARTY HERETO AGREES TO ACT
REASONABLY AND IN GOOD FAITH WITH RESPECT TO THE PERFORMANCE AND FULFILLMENT OF
THE TERMS OF EACH AND EVERY COVENANT AND CONDITION CONTAINED IN THIS LEASE.


17.17       DELAYS:  ANY PREVENTION, DELAY OR STOPPAGE DUE TO STRIKES, LOCKOUTS,
INCLEMENT WEATHER, LABOR DISPUTES, ACTS OF GOD, INABILITY TO OBTAIN LABOR,
MATERIALS OR FUELS OR REASONABLE SUBSTITUTE THEREFOR, GOVERNMENTAL RESTRICTIONS,
REGULATIONS, CONTROLS, ACTION OR INACTION, CIVIL COMMOTION, FIRE OR OTHER
CASUALTY, AND OTHER CAUSES BEYOND  THE REASONABLE CONTROL OF THE PARTY OBLIGATED
TO PERFORM SHALL EXCUSE THE PERFORMANCE, FOR A PERIOD EQUAL TO THE PERIOD OF ANY
SAID PREVENTION, DELAY OR STOPPAGE, OF ANY OBLIGATION HEREUNDER.


17.18       INTEGRATION:  THIS LEASE AND ALL EXHIBITS HERETO CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES, AND THERE ARE NO AGREEMENTS OR
REPRESENTATIONS BETWEEN THE PARTIES EXCEPT AS EXPRESSED HEREIN.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING SENTENCE, IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS AND CONDITIONS OF THIS LEASE AND THE TERMS AND CONDITIONS OF
THAT CERTAIN AGREEMENT TO LEASE PROPERTY IN BILOXI, MISSISSIPPI, DATED APRIL 9,
1993, BETWEEN BOOMTOWN, INC. AND LANDLORD, THIS LEASE SHALL

41


--------------------------------------------------------------------------------


control.  Except as otherwise provided herein, no subsequent change or addition
to this Lease shall be binding unless in writing and signed by the parties
hereto.


17.19       MEMORANDUM OF LEASE:  CONCURRENTLY WITH THE EXECUTION AND DELIVERY
OF THIS LEASE, LANDLORD AND TENANT SHALL EXECUTE A MEMORANDUM OF LEASE IN THE
FORM OF EXHIBIT “E” ATTACHED HERETO AND MADE A PART HEREOF WHICH MEMORANDUM,
WHEN FULLY EXECUTED, SHALL BE RECORDED IN THE OFFICIAL RECORDS OF HARRISON
COUNTY, MISSISSIPPI.


17.20       LIMIT ON TENANT’S LIABILITY:  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS LEASE, NO STOCKHOLDER OR PARTNER OF TENANT NOR ANY OFFICER,
DIRECTOR, AGENT OR EMPLOYEE OF TENANT SHALL HAVE ANY PERSONAL LIABILITY OR
RESPONSIBILITY WITH RESPECT TO TENANT’S COVENANTS AND OBLIGATIONS HEREUNDER OR
ANY OTHER DOCUMENT EXECUTED OR DELIVERED IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS LEASE.  RECOURSE FOR ALL SUCH COVENANTS AND OBLIGATIONS
SHALL BE LIMITED STRICTLY TO THE CORPORATE OR PARTNERSHIP ASSETS OF TENANT.  NO
RECOURSE MAY BE HAD AGAINST THE PERSONAL ASSETS OF ANY STOCKHOLDER, PARTNER,
OFFICER, DIRECTOR, AGENT OR EMPLOYEE OF TENANT.


17.21       LIMIT ON LANDLORD’S LIABILITY:  NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS LEASE, NO MEMBER OF LANDLORD NOR ANY MANAGER, AGENT OR EMPLOYEE
OF EMPLOYEE OF LANDLORD SHALL HAVE ANY PERSONAL LIABILITY OR RESPONSIBILITY WITH
RESPECT TO LANDLORD’S COVENANTS AND OBLIGATIONS HEREUNDER OR ANY OTHER DOCUMENT
EXECUTED OR DELIVERED IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS
LEASE.  RECOURSE FOR ALL SUCH COVENANTS AND OBLIGATIONS SHALL BE LIMITED
STRICTLY TO THE LIMITED LIABILITY COMPANY ASSETS OF LANDLORD.  NO RECOURSE MAY
BE HAD AGAINST THE PERSONAL ASSETS OF ANY MEMBER, MANAGER, AGENT OR EMPLOYEE OF
LANDLORD.

[CONTINUED ON THE NEXT PAGE]

42


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Amended and Restated
Ground Lease on the respective dates below set forth to be effective as of the
Effective Date.

LANDLORD:

 

 

 

SKRMETTA MS, LLC, a Mississippi
limited liability company

Dated:

March 23, 2007

 

 

 

By:

/s/ Raphael Skrmetta

 

 

RAPHAEL SKRMETTA, Manager

 

 

 

TENANT:

 

 

 

BTN, INC.,
a Mississippi corporation

 

 

 

 

Dated:

March 23, 2007

 

By:

/s/Robert S. Ippolito

 

 

 

 

Title:

Sec/Treas

 

 

43


--------------------------------------------------------------------------------


EXHIBIT “A”

Legal description of real property situated in the Second Judicial District of
Harrison County, Mississippi, and described as follows:

Property in Block 1:  Commencing on the northern side Bay View Avenue at a point
marked by a rod at the intersection of Bay View Avenue and extension of the east
line of Main Street; thence N 73º 28’ E a distance of 440.7 feet along Bay View
Avenue to a point marked by a pipe; thence North 282.0 feet to a pipe; thence to
the Back Bay of Biloxi, thence westerly along Back Bay of Biloxi to a point
marked by a rod on the extension of the east line of Main Street; thence south
344.4 feet to a point marked by a rod at the intersection of Bay View Avenue and
the extension of the east line of Main Street and the point of beginning.  Said
piece of ground contains Lots 1 through 3 inclusive, Block 1, Gorenflo’s
Addition, City of Biloxi, Second Judicial District of Harrison County,
Mississippi.

Property in Block 2:  Commencing at a point in Block 2 on Bay View Avenue marked
by a pipe and thence South a Distance 230 feet along a line to a point marked by
an iron pipe; thence South 0º 10’ East a distance of 150.4 feet to a point
marked by a post; thence South 3º 37’ East a distance of 67.6 feet to a point
marked by a post; thence South 1º 00’ West a distance of 257.5 feet to a point
marked by a post; thence 89º 47’ West a distance of 130 feet to a point marked
by a pipe; thence North along Davis Street a distance of 475.3 feet to a point
marked by a pipe; thence North 89º 47’ East a distance of 130 feet to a point
marked by a pipe.  Said piece of ground contains Lots 3 through 11 inclusive,
Block 2, Gorenflo’s Addition, Second Judicial District of Harrison County,
Mississippi.

Property in Block 3:  Commencing at a point at the corner of Bay View Avenue and
Davis Street; thence South a distance of 652.5 feet along Davis Street to a
point marked by a pipe; thence South 89º 47’ West a distance of 128 feet to a
point marked by a pipe; thence North 0º16’ West a distance of 288.1 feet to a
point marked by a post; thence South 87º 05’ West a distance of 122.3 feet to a
point marked by a post on Main Street; thence North a distance of 60 feet along
Main Street to a point marked by a post; thence North 89º 02’ East a distance of
76 feet to a point marked by a post; thence North 0º 04’ West a distance of
253.9 feet to a point on Bay View Avenue marked by a pipe; thence North 72º 51’
East a distance of 184.5 feet along Bay View Avenue to the point of beginning. 
Said piece of ground contains Lots 1 through 11 inclusive, Block 3, Gorenflo’s
Addition, and that lot having a front on Main Street of 60 feet and bounded
formerly on the North by property of St. Johns Catholic Church and bounded
formerly on the South by a property of Bourgeois; bounded formerly on the East
by C.B. Foster Packing Company, and bounded on the West by Main Street, located
in Gorenflo’s Addition to the City of Biloxi, in the Second Judicial District of
Harrison County, Mississippi.

This property is also described as shown on the following pages 2  and 3 of this
Exhibit “A”, and the following legal description is more expansive than the
legal description above (on this page). The description on pages 2 and 3
includes tidelands property, part of Davis Street which has been vacated and
part of Lot 12, Block 3, Gorenflo’s Addition.

Exhibit “A” - page 1


--------------------------------------------------------------------------------


The description on the next two pages excludes property which has been dedicated
to the City of Biloxi for cul-de-sacs.

LEGAL DESCRIPTION — PARCEL “A”

For the POINT OF BEGINNING, commence at a point on the North margin of Bay View
Avenue, said point being at the intersection of said North margin of Bay view
Avenue, with the extension of the East line of Main Street; thence run North 0º
30’07” East, for a distance of 352.72 feet to a point at the Waters Edge in the
Back Bay of Biloxi; thence run along said Waters Edge, the following bearings
and distances, to wit; North 65º 01’07” East, 106.37 feet; North 14º 59’07”
West, 79.83 feet; North 11º19’27” West, 27.44 feet; North 81º26’23” East, 94.03
feet; South 08º11’59” East, 22.25 feet; North 81º54’06” East, 49.27 feet; North
09º13’15” West, 7.92 feet; North 75º11’01” East, 39.18 feet; South 07º16’10”
East, 25.28 feet; South 0º47’05” East, 18.55 feet; South 65º11’04” East, 89.88
feet; South 02º39’47” West, 9.06 feet; South 59º34’39” East, 35.62 feet South
89º00’25” East, 54.89 feet; thence run South 0º30’07” West, for a distance of
283.54 feet to a point on the North margin of Bay View Avenue; thence run South
73º28”00” West, along said North margin, for a distance of 440.97 feet to the
POINT OF BEGINNING, containing 163,937 Square Feet, or 3.76 Acres,
approximately.

LEGAL DESCRIPTION — PARCEL “B” — (Tidelands)

COMMENCE at a point on the North margin of Bay View Avenue, said point being at
the intersection of said North margin with the extension of the East margin of
Main Street; thence run North 0º30’07” East, for a distance of 352.72 feet to a
point on the waters edge in the Back Bay of Biloxi, and the POINT OF BEGINNING;
thence continue North 0º30’07” East, for a distance of 627.28 feet to a point;
thence run South 89º29’53” East, for a distance of 421.62 feet to a point;
thence run South 0º30’07” West, for a distance of 567.28 feet to a point on the
waters edge in the Back Bay of Biloxi, thence run along the waters edge, the
following bearings and distances, to wit; North 89º00’25” West, 54.89 feet,
North 59º34’39” West, 35.62 feet; North 02º39’47” East, 9.06 feet; North
65º11’04” West, 89.88 feet; North 0º47’05” West, 18.55 feet; North 07º16’10”
West, 25.28 feet; South 75º11’01” West, 39.18 feet, South 09º13’15” East, 7.92
feet; South 81º54’06” West, 49.27 feet; North 08º11’59” West, 22.25 feet; South
81º26’23” West, 94.03 feet; South 11º19’27” East, 27.44 feet; South 14º59’07”
East, 79.83 feet and South 65º01’07” West, for a distance of 106.37 feet to the
POINT OF BEGINNING, containing 222,022 Square Feet, or 5.10 Acres,
approximately.

LEGAL DESCRIPTION  — PARCEL  “C”

For the POINT OF BEGINNING, commence at the point of intersection of the South
margin of Bay View Avenue with the West margin of Davis Street, said point being
further described as the Northeast corner of Lot 2, Block 3, Gorenflo’s Addition
to the City of Biloxi, Harrison County, Mississippi, as shown on the official
map or plat thereof on file and of record in Plat Book 6, Page 16 of the Record
of Plats of Harrison County, Mississippi; from said POINT OF BEGINNING, thence
run South 0º24’45”, West, for a distance of 184.84 feet to a point; thence run
South 44º43’26” East, for a

Exhibit “A” - page 2


--------------------------------------------------------------------------------


distance of 47.89 feet to a point; thence run South 89º51’38” East, for a
distance of 6.05 feet to a point on the East margin of Davis Street; thence run
Northeasterly along a curve to the left, said curve having a central angle of
78º44’12” and a radius of 50.0 feet; thence run along the arc of said curve, for
a distance of 68.71 feet to a point which bears North 51º02’40” East, 63.43 feet
from the previously described point; thence run South 89º51’38” East for a
distance of 80.66 feet to a point; thence run South 0º20’38” West, for a
distance of 150.63 feet to a point; thence run South 03º12’31” East, for a
distance of  67.25 feet to a point; thence run South 02º10’03” West, for a
distance of 63.79 feet to a point; thence run  South 01º22’27” West, for a
distance of  193.13 feet to a  point;  thence run South 89º35’13” West, for a
distance of 128.95 feet to a point on the East Margin of Davis Street; thence
along a curve to the left, said curve having a central angle of 180º00’ and a
radius of 50.0 feet; thence run along the arc of said curve for a distance of
157.08 feet to a point on the East margin of Davis Street; thence run South 89º
35’13” West, for a distance of 11.21 feet to a point; thence run South 45º00’00”
West, for a distance of 41.00 feet to a point; thence run South 0º24’45” West,
for a distance of 71.22 feet to a point; thence run south 89º35’13” West, for a
distance of 127.46 feet to a point; thence run North 1º01’17” West, for a
distance of 290.54 feet to a point; thence run South 88º50’07” West, for a
distance of 122.30 feet to a point on the East margin of Main Street; thence run
North 0º50’06” East, along said East margin, for a distance of 60.38 feet to a
point; thence run South 89º48’31” East, for a distance of 75.51 feet to a point;
thence run North 0º04’33” East, for a distance of 254.95 feet to a point on the
South margin of Bay View Avenue; thence run North 73º28’00” East, along said
South margin, for a distance of 185.49 feet to the POINT OF BEGINNING,
containing 180.763 Square Feet, or 4.15 acres approximately.

LEGAL DESCRIPTION — PARCEL “D”

For the POINT OF BEGINNING, commence at a point on the West margin of Davis
Street; said point being the Northeast corner of Lot 12, Block 3, Gorenflo’s
Addition to the City of Biloxi, Harrison County, Mississippi, as shown on the
official map or plat thereof on file and of record in Plat Book 6, Page 16 of
the record of Plats or Harrison County, Mississippi; thence run South 0º24’45”
West, along said West margin, for a distance of 13.11 feet to a point; thence
run South 89º57’37” West, for a distance of 127.35 feet to a point; thence run
North 0º 01’17” West, for a distance of 12.28 feet to a point; thence run North
89º35’13” East, for a distance of 127.46 feet to the POINT OF BEGINNING,
containing 1617 Square Feet, or 0.04 Acre approximately.

Parcel E

A parcel situated in Fractional Section 28, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi, better
described as follows:

Commencing at a point on the North margin of Bay View Avenue, said point being
the intersection of said North margin with the extension of the East margin of
Main Street, thence N 00º49’27” W 353.72 feet to the Point of Beginning, thence
continue N 00º49’27” W 100.28 feet, thence N 89º10’37” E 80.92 feet, thence S
16º18’38” E 56.58

Exhibit “A” - page 3


--------------------------------------------------------------------------------


feet, thence S 63º41’36” W 106.37 feet to the Point of Beginning.  Said parcel
contains 7020 square feet or 0.16 acres.

Parcel F

A parcel situated in Fractional Section 28, Township 7 South, Range 9 West, City
of Biloxi, Second Judicial District of Harrison County, Mississippi, better
described as follows:

Commencing at a point on the North margin of Bay view Avenue, said point being
the intersection of said North margin with the extension of the East margin of
Main Street, thence N 00º49’27” W 453.00 feet, thence N 89º10’37” E 307.47 feet
to the Point of Beginning, thence continue N 89º10’37” E 114.15 feet, thence S
00º49’27” E 40.28 feet, thence S 89º40’04” W 54.89 feet, then N 60º54’10” W
35.62 feet thence N 01º20’16” E 9.06 feet, thence N 66º30’35” W 31.56 feet to
the Point of Beginning.  Said parcel contains 3333 square feed of 0.08 acres.

Exhibit “A” - page 4


--------------------------------------------------------------------------------


EXHIBIT “A-1”

PLAN OF THE WATERFRONT AREA

[map of waterfront area attached]


--------------------------------------------------------------------------------


EXHIBIT “B”

INITIAL ACQUISITION PROPERTY

The Initial Acquisition Property is outlined in Red on Exhibit “A-1” and shall
be more specifically described in the survey thereof being obtained by Landlord,
with the legal description thereof being appended to this Lease by an amendment
hereto once the survey is completed.

Exhibit “B”


--------------------------------------------------------------------------------


EXHIBIT “C”

PERMITTED EXCEPTIONS

ITEM 1.                  Any prior reservation or conveyance, together with
release of damages, of minerals of every kind and character including, but not
limited to oil, gas, sand and gravel in, on and under subject property.

ITEM 2.                  Easements or other uses of subject property not visible
from the surface, or easements or claims of easements, not shown by the public
records.

ITEM 3.                  Subject o riparian and/or littoral rights and title to
that portion of the captioned property which lies beneath the ordinary high
water mark as established as the date the State of Mississippi was admitted to
the Union, subject to any changes that may have occurred, all of which shall be
and remain the property of Tenant pursuant to any applicable Tidelands Lease..

ITEM 4                   Subject to the Conditional Use Plat recorded in Plat
Book 13 at page 39 and 39A on file and of record in the Office of the Chancery
Clerk of Harrison County, Second Judicial District, Mississippi.

ITEM 5                   Subject to the terms and conditions of this lease.

ITEM 6                   Until such time as anticipated tidelands lease with
State of Mississippi is executed and made part of this policy by endorsement,
approved by the Company, the liability of this policy is limited to the value of
said insured leasehold interest as set forth on Schedule A of policy.

ITEM 7                   Subject to the rights of the United States of America
to protect, regulate and improve navigation in the Gulf of Mexico and the Back
Bay of Biloxi and, in connection therewith, to establish harbor lines to
regulate the construction of piers, wharves, bulkheads or other works and the
making of deposits therein.

Exhibit “C”


--------------------------------------------------------------------------------


EXHIBIT D

EXISTING LEASES

Lease

 

Date of Lease

 

Commencement Date

 

Initial Term

 

Renewal Term

 

Description of Property

Gollott and Mississippi-I Gaming, L.P.

 

September 22, 1994

 

September 24, 1994

 

10 years from the Commencement Date

 

One additional term of 10 years. Such option shall be automatically exercised
unless Lessee gives written notice to Lessor at least 180 days prior to
expiration of Initial Term

 

Block 2, Lot 2, William Gorenflo Addition in the City of Biloxi, Second Judicial
District of Harrison County, Mississippi

Cvitanovich and Mississippi-I Gaming, LP

 

March 3, 1994

 

March 3, 1994

 

99 years from the Commencement Date

 

Month-to Month Tenancy

 

At the expiration of the Initial Term with Lessor’s consent, such holding over
shall be deemed to have created a month-to-month tenancy, and subject to all the
terms, covenants, conditions and agreements set forth in the Lease at the
monthly rental last in effect

 

Three parcels situated along Bay View Avenue and Main Street, City of Biloxi,
Second Judicial District of Harrison County, Mississippi

 

Exhibit “D”


--------------------------------------------------------------------------------


EXHIBIT “E”

Prepared by and, when recorded, return to:

The Law Offices of Michael F. Cavanaugh
998 Howard Avenue
Biloxi, MS 39530

--------------------------------------------------------------------------------

 

MEMORANDUM OF LEASE

This Memorandum of Lease  is made as of the 23rd day of March, 2007, by and
among Skrmetta MS, LLC, a Mississippi limited liability company (“Landlord”) ,
and BTN, Inc.,  a Mississippi corporation (“Tenant”).

A.                                   Raphael Skrmetta, an individual (Skrmetta”)
and Mississippi-I Gaming, L.P., a Mississippi limited partnership (“Former
Tenant”) entered into a certain Ground Lease dated October 19, 1993, as amended
on October 19, 1993, November 2, 1993 and June 12, 2000 (collectively, the
“Prior Lease”), pursuant to which Skrmetta leased to Prior Tenant and Prior
Tenant leased from Skrmetta certain real property commonly known as 676 Bayview
Avenue, Biloxi, Harrison County, Mississippi, and more particularly described on
Exhibit “A” attached to the Prior Lease.

B.                                     A Memorandum of Lease dated October 19,
1993, by and among Skrmetta and Prior Tenant was executed and recorded in Book
262 at Page 210, and re-recorded in Book 262 at Page 359, of the Records in the
Office of the Chancery Clerk of Harrison County, Second Judicial District,
Mississippi, (the “Records”) a Memorandum of Second Amendment to Ground Lease
dated November 2, 1993 by and among Skrmetta and Prior Tenant was executed and
recorded in Book 263 at Page 83 of the Records, and a Memorandum of Third
Amendment to Ground Lease dated June 12, 2000 by and among Skrmetta and Prior
Tenant was executed and recorded in Book 357, Page 309 of the Records
(collectively, the “Memoranda of Prior Lease”).

C.                                     Prior Tenant assigned all of its right,
title and interest in and to the Prior Lease and the Premises to Tenant on or
about August, 2000.

D.                                    Prior to the date hereof, Skrmetta
transferred one-half of his right, title and interest in and to the Premises to
Alfreda D. Skrmetta, and then, for himself and as curator for Alfreda D.
Skrmetta, immediately conveyed all of the right, title and interest in and to
the Premises to Landlord.

Exhibit “E” - page 1


--------------------------------------------------------------------------------


E.                                      Tenant has granted its written consent
for the assignment of the Amended Lease and transfer of premises owned by
Skrmetta unto the Landlord pursuant to the terms of the prior lease.

F.                                      Landlord and Tenant have amended and
restated the Prior Lease and desire to Amend and Restate the Memoranda of Prior
Lease as stated herein.

Now, therefore, for and in consideration of the Premises and the Lease (as
defined below) and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and intending to be legally bound
hereby, Landlord and Tenant agree as follows:

1.             The Memoranda of Prior Lease are hereby superseded in its
entirety by this Memorandum of Lease.

2.             Landlord hereby leases to Tenant, and Tenant hereby leases from
Landlord, that certain real property commonly known as 676 Bayview Avenue,
Biloxi, Harrison County,  Mississippi, and more particularly described on
Exhibit “A” attached hereto and made a part hereof, together with (i) all
buildings, structures and improvements existing on such real property as of
October 19, 1993, and (ii) all easements, licenses, rights and privileges
appurtenant thereto (including, without limitation, all right, title and
interest of Landlord in, under and to the land lying in the streets and roads
abutting such real property to the central lines thereof)  (all of which is
referred to collectively herein as the “Premises”), on the terms and conditions
of that certain Amended and Restated Ground Lease (the “Amended Lease”) dated
the date hereof by Landlord and Tenant regarding the Premises.

3.             Pursuant to the Amended Lease, Tenant shall convey unto Landlord
certain property more particularly described in Exhibit “B” attached hereto
under the terms and conditions described in the Amended Lease, and, after
completion of such conveyance, such property described on Exhibit “B” in
conjunction with the property described in Exhibit “A” shall be collectively
described as the “Premises” under the Amended Lease.

4.             Tenant shall be entitled to use and possess the Premises for
eighty-six (86) years commencing on the Commencement Date (as defined in the
Lease) and ending at midnight on the eighty-sixth (86th) anniversary of the
Commencement Date.

5.             Tenant shall also be entitled to terminate the Amended Lease
prior to the expiration of the Amended Lease term on the terms and conditions
proved in the Amended Lease.

6.             Landlord hereby grants to Tenant both an option and a continuing
right of first refusal to purchase any or all right, title and interest of
Landlord in, under and to the Premises and the Amended Lease on the terms and
conditions provided in the Lease.

7.             All capitalized terms used, but not defined, herein shall have
the meanings ascribed to them in the Amended Lease.  The purpose of this
Memorandum is to give

Exhibit “E” - page 2


--------------------------------------------------------------------------------


public notice of the existence of the Amended Lease.  In the event, however, of
any inconsistency between this Memorandum and the terms and conditions of the
Amended Lease, the Amended Lease shall prevail

[continued on next page]

Exhibit “E” - page 3


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Memorandum of Lease, by their
duly-authorized representatives, as of the day and year first above written.

LANDLORD:

 

 

 

SKRMETTA MS, LLC, a Mississippi
limited liability company

 

 

 

By:

/s/ Raphael Skrmetta

 

 

 

RAPHAEL SKRMETTA, Manager

 

 

 

 

 

TENANT:

 

 

 

BTN, INC.,

 

a Mississippi corporation

 

 

 

 

 

By:

/s/ Robert S. Ippolito

 

 

Name:

Robert S. Ippolito

 

Title:

Sec/Treas

 

 

Exhibit “E” - page 4


--------------------------------------------------------------------------------


STATE OF MISSISSIPPI
COUNTY OF HARRISON

 

Personally appeared before me, the undersigned authority in and for the
aforesaid County and State, the within named RAPHAEL SKRMETTA, who acknowledged
that he signed and delivered the foregoing Memorandum of Lease, as Manager of
Skrmetta MS, LLC, on the day and year therein mentioned, of his own free will
and voluntary act.

 

Given under my hand and seal of office, this the 23rd day of March, 2007.

/s/ Jane Tramuta

 

NOTARY PUBLIC

 

My commission Expires

9-28-08

 

 

 

 

[Notarial Seal]

 

Exhibit “E” - page 5


--------------------------------------------------------------------------------